Exhibit 10.1

EXECUTION VERSION

AMENDMENT AGREEMENT dated as of March 1, 2013 (this “Amendment”), to the Amended
and Restated Credit Agreement dated as of December 1, 2006, as amended and
restated as of February 28, 2012 (as further amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Second Amended and Restated
Credit Agreement”), among FREESCALE SEMICONDUCTOR, INC., a Delaware corporation
(the “Borrower”), FREESCALE SEMICONDUCTOR HOLDINGS V, INC., a Delaware
corporation (“Holdings”), FREESCALE SEMICONDUCTOR HOLDINGS IV, LTD., a Bermuda
exempted limited liability company (“Foreign Holdings”), FREESCALE SEMICONDUCTOR
HOLDINGS III, LTD., a Bermuda exempted limited liability company (“Parent”), the
LENDERS (as defined in Article I of the Second Amended and Restated Credit
Agreement) from time to time party thereto and CITIBANK, N.A., as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”), as
collateral agent for the Lenders (in such capacity, the “Collateral Agent”), as
Swing Line Lender and as L/C Issuer.

A. Pursuant to the Second Amended and Restated Credit Agreement, the Lenders
have extended credit to the Borrower.

B. Pursuant to Section 2.14 of the Second Amended and Restated Credit Agreement,
(i) the Borrower may request Specified Incremental Term Loans by giving written
notice of such request to the Administrative Agent, (ii) the Borrower has given
such a written notice to the Administrative Agent for Specified Incremental Term
Loans in an aggregate principal amount of $2,741,000,000, consisting of (a) a
new Class of term loans in an aggregate principal amount of $350,000,000 (the
“Tranche B-3 Term Loans”) and (b) a new Class of term loans in an aggregate
principal amount of $2,391,000,000 the “Tranche B-4 Term Loans” and, together
with the Tranche B-3 Term Loans, the “New Term Loans”), in each case, having the
terms, and subject to the conditions, set forth herein and in the Third Amended
and Restated Credit Agreement (as defined in Section 1 hereof) and (iii) the
Borrower has requested that (a) the persons set forth on Schedule 1 hereto and
identified as “Tranche B-3 Term Lenders” (the “Tranche B-3 Term Lenders”) commit
to make the Tranche B-3 Term Loans on the Third Restatement Effective Date (as
defined in Section 4 hereof) and (b) the persons set forth on Schedule 1 hereto
and identified as “Tranche B-4 Term Lenders” (the “Tranche B-4 Term Lenders”
and, together with the Tranche B-3 Term Lenders, the “New Term Lenders”) commit
to make Tranche B-4 Term Loans on the Third Restatement Effective Date. The
proceeds of the New Term Loans will be used to repay in full all outstanding
Tranche B-1 Term Loans and Tranche B-2 Term Loans (collectively, the “Existing
Term Loans”) under the Second Amended and Restated Credit Agreement, together
with accrued and unpaid interest thereon, and to pay fees and expenses related
to the transactions contemplated by this Amendment and the Third Amended and
Restated Credit Agreement.



--------------------------------------------------------------------------------

 

2

 

C. In connection with the foregoing, the Borrower has requested that,
immediately following the making of the New Term Loans and the Loan Repayment
(as defined in Section 1 hereof), the Required Lenders (as defined in the Second
Amended and Restated Credit Agreement) agree to amend and restate the Second
Amended and Restated Credit Agreement to be in the form of Exhibit A hereto, in
order to provide for the terms of the New Term Loans and for certain other
amendments to the terms thereof as further set forth therein.

D. (i) The New Term Lenders are willing to make the New Term Loans to the
Borrower on the Third Restatement Effective Date and (ii) the Required Lenders
(determined immediately following the making of the New Term Loans and the Loan
Repayment) are willing to agree to the amendments to the Second Amended and
Restated Credit Agreement provided for herein, in each case on the terms set
forth herein and in the Third Amended and Restated Credit Agreement and subject
to the conditions set forth herein and therein.

E. Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Third Amended and Restated Credit Agreement or, if not
defined therein, in the Second Amended and Restated Credit Agreement. The
provisions of Section 1.02 of the Second Amended and Restated Credit Agreement
are hereby incorporated by reference herein, mutatis mutandis.

Accordingly, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Making of New Term Loans; Loan Repayment; Amendment and Restatement.
(a) (i) Subject to the terms and conditions set forth herein and in the Third
Amended and Restated Credit Agreement, (A) each Tranche B-3 Term Lender
severally agrees to make to the Borrower, on the Third Restatement Effective
Date, a Tranche B-3 Term Loan denominated in Dollars, in a principal amount
equal to the amount set forth next to such Tranche B-3 Term Lender’s name on
Schedule 1 (the “Tranche B-3 Term Loan Commitments”) and (B) each Tranche B-4
Term Lender severally agrees to make to the Borrower, on the Third Restatement
Effective Date, a Tranche B-4 Term Loan denominated in Dollars, in a principal
amount equal to the amount set forth next to such Tranche B-4 Term Lender’s name
on Schedule 1 (the “Tranche B-4 Term Loan Commitments”). Amounts borrowed under
this Section 1 and repaid or prepaid may not be reborrowed.

 

  (ii)

The Tranche B-3 Term Loan Commitment of each Tranche B-3 Term Lender shall be
automatically and permanently reduced to $0 upon the making of such Tranche B-3
Term Lender’s Tranche B-3 Term Loans pursuant to Section 1(a)(i) hereof. The
Tranche B-4 Term Loan Commitment of each Tranche B-4 Term Lender shall be
automatically and permanently reduced to $0 upon the making of such Tranche B-4
Term Lender’s Tranche B-4 Term Loans pursuant to Section 1(a)(i) hereof.



--------------------------------------------------------------------------------

 

3

 

  (iii)

The proceeds of the New Term Loans are to be used by the Borrower solely for the
purposes set forth in Recital B of this Amendment and as further set forth
herein and in the Third Amended and Restated Credit Agreement.

 

  (iv)

This Amendment shall constitute an “Incremental Amendment” for all purposes of
the Second Amended and Restated Credit Agreement and the Third Amended and
Restated Credit Agreement.

(b) (i) On the Third Restatement Effective Date, immediately following the
making of the New Term Loans, the Borrower shall apply the proceeds thereof to
prepay the Existing Term Loans in full, together with accrued and unpaid
interest thereon, pursuant to Section 2.05(c) of the Second Amended and Restated
Credit Agreement (such prepayment, the “Loan Repayment”).

 

  (ii)

The parties hereto hereby agree that, notwithstanding anything herein to the
contrary, the Borrower and the Required Lenders, as determined immediately prior
to the making of the Tranche B-3 Term Loans and after giving effect to the
making of the Tranche B-4 Term Loans and the application of proceeds thereof,
shall be deemed to have consented to the immediate and automatic amendment and
restatement of the second clause (b) of Section 2.14(a) of the Second Amended
and Restated Credit Agreement to read as follows: “except with respect to the
Tranche B-3 Term Loans (as defined in the Amendment Agreement dated as of
March 1, 2013, among the Loan Parties, the Administrative Agent, the Collateral
Agent, the Lenders party thereto, and the other Persons party thereto), shall
not mature earlier than the Latest Maturity Date with respect to the Term
Loans”.

 

  (iii)

Upon the Borrower’s making of the Loan Repayment, each of the existing Lenders
under the Second Amended and Restated Credit Agreement receiving such Loan
Repayment shall, in its capacity as a Term Loan Lender in respect of such repaid
Existing Term Loans, cease to be a party to the Second Amended and Restated
Credit Agreement and shall be released from all further obligations thereunder
and shall have no further rights thereunder or under any other Loan Documents or
any rights to or interest in any Collateral, in each case, in such capacity;
provided, however, that such Lenders shall continue to be entitled to the
benefits (in accordance with the Second Amended and Restated Credit Agreement)
of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 of the Second Amended and Restated
Credit Agreement as in effect immediately prior to the Third Restatement
Effective Date.



--------------------------------------------------------------------------------

 

4

 

(c) Effective as of the Third Restatement Effective Date, immediately following
the Loan Repayment, (i) the Second Amended and Restated Credit Agreement is
hereby amended and restated in its entirety in the form of Exhibit A hereto (the
Second Amended and Restated Credit Agreement, as so amended and restated, being
referred to as the “Third Amended and Restated Credit Agreement”) and (ii) the
Schedules and Exhibits attached to the Third Amended and Restated Credit
Agreement hereby replace in their entirety the corresponding Schedules and
Exhibits attached to the Second Amended and Restated Credit Agreement.

SECTION 2. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, each of Holdings, Foreign Holdings, the Borrower,
Parent and each other Loan Party hereby represents and warrants to each of the
Lenders (including the New Term Lenders) and the Administrative Agent that, as
of the Third Restatement Effective Date: (i) this Amendment (A) has been duly
authorized by all necessary corporate or other organizational and, if required,
member or shareholder action of such Person, (B) has been duly executed and
delivered by such Person and (C) constitutes a legal, valid and binding
obligation of such Person enforceable against each of them in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law, (ii)(A) the representations and
warranties set forth in Article V of the Third Amended and Restated Credit
Agreement or in any other Loan Document are true and correct in all material
respects on and as of the Third Restatement Effective Date, except (x) to the
extent such representations and warranties expressly relate to an earlier date,
in which case they were true and correct in all material respects as of such
earlier date and (y) that any representation and warranty that is qualified as
to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects,
subject to clause (x) above, on and as of such date and (B) after giving effect
to this Amendment and the transactions contemplated hereby, no Default or Event
of Default has occurred and is continuing.

SECTION 3. Other Agreements. Each New Term Lender hereby agrees with the
Borrower and the Administrative Agent that: (i) such New Term Lender will
deliver the tax forms and certificates required to be delivered by a Lender
(including, if applicable to such New Term Lender, a Foreign Lender) under
Section 10.15 of the Third Amended and Restated Credit Agreement, on or before
the date such Lender becomes a New Term Lender under the Third Amended and
Restated Credit Agreement and (ii) such New Term Lender has delivered or will
promptly deliver to the Administrative Agent a completed Administrative
Questionnaire.

SECTION 4. Effectiveness. Each of (i) this Amendment and (ii) (A) the
obligations of each New Term Lender to make a New Term Loan hereunder and
(B) the amendment and restatement of the Amended and Restated Credit Agreement
(in the order set forth in Section 1 hereof) shall become effective as of the
first date (such date being referred to as the “Third Restatement Effective
Date”) that each of the following conditions shall have been satisfied or waived
in accordance with the terms of the Second Amended and Restated Credit
Agreement:



--------------------------------------------------------------------------------

 

5

 

(a) the Administrative Agent (or its counsel) shall have received counterparts
of this Amendment that, when taken together, bear the signatures of
(i) Holdings, (ii) Foreign Holdings, (iii) the Borrower, (iv) Parent, (v) each
Other Parent Guarantor, (vi) each other Guarantor, (vii) the Required Lenders
(determined after the making of the New Term Loans and the Loan Repayment) and
(viii) each New Term Lender;

(b) the Administrative Agent shall have received a Committed Loan Notice with
respect to the New Term Loans, duly executed and delivered by the Borrower at
least three Business Days prior to the Third Restatement Effective Date;

(c) the Administrative Agent shall have received a notice of prepayment with
respect to the Existing Term Loans, duly executed and delivered by the Borrower
at least three Business Days prior to the Third Restatement Effective Date;

(d) the Administrative Agent shall be satisfied that the Loan Repayment shall be
consummated substantially concurrently with the funding of the New Term Loans on
the Third Restatement Effective Date;

(e) the Administrative Agent shall have received documents and certificates
relating to the organization, existence and good standing of each Loan Party and
the authorization of the Loan Documents and transactions contemplated hereby,
all in form and substance reasonably satisfactory to the Administrative Agent;

(f) the Administrative Agent shall have received a customary certificate from
the Chief Financial Officer of Parent certifying that Parent and its
Subsidiaries, on a consolidated basis after giving effect to this Amendment and
the transactions contemplated hereby on the Third Restatement Effective Date,
are Solvent;

(g) the Administrative Agent shall have received a favorable legal opinion of
Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Loan Parties, addressed
to the Administrative Agent, the Collateral Agent, the Swing Line Lender, each
L/C Issuer and the Lenders, dated the Third Restatement Effective Date, in form
and substance reasonably satisfactory to the Administrative Agent, which the
Loan Parties hereby request such counsel to deliver;

(h) the Administrative Agent shall have received a favorable legal opinion of
Conyers, Dill & Pearman Limited, counsel to the Loan Parties incorporated in
Bermuda, addressed to the Lenders, the Administrative Agent, the Collateral
Agent, the Swing Line Lender, each L/C Issuer and each arranger of this
Amendment, dated the Third Restatement Effective Date, in form and substance
reasonably satisfactory to the Administrative Agent, which the Loan Parties
hereby request such counsel to deliver;



--------------------------------------------------------------------------------

 

6

 

(i) the representations and warranties of Holdings, Foreign Holdings, the
Borrower, Parent and each other Loan Party set forth in Section 2 hereof shall
be true and correct as of the Third Restatement Effective Date, and the
Administrative Agent shall have received a certificate, dated the Third
Restatement Effective Date and signed by a Responsible Officer or the chief
executive officer of the Borrower, confirming the truth and correctness thereof,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent;

(j) no Default shall exist, or would result from the proposed Borrowing of the
New Term Loans or from the application of the proceeds thereof;

(k) the Administrative Agent shall have received a duly executed Perfection
Certificate (as defined in the Security Agreement), dated as of the Third
Restatement Effective Date, together with all attachments contemplated thereby
(except those attachments required to be delivered pursuant to Section 9(c)
below);

(l) the Administrative Agent shall have received all documentation and other
information reasonably requested by it that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act; and

(m) the arrangers of this Amendment shall have received payment of all fees
payable in connection with this Amendment and the Administrative Agent and the
arrangers of this Amendment shall have received all other amounts due and
payable on or prior to the Third Restatement Effective Date, including
reimbursement or payment of all reasonable and documented out-of-pocket costs
and expenses required to be reimbursed or paid by the Borrower in connection
with, this Amendment.

The Administrative Agent shall notify the Borrower and the Lenders (including
the New Term Lenders) of the Third Restatement Effective Date, and such notice
shall be conclusive and binding.

SECTION 5. Reaffirmation of Guaranty and Security. (a) Each Loan Party, by its
signature below, hereby agrees that, notwithstanding the effectiveness of this
Agreement and the Third Amended and Restated Credit Agreement, the Collateral
Documents continue to be in full force and effect;

(b) each Loan Party, by its signature below, affirms and confirms (i) its
obligations under each of the Loan Documents to which it is a party, (ii) its
guarantee of the secured Obligations and (iii) the pledge of and/or grant of a
security interest in its assets as Collateral to secure such Obligations, all as
provided in the Loan Documents as originally executed, and acknowledges and
agrees that such guarantee, pledge and/or grant continue in full force and
effect in respect of, and to secure, such Obligations under the Third Amended
and Restated Credit Agreement and the other Loan Documents;



--------------------------------------------------------------------------------

 

7

 

(c) in addition to, and not in lieu of, any other Liens for the benefit of the
New Term Lenders, as security for the payment or performance, as the case may
be, in full of the Obligations, including the Guarantees, security interests are
hereby granted by the following Grantors (as such term is defined in the
Security Agreement) to the Collateral Agent (as such term is defined in the
Third Amended and Restated Credit Agreement) in, all right, title or interest in
or to any and all of the following Collateral, in each case whether now owned or
at any time hereafter acquired by such Grantor or in which such Grantor now has
or at any time in the future may acquire any right, title or interest: (i) by
each of the Grantors in the Pledged Collateral (as such term is defined in the
Security Agreement) and (ii) by each of the Grantors other than Freescale
Semiconductor Holdings IV, Ltd. in the Article 9 Collateral (as such term is
defined in the Security Agreement); and

(d) each Grantor hereby authorizes the filing of any financing statements or
continuation statements, and amendments of financing statements, in any
jurisdictions and with any filing offices as the Collateral Agent may determine,
in its sole discretion, are necessary or advisable to perfect the security
interest granted to the Collateral Agent in connection with this Agreement. Such
financing statements may contain an indication or description of collateral that
describes such property in any manner as the Collateral Agent may determine, in
its sole discretion, is necessary, advisable or prudent to ensure the perfection
of the security interest in the collateral granted to the Collateral Agent in
connection with this Agreement, including describing such property as “all
assets” or “all personal property,” and “whether now owned or at any time
hereafter acquired” or “now has or at any time in the future may acquire any
right, title or interest.”

SECTION 6. Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent, the Collateral Agent and the arrangers of this Amendment
for their reasonable and documented out-of-pocket costs and expenses in
connection with this Amendment, including the fees, charges and disbursements of
Cravath, Swaine & Moore LLP.

SECTION 7. Non-Reliance on Administrative Agent. Each New Term Lender represents
to the Administrative Agent and the Collateral Agent that it has, independently
and without reliance upon the Administrative Agent, the Collateral Agent or any
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates and made its own decisions to make its New
Term Loans hereunder and enter into this Amendment. Each New Term Lender also
represents that it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this



--------------------------------------------------------------------------------

 

8

 

Amendment, the Third Amended and Restated Credit Agreement and the other Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates.

SECTION 8. Administrative Agent Consent. The Administrative Agent hereby agrees,
for purposes of Section 2.14 of the Third Amended and Restated Credit Agreement,
and without prejudice to or affecting Section 7 hereof, that (a) any of the
terms of the New Term Loans provided in this Amendment and the Third Amended and
Restated Credit Agreement, to the extent that such terms differ from those
provided for Term Loans in the Amended and Restated Credit Agreement and the
other Loan Documents, are reasonably acceptable to the Administrative Agent and
(b) each New Term Lender which is not a Lender, an Affiliate of a Lender or an
Approved Fund has been approved and consented to by the Administrative Agent.

SECTION 9. Post-Closing Undertakings With Respect to Collateral. (a) Within 45
days following the Third Restatement Effective Date (or such later time as the
Administrative Agent may agree in its sole discretion), the Borrower shall
deliver to the Administrative Agent:

(i) a Mortgage (or, if reasonably acceptable to the Administrative Agent in its
sole discretion, an amended and restated Mortgage) with respect to each
Mortgaged Property in form and substance reasonable satisfactory to the
Administrative Agent, together with evidence that such Mortgage (or amended and
restated Mortgage) has been duly executed, acknowledged and delivered by a duly
authorized officer of each party thereto on or before such date in a form
suitable for filing and recording in the appropriate local filing or recording
offices that the Administrative Agent may deem necessary or desirable in order
to create or modify a valid and subsisting perfected Lien on the property
described therein in favor of the Administrative Agent for the benefit of the
Secured Parties and that all filing and recording taxes, if any, and fees have
been paid or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent;

(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies in form and substance, with endorsements that are not
exclusive and in amounts not to exceed the fair market value of the Mortgaged
Property and otherwise reasonably acceptable to the Administrative Agent,
issued, coinsured and reinsured by title insurers acceptable to the
Administrative Agent, it being agreed that Chicago Title Insurance Company is
acceptable to the Administrative Agent, insuring the Mortgages (or amended and
restated Mortgages) to be a first Lien on a pari passu basis with the mortgages
securing the Specified Senior Secured Notes, free and clear of all defects and
encumbrances, excepting only Liens permitted under the Credit Agreement and
providing for such other affirmative insurance and such coinsurance and direct
access reinsurance as the Administrative Agent may deem reasonably necessary or
desirable and with respect to any property located in a state in which a zoning



--------------------------------------------------------------------------------

 

9

 

endorsement is not available or for which a zoning endorsement is not available
(or for which a zoning endorsement is not available at a premium that is not
excessive), a zoning compliance letter from the applicable municipality or a
zoning report from Planning and Zoning Resources Corporation, in each case
satisfactory to the Administrative Agent; provided, however, that with respect
to any Mortgaged Property located in Arizona, the Borrower may deliver both a
datedown and modification endorsement to the existing policy insuring such
Mortgaged Property which, together, would provide for the same equivalent title
insurance coverage.

(iii) either (x) a certification of no change for each existing survey covering
a Mortgaged Property or (y) an update to each existing survey for which a
certification is not available, showing all buildings and other improvements,
any off-site improvements, the location of any easements, parking spaces, rights
of way, building set-back lines and other dimensional regulations and the
absence of encroachments, either by such improvements or on to such property,
and other defects, other than encroachments and other defects reasonably
acceptable to the Administrative Agent;

(iv) opinions of local counsel to the Loan Parties in each state in which any
Mortgaged Property is located, with respect to the enforceability and perfection
of the Mortgages and any related fixture filings, in form and substance
reasonably satisfactory to the Administrative Agent; and

(v) evidence that all fees, costs and expenses have been paid in connection with
the preparation, execution, filing and recordation of the Mortgages, including,
without limitation, reasonable attorneys’ fees, filing and recording fees, and
mortgages taxes, if any, and title and survey fees.

(b) Within 60 days following the Third Restatement Effective Date (or such later
time as the Administrative Agent may agree in its sole discretion), the Borrower
shall, or shall cause the applicable Loan Party to, deliver to the
Administrative Agent and the Collateral Agent, with respect to each Collateral
Document under the laws of any foreign jurisdiction, amendments, modifications
or supplements to such Collateral Document and/or such additional Collateral
Documents (and all related documents, including opinions of counsel, reasonably
requested by the Administrative Agent) as may be necessary or appropriate, in
the reasonable judgment of the Administrative Agent, to ensure that each such
Collateral Document and the interest created thereby shall continue to apply for
the benefit of all of the Obligations, including the Tranche B-3 Term Loans and
the Tranche B-4 Term Loans.

(c) Within 10 Business Days following the Third Restatement Effective Date (or
such later time as the Administrative Agent may agree in its sole discretion),
the Borrower shall deliver to the Administrative Agent schedules setting forth
information with respect to the Patent Licenses, Trademark Licenses and
Copyright Licenses (each as defined in the Intellectual Property Security
Agreement) of each Grantor (as defined in the Security Agreement) consistent
with that required to be delivered pursuant to the



--------------------------------------------------------------------------------

 

10

 

Perfection Certificate delivered in connection with the Closing Date, with such
changes to such requirements as the Administrative Agent may agree in its sole
discretion, and such schedules shall be affixed to, and shall constitute part
of, the Perfection Certificate delivered on the Third Restatement Effective
Date. In connection with the incorporation of such schedules into the Perfection
Certificate, Section 12 thereof shall be amended to refer to and describe the
information set forth on such schedules and, for the avoidance of doubt, from
and after the date of such amendment, unless the context shall otherwise
require, references to the Perfection Certificate in any Loan Document shall
mean the Perfection Certificate as so amended.

SECTION 10. Joinder. From and after the Third Restatement Effective Date, each
New Term Lender executing and delivering a signature page to this Amendment
shall become a party to the Third Amended and Restated Credit Agreement and,
except as specifically set forth herein or in the Third Amended and Restated
Credit Agreement, shall have the rights and obligations of a Lender thereunder
and under the other Loan Documents and shall be bound by the provisions thereof.

SECTION 11. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery by telecopy or other electronic image scan
transmission of an executed counterpart of a signature page to this Amendment
shall be effective as delivery of an original executed counterpart of this
Agreement. The Agents may also require that any such documents and signatures
delivered by telecopy or other electronic image scan transmission be confirmed
by a manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopy or other electronic image scan transmission.

SECTION 12. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 13. Jurisdiction. ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS
AMENDMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, FOREIGN HOLDINGS,
HOLDINGS, PARENT, EACH OTHER PARENT GUARANTOR, EACH GUARANTOR, EACH AGENT PARTY
HERETO AND EACH LENDER (INCLUDING EACH NEW TERM LENDER) CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.
THE BORROWER, FOREIGN HOLDINGS, HOLDINGS, PARENT, EACH OTHER PARENT GUARANTOR,
EACH



--------------------------------------------------------------------------------

 

11

 

GUARANTOR, EACH AGENT PARTY HERETO AND EACH LENDER (INCLUDING EACH NEW TERM
LENDER) IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF THIS AMENDMENT OR OTHER DOCUMENT RELATED THERETO.

SECTION 14. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 15. No Novation; Effect of Amendment. The parties hereto acknowledge and
agree that (a) except as otherwise expressly provided herein with respect to the
Loan Repayment, the Third Amended and Restated Credit Agreement and all other
Loan Documents executed and delivered therewith do not constitute a novation,
payment and reborrowing or termination of the Obligations under the Second
Amended and Restated Credit Agreement and the other Loan Documents as in effect
prior to the Third Restatement Effective Date, (b) such Obligations are in all
respects continuing with only the terms being modified as provided in this
Agreement, the Third Amended and Restated Credit Agreement and the other Loan
Documents and (c) the liens and security interests in favor of the Collateral
Agent for the benefit of the Secured Parties securing payment of such
Obligations are in all respects continuing and in full force and effect with
respect to all such Obligations. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent or the Borrower under the Second
Amended and Restated Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Second Amended and
Restated Credit Agreement or any other Loan Document, all of which are ratified
and affirmed in all respects and shall continue in full force and effect.
Nothing herein shall be deemed to entitle any Loan Party to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Second Amended
and Restated Credit Agreement or any other Loan Document in similar or different
circumstances. This Amendment shall apply and be effective only with respect to
the provisions of the Second Amended and Restated Credit Agreement. After the
date hereof, any reference to the Second Amended and Restated Credit Agreement
shall mean the Second Amended and Restated Credit Agreement, as modified hereby.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

FREESCALE SEMICONDUCTOR, INC., as Borrower,

By:

 

            /s/ David Stasse

 

Name: David Stasse

 

Title:   Vice President and Treasurer

FREESCALE SEMICONDUCTOR HOLDINGS V, INC., as Holdings,

By:

 

            /s/ David Stasse

 

Name: David Stasse

 

Title:   Treasurer

FREESCALE SEMICONDUCTOR HOLDINGS IV, LTD., as Foreign Holdings,

By:

 

            /s/ David Stasse

 

Name: David Stasse

 

Title:   Treasurer

FREESCALE SEMICONDUCTOR HOLDINGS III, LTD., as Parent,

By:

 

            /s/ David Stasse

  Name: David Stasse   Title:   Treasurer



--------------------------------------------------------------------------------

 

 

 

FREESCALE SEMICONDUCTOR,

LTD., as an Other Parent Guarantor,

By:

 

            /s/ David Stasse

 

Name:

 

David Stasse

 

Title:

 

Treasurer

 

FREESCALE SEMICONDUCTOR

HOLDINGS II, LTD., as an Other Parent Guarantor,

By:

 

            /s/ David Stasse

 

Name:

 

David Stasse

 

Title:

 

Treasurer

 

SIGMATEL, LLC, as a Guarantor,

By:

 

Freescale Semiconductor, Inc.,

its sole member

By:

 

            /s/ David Stasse

 

Name:

 

David Stasse

 

Title:

 

Vice President and Treasurer

of the Sole Member



--------------------------------------------------------------------------------

 

 

CITIBANK, N.A., as Administrative

Agent, Collateral Agent, L/C Issuer,

Tranche B-3 Term Lender and Tranche B-4

Term Lender,

By:

 

            /s/ Matthew Burke

 

Name:

 

Matthew Burke

 

Title:

 

Vice President



--------------------------------------------------------------------------------

 

Schedule 1

 

Commitments

 

Tranche B-3 Term Lender    Tranche B-3 Term Loan Commitment

CITIBANK, N.A.

   $350,000,000

TOTAL

   $350,000,000

 

Tranche B-4 Term Lender    Tranche B-4 Term  Loan Commitment

CITIBANK, N.A.

   $2,391,000,000

TOTAL


   $2,391,000,000



--------------------------------------------------------------------------------

EXHIBIT A

Third Amended and Restated Credit Agreement

(please see attached)



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 1, 2013,

among

FREESCALE SEMICONDUCTOR, INC.,

as Borrower,

FREESCALE SEMICONDUCTOR HOLDINGS V, INC.,

as Holdings,

FREESCALE SEMICONDUCTOR HOLDINGS Iv, LTD.,

as Foreign Holdings,

FREESCALE SEMICONDUCTOR HOLDINGS III, LTD.,

as Parent,

CITIBANK, N.A.,

as Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer,

and

THE OTHER LENDERS PARTY HERETO

 

 

CITIGROUP GLOBAL MARKETS INC.,

CREDIT SUISSE SECURITIES (USA) LLC,

DEUTSCHE BANK SECURITIES INC.

and

J.P. MORGAN SECURITIES LLC

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

[CS&M 5865-480]  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I

  

Definitions and Accounting Terms

  

SECTION 1.01. Defined Terms

     3   

SECTION 1.02. Other Interpretive Provisions

     65   

SECTION 1.03. Accounting Terms

     65   

SECTION 1.04. Rounding

     66   

SECTION 1.05. References to Agreements, Laws, Etc

     66   

SECTION 1.06. Times of Day

     66   

SECTION 1.07. Timing of Payment of Performance

     66   

SECTION 1.08. Currency Equivalents Generally

     66   

SECTION 1.09. Effect of Restatement

     67   

ARTICLE II

  

The Commitments and Credit Extensions

  

SECTION 2.01. The Loans

     67   

SECTION 2.02. Borrowings, Conversions and Continuations of Loans

     68   

SECTION 2.03. Letters of Credit

     70   

SECTION 2.04. Swing Line Loans

     80   

SECTION 2.05. Prepayments

     83   

SECTION 2.06. Termination or Reduction of Commitments

     96   

SECTION 2.07. Repayment of Loans

     97   

SECTION 2.08. Interest

     97   

SECTION 2.09. Fees

     98   

SECTION 2.10. Computation of Interest and Fees

     99   

SECTION 2.11. Evidence of Indebtedness

     99   

SECTION 2.12. Payments Generally

     100   

SECTION 2.13. Sharing of Payments

     102   

SECTION 2.14. Incremental Credit Extensions

     103   

SECTION 2.15. Currency Equivalents

     105   

SECTION 2.16. Loan Modifications

     105   

SECTION 2.17. Replacement Revolving Credit Facility

     106   

SECTION 2.18. Refinancing Term Loans

     106   

ARTICLE III

  

Taxes, Increased Costs Protection and Illegality

  

SECTION 3.01. Taxes

     108   

 

i



--------------------------------------------------------------------------------

SECTION 3.02. Illegality

     112   

SECTION 3.03. Inability to Determine Rates

     112   

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency

  

Rate Loans

     113   

SECTION 3.05. Funding Losses

     114   

SECTION 3.06. Matters Applicable to All Requests for Compensation

     115   

SECTION 3.07. Replacement of Lenders under Certain Circumstances

     116   

SECTION 3.08. Survival

     117   

ARTICLE IV

  

Conditions Precedent to Credit Extensions

  

SECTION 4.01. Conditions to Effectiveness

     117   

SECTION 4.02. Conditions to All Credit Extensions

     117   

ARTICLE V

  

Representations and Warranties

  

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws

     118   

SECTION 5.02. Authorization; No Contravention

     118   

SECTION 5.03. Governmental Authorization; Other Consents

     119   

SECTION 5.04. Binding Effect

     119   

SECTION 5.05. Financial Statements; No Material Adverse Effect

     119   

SECTION 5.06. Litigation

     120   

SECTION 5.07. No Default

     120   

SECTION 5.08. Ownership of Real Property; Liens

     120   

SECTION 5.09. Environmental Compliance

     120   

SECTION 5.10. Taxes

     121   

SECTION 5.11. ERISA Compliance

     122   

SECTION 5.12. Subsidiaries; Equity Interests

     122   

SECTION 5.13. Margin Regulations; Investment Company Act

     123   

SECTION 5.14. Disclosure

     123   

SECTION 5.15. Intellectual Property; Licenses, Etc

     123   

SECTION 5.16. Solvency

     123   

SECTION 5.17. Subordination of Junior Financing

     124   

ARTICLE VI

  

Affirmative Covenants

  

SECTION 6.01. Financial Statements

     124   

SECTION 6.02. Certificates; Other Information

     125   

SECTION 6.03. Notices

     127   

SECTION 6.04. Payment of Obligations

     127   

SECTION 6.05. Preservation of Existence, Etc

     127   

 

ii



--------------------------------------------------------------------------------

SECTION 6.06. Maintenance of Properties

     127   

SECTION 6.07. Maintenance of Insurance

     128   

SECTION 6.08. Compliance with Laws

     128   

SECTION 6.09. Books and Records

     128   

SECTION 6.10. Inspection Rights

     128   

SECTION 6.11. Covenant to Guarantee Obligations and Give Security

     128   

SECTION 6.12. Compliance with Environmental Laws

     130   

SECTION 6.13. Further Assurances

     131   

SECTION 6.14. Designation of Subsidiaries

     132   

ARTICLE VII

  

Negative Covenants

  

SECTION 7.01. Liens

     132   

SECTION 7.02. Investments

     136   

SECTION 7.03. Indebtedness

     140   

SECTION 7.04. Fundamental Changes

     144   

SECTION 7.05. Dispositions

     145   

SECTION 7.06. Restricted Payments

     148   

SECTION 7.07. Change in Nature of Business

     150   

SECTION 7.08. Transactions with Affiliates

     150   

SECTION 7.09. Burdensome Agreements

     151   

SECTION 7.10. Use of Proceeds

     152   

SECTION 7.11. Accounting Changes

     152   

SECTION 7.12. Prepayments, Etc. of Indebtedness

     152   

SECTION 7.13. Equity Interests of Certain Restricted Subsidiaries

     153   

SECTION 7.14. Holding Company; Foreign Holdings, Foreign Acquisition Co.; Parent

     153   

ARTICLE VIII

  

Events of Default and Remedies

  

SECTION 8.01. Events of Default

     154   

SECTION 8.02. Remedies Upon Event of Default

     157   

SECTION 8.03. Exclusion of Immaterial Subsidiaries

     157   

SECTION 8.04. Application of Funds

     157   

ARTICLE IX

  

Administrative Agent and Other Agents

  

SECTION 9.01. Appointment and Authorization of Agents

     159   

SECTION 9.02. Delegation of Duties

     159   

SECTION 9.03. Liability of Agents

     160   

SECTION 9.04. Reliance by Agents

     160   

SECTION 9.05. Notice of Default

     161   

 

iii



--------------------------------------------------------------------------------

SECTION 9.06. Credit Decision; Disclosure of Information by Agents

     161   

SECTION 9.07. Indemnification of Agents

     162   

SECTION 9.08. Agents in their Individual Capacities

     162   

SECTION 9.09. Successor Agents

     162   

SECTION 9.10. Administrative Agent May File Proofs of Claim

     163   

SECTION 9.11. Collateral and Guaranty Matters

     164   

SECTION 9.12. Other Agents; Arrangers and Managers

     165   

SECTION 9.13. Appointment of Supplemental Administrative Agents

     165   

SECTION 9.14. Approval and Authorization

     166   

ARTICLE X

  

Miscellaneous

  

SECTION 10.01. Amendments, Etc

     167   

SECTION 10.02. Notices and Other Communications; Facsimile Copies

     168   

SECTION 10.03. No Waiver; Cumulative Remedies

     169   

SECTION 10.04. Attorney Costs and Expenses

     170   

SECTION 10.05. Indemnification by the Borrower

     170   

SECTION 10.06. Payments Set Aside

     171   

SECTION 10.07. Successors and Assigns

     172   

SECTION 10.08. Confidentiality

     177   

SECTION 10.09. Setoff

     177   

SECTION 10.10. Interest Rate Limitation

     178   

SECTION 10.11. Counterparts

     178   

SECTION 10.12. Integration

     179   

SECTION 10.13. Survival of Representations and Warranties

     179   

SECTION 10.14. Severability

     179   

SECTION 10.15. Tax Forms

     179   

SECTION 10.16. GOVERNING LAW

     181   

SECTION 10.17. WAIVER OF RIGHT TO TRIAL BY JURY

     182   

SECTION 10.18. Binding Effect

     182   

SECTION 10.19. Judgment Currency

     182   

SECTION 10.20. Lender Action

     183   

SECTION 10.21. USA PATRIOT Act

     183   

SECTION 10.22. Agent for Service of Process

     183   

SECTION 10.23. Foreign Reorganization

     183   

SCHEDULES

 

I

   Guarantors

1.01A

   Certain Security Interests and Guarantees

1.01B

   Unrestricted Subsidiaries

1.01C

   Mandatory Cost

1.01D

   Excluded Subsidiaries

 

iv



--------------------------------------------------------------------------------

2.01

   Dollar Revolving Credit Commitment; Alternative Currency Revolving Credit
Commitment

2.01(a)

   Term Commitment

2.03(a)(ii)(B)

   Certain Letters of Credit

5.05

   Certain Liabilities

5.10

   Taxes

5.11(a)

   ERISA Compliance

5.12

   Subsidiaries and Other Equity Investments

7.01(b)

   Existing Liens

7.02(g)

   Existing Investments

7.03(b)

   Existing Indebtedness

7.05(k)

   Dispositions

7.08

   Transactions with Affiliates

7.09

   Existing Restrictions

10.02

   Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

     Form of

 

A

   Committed Loan Notice

B

   Swing Line Loan Notice

C-1

   Term Note

C-2

   Dollar Revolving Credit Note

C-3

   Alternative Currency Revolving Credit Note

D

   Compliance Certificate

E-1

   Assignment and Assumption

E-2

   Borrower Purchase Assignment and Assumption

F

   Guaranty

G

   Security Agreement

H

   [Reserved]

I

   Intellectual Property Security Agreement

J-1

   Specified Discount Prepayment Notice

J-2

   Specified Discount Prepayment Response

J-3

   Discount Range Prepayment Notice

J-4

   Discount Range Prepayment Offer

J-5

   Solicited Discounted Prepayment Notice

J-6

   Solicited Discounted Prepayment Offer

J-7

   Acceptance and Prepayment Notice

K-1

   Form of U.S. Tax Compliance Certificate

K-2

   Form of U.S. Tax Compliance Certificate

K-3

   Form of U.S. Tax Compliance Certificate

K-4

   Form of U.S. Tax Compliance Certificate

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of March 1, 2013, among FREESCALE SEMICONDUCTOR, INC., a Delaware corporation
(the “Borrower”), FREESCALE SEMICONDUCTOR HOLDINGS V, INC. (formerly known as
Freescale Acquisition Holdings Corp.), a Delaware corporation (“Holdings”),
FREESCALE SEMICONDUCTOR HOLDINGS IV, LTD. (formerly known as Freescale Holdings
(Bermuda) IV, Ltd.), a Bermuda exempted limited liability company (“Foreign
Holdings”), FREESCALE SEMICONDUCTOR HOLDINGS III, LTD. (formerly known as
Freescale Holdings (Bermuda) III, Ltd.), a Bermuda exempted limited liability
company (“Parent”), CITIBANK, N.A., as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer, and each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

On the Closing Date, the Borrower, Holdings, Foreign Holdings and Parent entered
into that certain Credit Agreement dated as of December 1, 2006 (the “Original
Credit Agreement”) among the Borrower, Holdings, Foreign Holdings, Parent, the
several Lenders from time to time party thereto, Citibank, as Administrative
Agent, Swing Line Lender and L/C Issuer, and the other agents party thereto,
under which the Lenders party thereto (i) made Term Loans (as defined in the
Original Credit Agreement) in an initial aggregate Dollar Amount of
$3,500,000,000, (ii) made available a Dollar Revolving Credit Facility in an
initial aggregate Dollar Amount of $550,000,000 and (iii) made available an
Alternative Currency Revolving Credit Facility in an initial aggregate Dollar
Amount of $200,000,000. The Dollar Revolving Credit Facility included one or
more Swing Line Loans and one or more Dollar Letters of Credit from time to
time. The Alternative Currency Revolving Credit Facility included one or more
Alternative Currency Letters of Credit from time to time.

On March 17, 2009, the Borrower, Holdings, Foreign Holdings, Parent, Freescale
Semiconductor, Ltd. (formerly known as Freescale Semiconductor Holdings I,
Ltd.), a Bermuda exempted limited liability company (“Public Parent”), Freescale
Semiconductor Holdings II, Ltd., a Bermuda exempted limited liability company
(“Holdings II”), the Subsidiary Guarantors party thereto, the New Term Lenders
and Citibank, as Administrative Agent and Collateral Agent, entered into
Amendment No. 2, under which the New Term Lenders made New Term Loans to the
Borrower on the Amendment No. 2 Effective Date in an initial aggregate principal
amount of $923,598,962 used, in part, to repurchase and refinance certain of the
Senior Notes and Senior Subordinated Notes. As of the Second Restatement
Effective Date, the New Term Loans incurred as of the Amendment No. 2 Effective
Date had been repaid in full.

On February 19, 2010, (a) the Borrower, Holdings, Foreign Holdings, Parent,
Public Parent, Holdings II, the Lenders and Citibank, as Administrative Agent,
Swing Line Lender and L/C Issuer, entered into the Amendment and Restatement
Agreement in order to amend and restate the Original Credit Agreement (as
amended and restated, the “Amended and Restated Credit Agreement”) and extend
the maturity date of certain of the Term Loans made on the Closing Date to
December 1, 2016 (the Term Loans as thereby extended, the “Extended



--------------------------------------------------------------------------------

Maturity Term Loans” and the Term Loans not thereby extended, the “Original
Maturity Term Loans”) and (b) the Borrower issued Specified Senior Secured Notes
in an aggregate principal amount of $750,000,000 used, in part, to repay certain
outstanding indebtedness under the Original Credit Agreement. As of the Second
Restatement Effective Date, the Original Maturity Term Loans had been repaid in
full and the aggregate principal amount of Extended Maturity Term Loans
outstanding (which, pursuant to the Second Amendment and Restatement Agreement,
were redesignated as Tranche B-1 Term Loans as of the Second Restatement
Effective Date) was $2,214,777,365.

On March 4, 2011, the Borrower, Holdings, Foreign Holdings, Parent, Public
Parent, Holdings II, the Subsidiary Guarantors party thereto, the Lenders party
thereto and Citibank, as Administrative Agent, Swing Line Lender and L/C Issuer,
entered into Amendment No. 4, under which the Amended and Restated Credit
Agreement was amended to, among other things, provide for a new Dollar Revolving
Credit Facility in an initial aggregate Dollar Amount of $310,250,000 and a new
Alternative Currency Revolving Credit Facility in an initial aggregate Dollar
Amount of $114,750,000. The new Dollar Revolving Credit Facility may include one
or more Swing Line Loans and one or more Dollar Letters of Credit from time to
time. The Alternative Currency Revolving Credit Facility may include one or more
Alternative Currency Letters of Credit from time to time.

On February 28, 2012, the Borrower, Holdings, Foreign Holdings, Parent, Public
Parent, Holdings II, the Subsidiary Guarantors party thereto, the Lenders party
thereto and Citibank, as Administrative Agent, Collateral Agent, Swing Line
Lender and L/C Issuer, entered into the Second Amendment and Restatement
Agreement in order to amend and restate the Amended and Restated Credit
Agreement (as so amended and restated, the “Second Amended and Restated Credit
Agreement”) and provide for the terms of Incremental Loans (the “Tranche B-2
Term Loans”) in an aggregate principal amount of $500,000,000, the proceeds of
which were used to redeem a portion of the Senior Subordinated Notes.

The parties hereto have agreed to amend and restate the Second Amended and
Restated Credit Agreement to provide (a) for the incurrence of Specified
Incremental Term Loans in the form of Tranche B-3 Term Loans in an aggregate
principal amount of $350,000,000 and Tranche B-4 Term Loans in an aggregate
principal amount of $2,391,000,000, in each case, on the terms and subject to
the conditions set forth herein and in the Third Amendment and Restatement
Agreement, the proceeds of which shall be used to repay in full the Tranche B-1
Term Loans and the Tranche B-2 Term Loans and to pay fees and expenses incurred
in connection with the transactions contemplated by the Third Amendment and
Restatement Agreement and that, as of the Third Restatement Effective Date, the
only Term Loans outstanding hereunder are the Tranche B-3 Term Loans and the
Tranche B-4 Term Loans and (b) for certain other amendments to the terms hereof
as agreed by the Borrower and the Lenders and as further set forth herein.

NOW, THEREFORE, subject to the conditions set forth herein, the Second Amended
and Restated Credit Agreement shall be and hereby is, amended and restated in
its entirety as follows:

 

2



--------------------------------------------------------------------------------

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Acceptable Discount” has the meaning assigned to such term in
Section 2.05(a)(v)(D)(2).

“Acceptable Prepayment Amount” has the meaning assigned to such term in
Section 2.05(a)(v)(D)(3).

“Acceptance and Prepayment Notice” means an irrevocable written notice from the
applicable Borrower accepting a Solicited Discounted Prepayment Offer to make a
Discounted Term Loan Prepayment at the Acceptable Discount specified therein
pursuant to Section 2.05(a)(v)(D) substantially in the form of Exhibit J-7.

“Acceptance Date” has the meaning specified in Section 2.05(a)(v)(D)(2).

“Accepting Lenders” has the meaning specified in Section 2.16(a).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business, all as determined on a
consolidated basis for such Acquired Entity or Business.

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA”.

“Additional Lender” has the meaning specified in Section 2.14(a).

“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent under the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

 

3



--------------------------------------------------------------------------------

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Syndication Agent, the Documentation Agent and the Supplemental
Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph hereof.

“Agreement Currency” has the meaning specified in Section 10.19.

“Alternative Currency” means Dollars, Sterling or Euros; provided that solely
with regard to Letters of Credit, Alternative Currency shall mean Dollars,
Sterling, Euros or Swiss Francs.

“Alternative Currency L/C Advance” means, with respect to each Alternative
Currency Revolving Credit Lender, such Lender’s funding of its participation in
any Alternative Currency L/C Borrowing in accordance with its Pro Rata Share.

“Alternative Currency L/C Borrowing” means an extension of credit resulting from
a drawing under any Alternative Currency Letter of Credit which has not been
reimbursed on the applicable Honor Date or refinanced as an Alternative Currency
Revolving Credit Borrowing.

“Alternative Currency L/C Credit Extension” means, with respect to any
Alternative Currency Letter of Credit, the issuance thereof or extension of the
expiry date thereof, or the renewal or increase of the amount thereof.

“Alternative Currency L/C Issuer” means Citibank and any other Lender that
becomes an Alternative Currency L/C Issuer in accordance with Section 2.03(j) or
10.07(j), in each case, in its capacity as an issuer of Alternative Currency
Letters of Credit hereunder, or any successor issuer of Alternative Currency
Letters of Credit hereunder.

“Alternative Currency L/C Obligations” means, as at any date of determination,
the aggregate maximum amount then available to be drawn under all outstanding
Alternative Currency Letters of Credit (whether or not such maximum amount is
then in effect under any such Alternative Currency Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Alternative
Currency Letter of Credit) plus the aggregate of all Unreimbursed Amounts in
respect of Alternative Currency Letters of Credit, including all Alternative
Currency L/C Borrowings.

 

4



--------------------------------------------------------------------------------

“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
an Alternative Currency.

“Alternative Currency Revolving Credit Borrowing” means a borrowing consisting
of Alternative Currency Revolving Credit Loans of the same Type and having the
same Interest Period made by each of the Alternative Currency Revolving Credit
Lenders pursuant to Section 2.01(b).

“Alternative Currency Revolving Credit Commitment” means, as to each Alternative
Currency Revolving Credit Lender, its obligation to (a) make Alternative
Currency Revolving Credit Loans to the Borrower pursuant to Section 2.01(b)(ii)
and (b) purchase participations in Alternative Currency L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth, opposite such Lender’s name on Schedule 2.01 under the caption
“Alternative Currency Revolving Credit Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. The initial aggregate Dollar Amount of Alternative Currency Revolving
Credit Commitments of all Alternative Currency Revolving Credit Lenders on the
Revolving Credit Facility Amendment Effective Date was $114,750,000.

“Alternative Currency Revolving Credit Exposure” means, as to each Alternative
Currency Revolving Credit Lender, the sum of the outstanding principal amount of
such Alternative Currency Revolving Credit Lender’s Alternative Currency
Revolving Credit Loans and its Pro Rata Share of the Alternative Currency L/C
Obligations at such time.

“Alternative Currency Revolving Credit Facility” means, at any time, the
aggregate Dollar Amount of the Alternative Currency Revolving Credit Commitments
at such time.

“Alternative Currency Revolving Credit Lender” means, at any time, any Lender
that has an Alternative Currency Revolving Credit Commitment at such time.

“Alternative Currency Revolving Credit Loan” has the meaning specified in
Section 2.01(b)(ii).

“Alternative Currency Revolving Credit Note” means a promissory note of the
Borrower payable to any Alternative Currency Revolving Credit Lender or its
registered assigns, in substantially the form of Exhibit C-3 hereto, evidencing
the aggregate Indebtedness of the Borrower to such Alternative Currency
Revolving Credit Lender resulting from the Alternative Currency Revolving Credit
Loans made by such Alternative Currency Revolving Credit Lender.

“Amended and Restated Credit Agreement” has the meaning specified in the third
introductory paragraph hereto.

“Amendment and Restatement Agreement” means the Amendment Agreement dated as of
February 19, 2010, among the Borrower, Holdings, Foreign Holdings, Parent, the
Other Parent Guarantors, the Subsidiary Guarantor, the Lenders party thereto and
the Administrative Agent.

 

5



--------------------------------------------------------------------------------

“Amendment No. 1” means Amendment No. 1 dated as of February 14, 2007, to the
Original Credit Agreement.

“Amendment No. 2” means the Incremental Amendment dated as of March 17, 2009, to
the Original Credit Agreement.

“Amendment No. 2 Effective Date” means March 17, 2009.

“Amendment No. 4” means Amendment No. 4 dated as of March 4, 2011, to the
Amended and Restated Credit Agreement.

“Amendment No. 4 Effective Date” has the meaning set forth in Amendment No. 4.

“Applicable Discount” has the meaning assigned to such term in
Section 2.05(a)(v)(C)(2).

“Applicable Rate” means a percentage per annum equal to:

(a) with respect to Revolving Credit Loans, Letter of Credit fees and unused
Revolving Credit Commitment fees, the following percentages per annum, based
upon the Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

Applicable Rate

 

Pricing

Level

  Total Leverage
Ratio   Eurocurrency
Rate for
Revolving
Credit Loans
and Letter of
Credit  Fees   Base Rate for
Revolving
Credit Loans   Commitment
Fee Rate

1

  >4.0:1   3.75%   2.75%   0.50%

2

  £4.0:1 but >3.5:1   3.50%   2.50%   0.50%

3

  £3.5:1 but >3.0:1   3.25%   2.25%   0.375%

4

  £3.0:1   3.00%   2.00%   0.375%

and

(b) with respect to Tranche B-3 Term Loans, (i) for Eurocurrency Rate Loans,
3.25% and (ii) for Base Rate Loans, 2.25%; and (c) with respect to Tranche B-4
Term Loans, (i) for Eurocurrency Rate Loans, 3.75% and (ii) for Base Rate Loans,
2.75%.

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided that at the option of the Administrative Agent or the
Required Lenders, the highest Pricing Level shall apply (x) as of the first
Business Day after the date on which a Compliance Certificate was required to
have been delivered but was not delivered, and shall continue to so apply to and
including the date on

 

6



--------------------------------------------------------------------------------

which such Compliance Certificate is so delivered (and thereafter the Pricing
Level otherwise determined in accordance with this definition shall apply) and
(y) as of the first Business Day after an Event of Default under
Section 8.01(a) shall have occurred and be continuing, and shall continue to so
apply to but excluding the date on which such Event of Default is cured or
waived (and thereafter the Pricing Level otherwise determined in accordance with
this definition shall apply).

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E-1.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auction Agent” shall mean the Administrative Agent or any other financial
institution or advisor employed by the Borrower to act as an arranger in
connection with any Discounted Term Loan Prepayment pursuant to
Section 2.05(a)(v) notified by the Borrower in writing and reasonably acceptable
to Administrative Agent; provided that the Borrower shall not designate the
Administrative Agent as the Auction Agent without the written consent of the
Administrative Agent (it being understood that the Administrative Agent shall be
under no obligation to agree to act as the Auction Agent); provided further that
neither the Borrower nor any of its Affiliates may act as the Auction Agent.

“Audited Financial Statements” means the audited consolidated balance sheets of
Public Parent as of December 31, 2012, and the related audited consolidated and
combined statements of operations, business/stockholders’ equity and cash flows
for Public Parent for the fiscal year ended December 31, 2012.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Available Amount” means, at any time (the “Reference Date”), an amount, not
less than $0, equal to (a) 50% of Consolidated Net Income for the period
commencing January 1, 2013 and ending on the last day of the most recent fiscal
quarter or fiscal year, as applicable, for which financial statements required
to be delivered pursuant to Section 6.01(a) or Section 6.01(b), and the related
Compliance Certificate required to be delivered pursuant to Section 6.02(a),
have been received by the Administrative Agent (or in the case such Consolidated
Net Income for such period is a deficit, minus 100% of such deficit), minus
(b) the aggregate amount of any Investment made pursuant to Section 7.02(o)(ii),
any Restricted Payment made pursuant

 

7



--------------------------------------------------------------------------------

to Section 7.06(j)(iii) or any payment made pursuant to Section 7.12(a)(iv)(C)
during the period commencing on January 1, 2013 and ending on or prior to the
Reference Date (excluding, for the avoidance of doubt, the Investment,
Restricted Payment or payment pursuant to Section 7.12(a)(iv)(C), as applicable,
in respect of which Available Amount is being calculated).

“Base Rate” means, for any day. a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Citibank as
its “prime rate” and (c) the Eurocurrency Rate for a one-month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1.00%. The “prime rate” is a rate set by Citibank based upon
various factors including Citibank costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Citibank shall take effect at the opening of business
on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Offer of Specified Discount Prepayment” means an offer by the Borrower
to make a voluntary prepayment of Term Loans at a specified discount to par
pursuant to Section 2.05(a)(v)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means a solicitation
by the Borrower of offers for, and the corresponding acceptance by a Term Lender
of, a voluntary prepayment of Term Loans at a specified range at a discount to
par pursuant to Section 2.05(a)(v)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means a solicitation by
the Borrower of offers for, and the subsequent acceptance, if any, by a Term
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.05(a)(v)(D).

“Borrower Purchase Assignment and Assumption” means a Borrower Purchase
Assignment and Assumption substantially in the form of Exhibit E-2.

“Borrowing” means a group of Loans of a single Type and Class and made on a
single date and, in the case of Eurocurrency Rate Loans, as to which a single
Interest Period is in effect.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

8



--------------------------------------------------------------------------------

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euros, any fundings, disbursements, settlements and payments
in Euros in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euros to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day; and

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Sterling, any fundings, disbursements, settlements and
payments in Sterling in respect of any such Eurocurrency Rate Loan, or any other
dealings in Sterling to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Sterling are conducted by and between banks in the London interbank
eurodollar market.

“Capital Expenditures” means, for any period, the aggregate of (a) all
expenditures (whether paid in cash or accrued as liabilities) by Parent and the
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as additions during such period to property, plant
or equipment reflected in the consolidated balance sheet of Parent and the
Restricted Subsidiaries, (b) all Capitalized Software Expenditures for such
period, (c) the value of all assets under Capitalized Leases incurred by Parent
and the Restricted Subsidiaries during such period (other than as a result of
purchase accounting) and (d) less any capital grants received from a
Governmental Authority that are reflected as a reduction of fixed assets in
conformity with GAAP; provided that the term “Capital Expenditures” shall not
include (i) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed with (x) insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
restored or repaired or (y) awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced, (ii) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time, (iii) the purchase of plant, property or equipment
or software to the extent financed with the proceeds of Dispositions that are
not required to be applied to prepay Term Loans pursuant to Section 2.05(b),
(iv) expenditures that constitute any part of Consolidated Lease Expense,
(v) expenditures that are accounted for as capital expenditures by Parent or any
Restricted Subsidiary and that actually are paid for by a Person other than
Parent or any Restricted Subsidiary and for which none of Parent or any
Restricted Subsidiary has provided or is required to provide or incur, directly
or indirectly, any consideration or obligation to such Person or any other
Person (whether before, during or after such period), (vi) the book value of any
asset owned by Parent or any Restricted Subsidiary prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such Person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided that (x) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure

 

9



--------------------------------------------------------------------------------

during the period in which such expenditure actually is made and (y) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired, (vii) expenditures that constitute Permitted Acquisitions,
(viii) any capitalized interest expense reflected as additions to property,
plant or equipment in the consolidated balance sheet of Parent and the
Restricted Subsidiaries or (ix) any non-cash compensation or other non-cash
costs reflected as additions to property, plant or equipment in the consolidated
balance sheet of Parent and the Restricted Subsidiaries.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by Parent and the
Restricted Subsidiaries during such period in respect of licensed or purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of Parent and the Restricted Subsidiaries.

“Cash Collateral” has the meaning specified in the definition of Cash
Collateralize.

“Cash Collateral Account” means a blocked account at Citibank (or another
commercial bank selected in compliance with Section 9.09) in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner reasonably
satisfactory to the Administrative Agent.

“Cash Collateralize” means, in connection with a Letter of Credit, to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the
relevant L/C Issuer and, other than in the case of any such collateralization in
respect of any period after the termination of the Revolving Credit Commitments
that is solely for the benefit of the relevant L/C Issuer, the Revolving Credit
Lenders, as collateral for the L/C Obligations, (a) cash or deposit account
balances (“Cash Collateral”) pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the relevant L/C Issuer
(which documents are hereby consented to by the Revolving Credit Lenders), and
(b) solely in the case of any such collateralization pursuant to
Section 2.03(a)(ii)(C), (i) a backstop letter of credit from an issuer, and
otherwise in form and substance, reasonably acceptable to the Administrative
Agent and the L/C Issuer or (ii) if the Administrative Agent and the L/C Issuer
benefitting from such collateral shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the L/C Issuer.
Derivatives of such term have corresponding meanings.

 

10



--------------------------------------------------------------------------------

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Parent or any Restricted Subsidiary:

(1) Dollars;

(2) (a) Sterling, Euros or any national currency of any participating member
state of the EMU or (b) in the case of any Foreign Subsidiary that is a
Restricted Subsidiary, such local currencies held by it from time to time in the
ordinary course of business;

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality thereof
the securities of which are unconditionally guaranteed as a full faith and
credit obligation of such government with maturities of 24 months or less from
the date of acquisition;

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any domestic or foreign commercial bank having capital and
surplus of not less than $500,000,000 in the case of U.S. banks and $100,000,000
(or the Dollar equivalent as of the date of determination) in the case of
non-U.S. banks;

(5) repurchase obligations for underlying securities of the types described in
clauses (3), (4) and (8) entered into with any financial institution meeting the
qualifications specified in clause (4) above;

(6) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and in
each case maturing within 24 months after the date of creation thereof and
Indebtedness or preferred stock issued by Persons with a rating of “A” or higher
from S&P or “A2” or higher from Moody’s with maturities of 24 months or less
from the date of acquisition;

(7) marketable short-term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by the
Borrower) and in each case maturing within 24 months after the date of creation
or acquisition thereof;

(8) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P with
maturities of 24 months or less from the date of acquisition;

(9) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an Investment Grade Rating from either Moody’s or S&P with maturities of 24
months or less from the date of acquisition;

 

11



--------------------------------------------------------------------------------

(10) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s; and

(11) investment funds investing 90% of their assets in securities of the types
described in clauses (1) through (10) above.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above, provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts. At any time at which the
value, calculated in accordance with GAAP, of all investments of Parent and its
Restricted Subsidiaries that were deemed, when made, to be Cash Equivalents in
accordance with clauses (1) through (11) above exceeds the Indebtedness of
Parent and its Restricted Subsidiaries, “Cash Equivalents” shall also mean any
investment (a “Qualifying Investment”) that satisfies the following two
conditions: (a) the Qualifying Investment is of a type described in clauses
(1) through (10) of this definition, but has an effective maturity (whether by
reason of final maturity, a put option or, in the case of an asset-backed
security, an average life) of five years and one month or less from the date of
such Qualifying Investment (notwithstanding any provision contained in such
clauses (1) through (10) requiring a shorter maturity); and (b) the weighted
average effective maturity of such Qualifying Investment and all other
investments that were made as Qualifying Investments in accordance with this
paragraph, does not exceed two years from the date of such Qualifying
Investment.

“Cash Management Bank” means any Lender or any Affiliate of a Lender providing
cash management services to Parent or any Restricted Subsidiary.

“Cash Management Obligations” means obligations owed by Parent or any Restricted
Subsidiary to any Lender or any Affiliate of a Lender in respect of any
overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds.

“Casualty Event” means any event that gives rise to the receipt by Parent or any
Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“Change of Control” means the earliest to occur of

(a) the Permitted Holders ceasing to have the power, directly or indirectly, to
vote or direct the voting of securities having a majority of the ordinary voting
power for the election of directors of Parent; provided that the occurrence of
the foregoing event shall not be deemed a Change of Control if, for any reason
whatsoever, (i) no “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of such
person and its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), excluding
the Permitted

 

12



--------------------------------------------------------------------------------

Holders, shall become the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under such Act), directly or indirectly, of more than the greater of
(A) thirty-five percent (35%) of the then outstanding voting stock of Parent and
(B) the percentage of the then outstanding voting stock of Parent owned,
directly or indirectly, beneficially by the Permitted Holders, and (ii) during
each period of twelve (12) consecutive months, the board of directors of Parent
shall consist of a majority of the Continuing Directors;

(b) any “Change of Control” (or any comparable term) in any document pertaining
to the High Yield Notes, any Specified Senior Secured Notes, any Permitted
Additional Incremental Debt, any Permitted Term Loan Refinancing Debt, or any
Junior Financing with an aggregate outstanding principal amount in excess of the
Threshold Amount (or any Permitted Refinancing of any of the foregoing so long
as such Permitted Refinancing has an aggregate outstanding principal amount in
excess of the Threshold Amount);

(c) except as permitted by Section 7.04, Foreign Holdings ceasing to be a
directly wholly owned Subsidiary of Parent;

(d) at any time after the formation of Foreign Acquisition Co., Foreign
Acquisition Co. ceasing to be a direct wholly owned subsidiary of Foreign
Holdings or of Parent;

(e) except as permitted by Section 7.04, Holdings ceasing to be a directly
wholly owned Subsidiary of Foreign Holdings or of Parent; provided that up to 1%
of the Equity Interests of Holdings may be held by Freescale Holdings L.P.; or

(f) the Borrower ceasing to be a direct wholly owned Subsidiary of Holdings.

Notwithstanding the foregoing, prior to any Foreign Reorganization, references
in clause (a) of this definition to “Parent” shall be deemed to be references to
Holdings.

“Citibank” means Citibank, N.A.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Dollar Revolving Credit Lenders, Alternative Currency Revolving Credit
Lenders, Tranche B-3 Term Lenders or Tranche B-4 Term Lenders, (b) when used
with respect to Commitments, refers to whether such Commitments are Dollar
Revolving Credit Commitments, Alternative Currency Revolving Credit Commitments
or Term Commitments to make Term Loans of a Class described in clause (a) above
and (c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Dollar Revolving Credit
Loans, Alternative Currency Revolving Credit Loans, Tranche B-3 Term Loans or
Tranche B-4 Term Loans.

“Closing Date” means December 1, 2006.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and rules and regulations related thereto.

“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties.

 

13



--------------------------------------------------------------------------------

“Collateral Agent” means Citibank, N.A., in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a)(iii) of
the Original Credit Agreement or pursuant to Section 6.11 or Section 6.13 at
such time, duly executed by each Loan Party thereto;

(b) all Obligations shall have been unconditionally guaranteed (the
“Guarantees”) by Parent, Foreign Holdings, Holdings, each Restricted Subsidiary
that is a Material Domestic Subsidiary and not an Excluded Subsidiary including
those that are listed on Schedule I hereto and each Specified Foreign Subsidiary
(each, a “Guarantor”) and the Other Parent Guarantors;

(c) all guarantees issued or to be issued in respect of the Senior Subordinated
Notes (i) shall be subordinated to the Guarantees to the same extent that the
Senior Subordinated Notes are subordinated to the Obligations and (ii) shall
provide for their automatic release upon a release of the corresponding
Guarantee;

(d) the Obligations and the Guarantees shall have been secured by a
first-priority security interest in (i) all the Equity Interests of Foreign
Holdings, (ii) all the Equity Interests of Holdings (other than any Equity
Interests of Holdings held by Freescale Holdings L.P.), (iii) all the Equity
Interests of the Borrower, (iv) all Equity Interests (other than Equity
Interests of Unrestricted Subsidiaries and any Equity Interest of any Restricted
Subsidiary pledged to secure Indebtedness permitted under Section 7.03(g)) of
each wholly owned Material Domestic Subsidiary of Holdings, the Borrower or any
Guarantor that is the direct Subsidiary of Holdings, the Borrower or such
Guarantor, (v) 65% of the issued and outstanding voting Equity Interests (and
100% of the issued and outstanding non-voting Equity Interests, if any) of each
wholly owned Material Foreign Subsidiary that is directly owned by Holdings, the
Borrower or any Domestic Subsidiary of Holdings that is a Guarantor and (vi) all
the Equity Interests of each Specified Foreign Subsidiary;

(e) except to the extent otherwise permitted hereunder or under any Collateral
Document, the Obligations and the Guarantees shall have been secured by a
perfected security interest (other than in the case of mortgages, to the extent
such security interest may be perfected by delivering certificated securities,
filing UCC financing statements or making any necessary filings with the United
States Patent and Trademark Office or United States Copyright Office) in, and
mortgages on, substantially all tangible and intangible assets of Parent,
Foreign Holdings, Holdings, the Borrower and each other Guarantor (other than a
Specified Foreign Subsidiary) (including accounts (other than deposit accounts
or other bank or securities accounts and any Securitization Assets), inventory,
equipment, investment property, contract rights, intellectual property, other
general intangibles, owned (but not leased) real property and proceeds of the
foregoing)

 

14



--------------------------------------------------------------------------------

and all Equity Interests owned by Parent or Foreign Holdings, in each case, with
the priority required by the Collateral Documents; provided that security
interests in real property shall be limited to the Mortgaged Properties;

(f) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

(g) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Material Real Property required to be delivered pursuant to
Section 6.11 (the “Mortgaged Properties”) duly executed and delivered by the
record owner of such property, (ii) a policy or policies of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each such Mortgage as a valid Lien on the property described therein, free of
any other Liens except as expressly permitted by Section 7.01, together with
such endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, and (iii) such existing surveys, existing abstracts,
existing appraisals, legal opinions and other documents as the Administrative
Agent may reasonably request with respect to any such Mortgaged Property.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as, in the reasonable judgment
of the Administrative Agent (confirmed in writing by notice to the Borrower),
the cost of creating or perfecting such pledges or security interests in such
assets or obtaining title insurance or surveys in respect of such assets shall
be excessive in view of the benefits to be obtained by the Lenders therefrom.

The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance and surveys with
respect to particular assets (including extensions beyond the Third Amendment
Effective Date for the perfection of security interests in the assets of the
Loan Parties on such date) where it reasonably determines, in consultation with
the Borrower, that perfection cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required by this
Agreement or the Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) with respect to leases
of real property entered into by any Loan Party, such Loan Party shall not be
required to take any action with respect to creation or perfection of security
interests with respect to such leases, (b) Liens required to be granted from
time to time pursuant to the Collateral and Guarantee Requirement shall be
subject to exceptions and limitations set forth in the Collateral Documents and,
to the extent appropriate in the applicable jurisdiction, as agreed between the
Administrative Agent and the Borrower and (c) with respect to any Guarantees by
Foreign Subsidiaries required hereunder, such Guarantees may be made on an
unsecured basis.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements or other

 

15



--------------------------------------------------------------------------------

similar agreements delivered to the Administrative Agent and the Lenders
pursuant to Section 6.11 or Section 6.13, the Guaranty and each of the other
agreements, instruments or documents that creates or purports to create a Lien
or Guarantee in favor of the Administrative Agent or the Collateral Agent for
the benefit of the Secured Parties.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs and
Capitalized Software Expenditures, of such Person and its Restricted
Subsidiaries for such period on a consolidated basis and otherwise determined in
accordance with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(a) increased (without duplication) by the following, in each case to the extent
deducted in determining Consolidated Net Income for such period:

(i) provision for taxes based on income or profits or capital, including,
without limitation, state, franchise and similar taxes (such as the Pennsylvania
capital tax and Texas margin tax) and foreign withholding taxes of such Person
paid or accrued during such period deducted (and not added back) in calculating
such Consolidated Net Income; plus

(ii) Consolidated Interest Expense of such Person for such period (including
(x) net losses or any obligations under any Swap Contracts or other derivative
instruments entered into for the purpose of hedging interest rate risk, (y) bank
fees and (z) costs of surety bonds in connection with financing activities, plus
amounts excluded from Consolidated Interest Expense as set forth in sub-clauses
(t) to (z) of clause (a) of the definition thereof) to the extent the same were
deducted (and not added back) in calculating such Consolidated Net Income; plus

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus

 

16



--------------------------------------------------------------------------------

(iv) any expenses or charges (other than depreciation or amortization expense)
related to any equity offering, Investment, acquisition, disposition, or
recapitalization permitted hereunder or the incurrence of Indebtedness permitted
to be incurred hereunder (including a refinancing thereof) (whether or not
successful), including (A) such fees, expenses or charges related to the
offering of the Senior Notes, the Senior Subordinated Notes, the Specified
Senior Secured Notes, Permitted Additional Incremental Debt, Permitted Term Loan
Refinancing Debt, the Loans and any credit facilities (including without
limitation the Amendment and Restatement Agreement, the Second Amendment and
Restatement Agreement, the Third Amendment and Restatement Agreement, any
Incremental Amendment and the transactions contemplated thereby) and (B) any
amendment or other modification of the Senior Notes, Senior Subordinated Notes,
the Specified Senior Secured Notes, Permitted Additional Incremental Debt,
Permitted Term Loan Refinancing Debt, the Loans and the credit facilities
(including without limitation the Amendment and Restatement Agreement, the
Second Amendment and Restatement Agreement, the Third Amendment and Restatement
Agreement, any Incremental Amendment and the transactions contemplated thereby)
and, in each case, deducted (and not added back) in computing Consolidated Net
Income; plus

(v) the amount of any restructuring charges, integration costs or other business
optimization expenses (including cost and expenses relating to inventory
optimization programs, wafer fabrication facility closures and new systems
design and implementation costs) or reserves deducted (and not added back) in
such period in computing Consolidated Net Income, including any one-time costs
incurred in connection with acquisitions after the Closing Date, and costs
related to the closure and/or consolidation of facilities; plus

(vi) any other non-cash charges, (collectively, the “Non-Cash Charges”)
including any write offs or write downs reducing Consolidated Net Income for
such period (provided that if any such non-cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent, and excluding amortization of a prepaid cash item that
was paid in a prior period); plus

(vii) the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-wholly owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income; plus

(viii) [reserved]; plus

(ix) the amount of net cost savings projected by Parent in good faith to be
realized as a result of specified actions taken or initiated during or prior to
such period (calculated on a pro forma basis as though such cost savings had
been realized on the first day of such period), net of the amount of actual
benefits

 

17



--------------------------------------------------------------------------------

realized during such period from such actions; provided that (A) such cost
savings are reasonably identifiable and factually supportable, (B) such actions
are taken no later than 36 months after the Closing Date and (C) the aggregate
amount of cost savings added pursuant to this clause (ix) shall not exceed
$200,000,000 million for any four consecutive quarter period (which adjustments
may be incremental to pro forma cost savings adjustments made pursuant to
Section 1.03); plus

(x) the amount of loss on sale of receivables, Securitization Assets and related
assets to any Securitization Subsidiary in connection with a Qualified
Securitization Financing or of Factoring Assets pursuant to any Qualified
Factoring Arrangement; plus

(xi) any costs or expense incurred by Parent or a Restricted Subsidiary pursuant
to any management equity plan or stock option plan or any other management or
employee benefit plan or agreement or any stock subscription or shareholder
agreement, to the extent that such cost or expenses are funded with cash
proceeds contributed to the capital of Parent or net cash proceeds of an
issuance of Equity Interests of Parent (other than Disqualified Equity
Interests) solely to the extent that such net cash proceeds are Not Otherwise
Applied; plus

(xii) any net loss from disposed or discontinued operations; plus

(xiii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back; plus

(xiv) interest income or investment earnings on retiree medical and intellectual
property, royalty or license receivables;

(b) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

(i) non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and any non-cash gains with respect to cash actually
received in a prior period so long as such cash did not increase Consolidated
EBITDA in such prior period; plus

(ii) any net income from disposed or discontinued operations; and

(c) increased or decreased, without duplication, as applicable, by any
adjustments resulting from the application of FASB Interpretation No. 45
(Guarantees).

 

18



--------------------------------------------------------------------------------

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by Parent or any Restricted Subsidiary during such period (but
not the Acquired EBITDA of any related Person, property, business or assets to
the extent not so acquired), to the extent not subsequently sold, transferred or
otherwise disposed by Parent or such Restricted Subsidiary during such period
(each such Person, property, business or asset acquired and not subsequently so
disposed of, an “Acquired Entity or Business”) and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary during
such period (each a “Converted Restricted Subsidiary”), based on the actual
Acquired EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary for such period (including the portion thereof occurring prior to
such acquisition) and (B) for the purposes of the definition of the term
“Permitted Acquisition” and compliance with the Senior Secured First Lien
Incurrence Test, an adjustment in respect of each Acquired Entity or Business
equal to the amount of the Pro Forma Adjustment with respect to such Acquired
Entity or Business for such period (including the portion thereof occurring
prior to such acquisition) as specified in a certificate executed by a
Responsible Officer and delivered to the Lenders and the Administrative Agent
and (C) for purposes of determining the Total Leverage Ratio and the Senior
Secured First Lien Leverage Ratio only, there shall be excluded in determining
Consolidated EBITDA for any period the Disposed EBITDA of any Person, property,
business or asset (other than an Unrestricted Subsidiary) sold, transferred or
otherwise disposed of, closed or classified as discontinued operations by Parent
or any Restricted Subsidiary during such period (each such Person, property,
business or asset so sold or disposed of, a “Sold Entity or Business”) and the
Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each a “Converted Unrestricted
Subsidiary”), based on the actual Disposed EBITDA of such Sold Entity or
Business or Converted Unrestricted Subsidiary for such period (including the
portion thereof occurring prior to such sale, transfer or disposition.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(a) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (i) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (ii) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (iii) non-cash interest payments (but
excluding any non-cash interest expense attributable to the movement in the mark
to market valuation of obligations under any Swap Contracts or other derivative
instruments pursuant to GAAP), (iv) the interest component of Capitalized Lease
Obligations, and (v) net payments, if any, made (less net payments, if any,
received) pursuant to interest rate obligations under any Swap Contracts with
respect to Indebtedness, and excluding (t) any expense resulting from the
discounting of any Indebtedness in connection with the application of purchase
accounting in connection with any acquisition, (u) penalties and interest
relating to taxes, (v) any additional interest owing pursuant to the
registration rights agreement with respect to the Senior Subordinated Notes or
other securities, (w) amortization of deferred financing fees, debt issuance
costs, commissions, fees and expenses, (x) any expensing of bridge, commitment
and other financing fees, (y) commissions, discounts, yield and other fees and
charges (including any interest expense) related to any Qualified Securitization
Financing and (z) any accretion of accrued interest on discounted liabilities;
plus

 

19



--------------------------------------------------------------------------------

(b) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(c) interest income for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Lease Expense” means, for any period, all rental expenses of
Parent and the Restricted Subsidiaries during such period under operating leases
for real or personal property (including in connection with sale-leaseback
transactions permitted by Section 7.05(f)), excluding real estate taxes,
insurance costs and common area maintenance charges and net of sublease income,
other than (a) obligations under vehicle leases entered into in the ordinary
course of business, (b) all such rental expenses associated with assets acquired
pursuant to a Permitted Acquisition to the extent such rental expenses relate to
operating leases in effect at the time of (and immediately prior to) such
acquisition and related to periods prior to such acquisition and (c) all
obligations under Capitalized Leases, all as determined on a consolidated basis
in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income, of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that, without duplication,

(a) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses (including
relating to the Transaction Expenses or any multi-year strategic initiatives),
severance, relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans shall be excluded,

(b) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles and changes as a result of the adoption or
modification of accounting policies during such period,

(c) any net after-tax gains or losses on disposal of disposed, abandoned or
discontinued operations shall be excluded,

(d) any after-tax effect of gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions or abandonments or the sale or other
disposition of any Equity Interests of any Person other than in the ordinary
course of business shall be excluded,

 

20



--------------------------------------------------------------------------------

(e) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of Parent
shall be increased by the amount of dividends or distributions or other payments
that are actually paid in cash (or to the extent converted into cash) to Parent,
Borrower or a Restricted Subsidiary thereof in respect of such period,

(f) solely for the purpose of calculating the Available Amount, the Net Income
for such period of any Restricted Subsidiary (other than any Guarantor) shall be
excluded to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary of its Net Income is not at the date
of determination permitted without any prior governmental approval (which has
not been obtained) or, directly or indirectly, by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute,
rule, or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived, provided that Consolidated Net
Income of Parent will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) to Parent or a Restricted Subsidiary thereof in respect of
such period, to the extent not already included therein,

(g) effects of adjustments (including the effects of such adjustments pushed
down to Parent and its Restricted Subsidiaries) in the inventory, property and
equipment, software, goodwill, other intangible assets, in-process research and
development, deferred revenue and debt line items in such Person’s consolidated
financial statements pursuant to GAAP resulting from the application of purchase
accounting in relation to any consummated acquisition or the amortization or
write-off of any amounts thereof, net of taxes, shall be excluded,

(h) any after-tax effect of income (loss) from the early extinguishment of
(i) Indebtedness, (ii) obligations under any Swap Contracts or (iii) other
derivative instruments shall be excluded,

(i) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

(j) any non-cash compensation charge or expense, including any such charge
arising from the grants of stock appreciation or similar rights, stock options,
restricted stock or other rights shall be excluded,

(k) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment,
Disposition, issuance or repayment of Indebtedness, issuance of Equity
Interests, refinancing transaction or amendment or modification of any debt
instrument (in each case, including any such transaction consummated prior to
the Closing Date and any such transaction undertaken but not completed) and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction shall be excluded, and

 

21



--------------------------------------------------------------------------------

(l) the following items shall be excluded:

(i) any net unrealized gain or loss (after any offset) resulting in such period
from obligations under any Swap Contracts and the application of Statement of
Financial Accounting Standards No. 133; and

(ii) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses including those (x) related to
currency remeasurements of Indebtedness and (y) resulting from hedge agreements
for currency exchange risk.

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any investment or any sale, conveyance, transfer
or other disposition of assets permitted hereunder.

“Consolidated Senior Secured First Lien Debt” means, as of any date of
determination, (a) the aggregate principal amount of Indebtedness of Parent and
the Restricted Subsidiaries outstanding on such date, determined on a
consolidated basis in accordance with GAAP (but excluding the effects of any
discounting of Indebtedness resulting from the application of purchase
accounting in connection with any Permitted Acquisition), consisting of
(i) Loans and Unreimbursed Amounts hereunder, (ii) any Indebtedness incurred
pursuant to Section 7.03(e), (iii) the Specified Senior Secured Notes, (iv) any
Permitted Additional First Priority Debt and (v) any other Indebtedness for
borrowed money or debt obligations evidenced by promissory notes or similar
instruments that are secured by a Lien (which Lien is not contractually
subordinated to any other Lien securing such Indebtedness), minus (b) the
aggregate amount of cash and Cash Equivalents (in each case, free and clear of
all Liens, other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Section 7.01(s) and clauses (i) and (ii) of Section 7.01(t))
included in the consolidated balance sheet of Parent and the Restricted
Subsidiaries as of such date.

“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of Parent and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition), consisting of Indebtedness for borrowed money,
obligations in respect of Capitalized Leases and debt obligations evidenced by
promissory notes or similar instruments, minus (b) the aggregate amount of cash
and Cash Equivalents (in each case, free and clear of all Liens, other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Section 7.01(s) and clauses (i) and (ii) of Section 7.01(t)) included in the
consolidated balance sheet of Parent and the Restricted Subsidiaries as of such
date; provided that Consolidated Total Debt shall not include Indebtedness in
respect of any Qualified Securitization Financing.

 

22



--------------------------------------------------------------------------------

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
(i) all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of Parent and the Restricted
Subsidiaries at such date and (ii) long-term accounts receivable over (b) the
sum of (i) all amounts that would, in conformity with GAAP, be set forth
opposite the caption “total current liabilities” (or any like caption) on a
consolidated balance sheet of Parent and the Restricted Subsidiaries on such
date and (ii) long-term deferred revenue, but excluding, without duplication,
(a) the current portion of any Funded Debt, (b) all Indebtedness consisting of
Revolving Credit Loans, Swing Line Loans and L/C Obligations to the extent
otherwise included therein, (c) the current portion of interest, (d) the current
portion of current and deferred income taxes, (e) the current portion of any
Capitalized Lease Obligations and (f) deferred revenue arising from cash
receipts that are earmarked for specific projects.

“Continuing Directors” means the directors of Parent on the Third Restatement
Effective Date and each other director, if, in each case, such other director’s
nomination for election to the board of directors of Parent (or Public Parent)
is recommended by a majority of the then Continuing Directors or such other
director receives the vote of the Permitted Holders in his or her election by
the stockholders of Parent (or Public Parent).

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow”.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA”.

“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA”.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning specified in Section 2.05(b)(vi).

 

23



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means, as to any Loan, an interest rate equal to (a) the Base
Rate plus (b) the Applicable Rate applicable to Base Rate Loans plus (c) 2.0%
per annum; provided that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2.0% per annum, in each case, to the fullest extent permitted by applicable
Laws.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one (1) Business Day of the date required to be funded by it hereunder, unless
the subject of a good faith dispute (or a good faith dispute that is
subsequently cured), (b) has otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within one (1) Business Day of the date when due, unless the subject of a good
faith dispute (or a good faith dispute that is subsequently cured), or (c) has
been deemed insolvent or become the subject of a bankruptcy or insolvency
proceeding.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by Parent or a Restricted Subsidiary in connection with a
Disposition pursuant to Section 7.05(j) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
within 180 days following the consummation of the applicable Disposition).

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.05(a)(v)(B)(2).

“Discount Range” has the meaning assigned to such term in
Section 2.05(a)(v)(C)(1).

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.05(a)(v)(C)(1).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(v)(C) substantially in the form of Exhibit J-3.

“Discount Range Prepayment Offer” means the irrevocable written offer by a Term
Lender, substantially in the form of Exhibit J-4, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.05(a)(v)(C)(1).

“Discount Range Proration” has the meaning assigned to such term in
Section 2.05(a)(v)(C)(3).

 

24



--------------------------------------------------------------------------------

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.05(a)(v)(D)(3).

“Discounted Prepayment Effective Date” means, in the case of a Borrower Offer of
Specified Discount Prepayment or Borrower Solicitation of Discount Range
Prepayment Offer, five (5) Business Days following the receipt by each relevant
Term Lender of notice from the Auction Agent in accordance with
Section 2.05(a)(v)(B), Section 2.05(a)(v)(C) or Section 2.05(a)(v)(D), as
applicable, unless a shorter period is agreed to between the Borrower and the
Auction Agent.

“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.05(a)(v)(A).

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business, all as determined on a
consolidated basis for such Sold Entity or Business or such Converted
Unrestricted Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not be deemed to include any issuance by
Parent of any of its Equity Interests to another Person.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and all outstanding Letters of Credit), (b) is redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests), in whole or
in part, (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the Latest Maturity Date of
the Term Loans outstanding at the time such Equity Interest is issued.

“Documentation Agent” means JPMorgan Chase Bank, N.A., as a Documentation Agent
under the Original Credit Agreement.

“Dollar” and “$” mean lawful money of the United States.

 

25



--------------------------------------------------------------------------------

“Dollar Amount” means, at any time:

(a) with respect to any Loan denominated in Dollars (including, with respect to
any Swing Line Loan, any funded participation therein), the principal amount
thereof then outstanding (or in which such participation is held);

(b) with respect to any Alternative Currency Revolving Credit Loan denominated
in Sterling or Euros, the principal amount thereof then outstanding in the
relevant Alternative Currency, converted to Dollars in accordance with
Section 1.08 and Section 2.15(a); and

(c) with respect to any L/C Obligation (or any risk participation therein),
(A) if denominated in Dollars, the amount thereof and (B) if denominated in
Sterling or Euros, the amount thereof converted to Dollars in accordance with
Section 1.08 and Section 2.15(b).

“Dollar L/C Advance” means, with respect to each Dollar Revolving Credit Lender,
such Lender’s funding of its participation in any Dollar L/C Borrowing in
accordance with its Pro Rata Share.

“Dollar L/C Borrowing” means an extension of credit resulting from a drawing
under any Dollar Letter of Credit which has not been reimbursed on the
applicable Honor Date or refinanced as a Dollar Revolving Credit Borrowing.

“Dollar L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

“Dollar L/C Issuer” means Citibank and any other Lender that becomes a Dollar
L/C Issuer in accordance with Section 2.03(j) or 10.07(j), in each case, in its
capacity as an issuer of Dollar Letters of Credit hereunder, or any successor
issuer of Dollar Letters of Credit hereunder.

“Dollar L/C Obligation” means, as at any date of determination, the aggregate
maximum amount then available to be drawn under all outstanding Dollar Letters
of Credit (whether or not such maximum amount is then in effect under any such
Dollar Letter of Credit if such maximum amount increases periodically pursuant
to the terms of such Dollar Letter of Credit) plus the aggregate of all
Unreimbursed Amounts in respect of Dollar Letters of Credit, including all
Dollar L/C Borrowings.

“Dollar Letter of Credit” means a Letter of Credit denominated in Dollars.

“Dollar Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $100,000,000 and (b) the aggregate Dollar Amount of the Dollar Revolving
Credit Commitments.

“Dollar Revolving Credit Borrowing” means a borrowing consisting of Dollar
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Dollar Revolving
Credit Lenders pursuant to Section 2.01(b)(i).

 

26



--------------------------------------------------------------------------------

“Dollar Revolving Credit Commitment” means, as to each Dollar Revolving Credit
Lender, its obligation to (a) make Dollar Revolving Credit Loans to the Borrower
pursuant to Section 2.01(b)(i), (b) purchase participations in Dollar L/C
Obligations in respect of Dollar Letters of Credit and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth, and opposite such Lender’s
name on Schedule 2.01 under the caption “Dollar Revolving Credit Commitment” or
in the Assignment and Assumption or Incremental Amendment pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The initial aggregate
Dollar Revolving Credit Commitments of all Dollar Revolving Credit Lenders on
the Revolving Credit Facility Amendment Effective Date was $310,250,000.

“Dollar Revolving Credit Exposure” means, as to each Dollar Revolving Credit
Lender, the sum of the outstanding principal amount of such Revolving Credit
Lender’s Dollar Revolving Credit Loans and its Pro Rata Share of the Dollar L/C
Obligations and the Swing Line Obligations at such time.

“Dollar Revolving Credit Facility” means, at any time, the aggregate amount of
the Dollar Revolving Credit Commitments at such time.

“Dollar Revolving Credit Lender” means, at any time, any Lender that has a
Dollar Revolving Credit Commitment at such time.

“Dollar Revolving Credit Loan” has the meaning specified in Section 2.01(b)(i).

“Dollar Revolving Credit Note” means a promissory note of the Borrower payable
to any Dollar Revolving Credit Lender or its registered assigns, in
substantially the form of Exhibit C-2 hereto, evidencing the aggregate
Indebtedness of the Borrower to such Dollar Revolving Credit Lender resulting
from the Dollar Revolving Credit Loans made by such Revolving Credit Lender.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“ECF Percentage” has the meaning specified in Section 2.05(b)(i).

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

27



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Laws relating to pollution, the
protection of the environment, natural resources or to the release of any
Hazardous Materials into the environment, or, to the extent relating to exposure
to Hazardous Materials, human health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as a termination under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan, notification of any Loan Party or ERISA Affiliate
concerning the imposition of withdrawal liability or notification that a
Multiemployer Plan is insolvent or is in reorganization within the meaning of
Title IV of ERISA (or that is in endangered or critical status, within the
meaning of Section 305 of ERISA); (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Loan Party or any ERISA Affiliate or (g) a determination that any Pension Plan
is, or is expected to be, in “at-risk” status (within the meaning of
Section 303(i)(4)(A) of ERISA or Section 430(i)(4)(A) of the Code).

 

28



--------------------------------------------------------------------------------

“Euro” and “EUR” means the lawful single currency of the European Union.

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan:

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Dow Jones Market screen
(or any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars or Sterling (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of such Interest Period, or, if different, the date
on which quotations would customarily be provided by leading banks in the London
Interbank Market for deposits of amounts in the relevant currency for delivery
on the first day of such Interest Period, or

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars or Sterling
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period, or, if
different, the date on which quotations would customarily be provided by leading
banks in the London Interbank Market for deposits of amounts in the relevant
currency for delivery on the first day of such Interest Period, or

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars or Sterling for delivery on the first
day of such Interest Period in Same Day Funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by Citibank and with a
term equivalent to such Interest Period would be offered by a London Affiliate
of Citibank to major banks in the London interbank eurodollar market at their
request at approximately 11:00 a.m. (London time) two (2) Business Days prior to
the first day of such Interest Period or, if different, the date on which
quotations would customarily be provided by leading banks in the London
Interbank Market for deposits of amounts in the relevant currency for delivery
on the first day of such Interest Period, or

(d) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on Telerate page 248 (or any successor
thereto) for deposits in Euros (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (Brussels time) two (2) Business Days prior to the
first day of such Interest Period, or, if different, the date on which
quotations would customarily be provided by leading banks in the European
interbank market for deposits of amounts in Euros for delivery on the first day
of such Interest Period, or

 

29



--------------------------------------------------------------------------------

(e) if the rate referenced in the preceding clause (d) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays an average Banking
Federation of the European Union Interest Settlement Rate for deposits in Euros
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period, or, if
different, the date on which quotations would customarily be provided by leading
banks in the European interbank market for deposits of amounts in Euros for
delivery on the first day of such Interest Period; or

(f) if the rates referenced in the preceding clauses (d) and (e) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Euros for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by Citibank and with a term
equivalent to such Interest Period would be offered by a London Affiliate of
Citibank to major banks in the European interbank market at their request at
approximately 11:00 a.m. (Brussels time) two (2) Business Days prior to the
first day of such Interest Period or, if different, the date on which quotations
would customarily be provided by leading banks in the European interbank market
for deposits of amounts in the relevant currency for delivery on the first day
of such Interest Period;

Notwithstanding the foregoing, the “Eurocurrency Rate” with respect to (x) any
Tranche B-3 Term Loan that is a Eurocurrency Rate Loan shall be deemed to be not
less than 1.00% per annum and (y) any Tranche B-4 Term Loan that is a
Eurocurrency Rate Loan shall be deemed to be not less than 1.25% per annum.

“Eurocurrency Rate Loan” means a Loan, whether denominated in Dollars or in an
Alternative Currency, that bears interest at a rate based on the Eurocurrency
Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income,

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions by Parent and the Restricted
Subsidiaries completed during such period or the application of purchase
accounting and other than any such decreases arising solely from the
reclassification in accordance with GAAP of assets or liabilities from current
to long-term or vice-versa), and

 

30



--------------------------------------------------------------------------------

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by
Parent and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (a) through
(f) of the definition of Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property made in cash during such period, except to the extent that
such Capital Expenditures or acquisitions were financed with the proceeds of
Indebtedness of Parent or the Restricted Subsidiaries,

(iii) the aggregate amount of all principal payments of Indebtedness of Parent
and the Restricted Subsidiaries (including (A) scheduled amortization payments
of the Term Loans, (B) the principal component of payments in respect of
Capitalized Leases and (C) the amount of any mandatory prepayment of Term Loans
pursuant to Section 2.05(b)(ii) to the extent required due to a Disposition that
resulted in an increase to such Consolidated Net Income and not in excess of the
amount of such increase but excluding (X) all other prepayments of Term Loans,
(Y) all prepayments of Revolving Credit Loans and Swing Line Loans and (Z) all
prepayments in respect of any other revolving credit facility, except, in the
case of clauses (Y) and (Z), to the extent there is an equivalent permanent
reduction in commitments thereunder) made during such period, except to the
extent financed with the proceeds of other Indebtedness of Parent or the
Restricted Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by
Parent and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions by Parent and the Restricted
Subsidiaries completed during such period or the application of purchase
accounting and other than any such increases arising solely from the
reclassification in accordance with GAAP of assets or liabilities from current
to long-term or vice-versa),

 

31



--------------------------------------------------------------------------------

(vi) cash payments by Parent and the Restricted Subsidiaries during such period
in respect of long-term liabilities of Parent and the Restricted Subsidiaries
other than Indebtedness,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Investments and acquisitions made during such
period pursuant to Section 7.02(b), (j) or (o) to the extent that such
Investments and acquisitions were financed with internally generated cash flow
of Parent and the Restricted Subsidiaries;

(viii) the amount of Restricted Payments paid during such period pursuant to
Section 7.06(j) to the extent such Restricted Payments were financed with
internally generated cash flow of Parent and the Restricted Subsidiaries;

(ix) the aggregate amount of expenditures actually made by Parent and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by Parent and the Restricted Subsidiaries during such period that
are required to be made in connection with any prepayment of Indebtedness,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by Parent or
any of the Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions, Capital Expenditures or acquisitions of intellectual
property to be consummated or made during the period of four consecutive fiscal
quarters of Parent following the end of such period; provided that to the extent
the aggregate amount of internally generated cash flow actually utilized to
finance such Permitted Acquisitions, Capital Expenditures or acquisitions of
intellectual property during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters, and

(xii) the amount of cash taxes paid or tax reserves set aside or payable
(without duplication) in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period.

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page,

 

32



--------------------------------------------------------------------------------

the Exchange Rate shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Borrower, or, in the absence of such agreement,
such Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 10:00 a.m. (New York City time) on such date for the purchase of Dollars
for delivery two Business Days later.

“Excluded Proceeds” has the meaning specified in the definition of Net Cash
Proceeds.

“Excluded Proceeds Specified Debt” has the meaning specified in the definition
of Net Cash Proceeds.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary, (b) any Securitization Subsidiary, (c) each Subsidiary listed on
Schedule 1.01D hereto, (d) any Subsidiary that is prohibited by applicable Law
from guaranteeing the Obligations, (e) any Domestic Subsidiary that is a
Subsidiary of a Foreign Subsidiary, (f) any Restricted Subsidiary acquired
pursuant to a Permitted Acquisition financed with secured Indebtedness incurred
pursuant to Section 7.03(g) and each Restricted Subsidiary thereof that
guarantees such Indebtedness; provided that each such Restricted Subsidiary
shall cease to be an Excluded Subsidiary under this clause (f) if such secured
Indebtedness is repaid or becomes unsecured or if such Restricted Subsidiary
ceases to guarantee such secured Indebtedness, as applicable and (g) any other
Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Borrower), the cost
or other consequences (including any adverse tax consequences) of providing a
Guarantee shall be excessive in view of the benefits to be obtained by the
Lenders therefrom.

“Extended Maturity Term Loans” has the meaning specified in the third
introductory paragraph hereto.

“Facility” means the Tranche B-3 Term Loans, the Tranche B-4 Term Loans, the
Letter of Credit Facility, the Swing Line Facility, the Dollar Revolving Credit
Facility or the Alternative Currency Revolving Credit Facility, as the context
may require.

“Factoring Assets” has the meaning specified in Section 7.05(m).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended version or successor provision that is
substantively comparable and not materially more onerous to comply with), and
any current or future regulations promulgated thereunder or administrative
interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business

 

33



--------------------------------------------------------------------------------

Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Citibank on
such day on such transactions as determined by the Administrative Agent.

“First Lien Intercreditor Agreement” means (a) the First Lien Intercreditor
Agreement dated as of February 19, 2010, among Citibank, N.A., as the Directing
Agent, the Collateral Agent, and the Initial Additional First Lien
Representative, and each additional Authorized Representative from time to time
party thereto or (b) any other first lien intercreditor agreement among Parent,
Foreign Holdings, Holdings, the Borrower, the Subsidiary Guarantors, the
Collateral Agent and any trustee or collateral agent for the holders of each
series of Indebtedness constituting Permitted Additional First Priority Debt,
with customary terms and conditions reasonably satisfactory to the
Administrative Agent and the Borrower.

“Foreign Acquisition Co.” means a direct Subsidiary of Parent or Foreign
Holdings formed after the Closing Date as a holding company for the Transferred
Foreign Subsidiaries and other Foreign Subsidiaries of Parent that are not
Subsidiaries of Holdings and (i) that provides a Guarantee of the Obligations
and (ii) all of whose stock shall be pledged by Parent or Foreign Holdings, as
applicable, to secure the Obligations, which Foreign Acquisition Co. shall be
organized under the laws of Hungary, Luxembourg, The Netherlands, Iceland,
Bermuda, Barbados, Mauritius, the British Virgin Islands, Malta, Cyprus or such
other jurisdiction requested by Parent and reasonably acceptable to the
Administrative Agent.

“Foreign Holdings” has the meaning specified in the introductory paragraph to
this Agreement.

“Foreign Lender” has the meaning specified in Section 10.15(b)(i).

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, any Loan Party
or any Subsidiary with respect to employees employed outside the United States.

“Foreign Reorganization” means the transfer of any Foreign Subsidiary of the
Borrower or any transfer of any assets or property of any Foreign Subsidiary of
the Borrower to Foreign Acquisition Co. or any Subsidiary thereof; provided that
such transferred Foreign Subsidiary and any Person who holds such transferred
assets or property (in each case, a “Transferred Foreign Subsidiary”) shall
become a Guarantor of the Obligations and Foreign Acquisition Co., shall pledge
or cause to be pledged 100% of the Equity Interests of such Transferred Foreign
Subsidiary to secure the Obligations.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of
Parent which is not a Domestic Subsidiary.

“Foreign Subsidiary Total Assets” means the total assets of the Foreign
Subsidiaries, as determined in accordance with GAAP in good faith by a
Responsible Officer, without intercompany eliminations.

 

34



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all Indebtedness of Parent and the Restricted Subsidiaries
for borrowed money that matures more than one year from the date of its creation
or matures within one year from such date that is renewable or extendable, at
the option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the Third
Restatement Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person,

 

35



--------------------------------------------------------------------------------

whether or not such Indebtedness or monetary other obligation is assumed by such
Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien) but, in the case of this clause (b), the
amount of any Guarantee shall be deemed to be limited to the lower of (x) the
fair market value of such assets and (y) the amount of the Indebtedness so
secured; provided that the term “Guarantee” shall not include endorsements for
collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Third
Restatement Effective Date or entered into in connection with any acquisition or
disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement”.

“Guaranty” means (a) the guaranty made by Parent, Foreign Holdings, Holdings and
the other Subsidiary Guarantors in favor of the Administrative Agent on behalf
of the Secured Parties, substantially in the form of Exhibit F and (b) each
other guaranty and guaranty supplement delivered pursuant to Section 6.11.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that is a Lender, an Arranger or an Affiliate of
the foregoing at the time it enters into a Secured Hedge Agreement, in its
capacity as a party thereto.

“High Yield Notes” means the Senior Notes and Senior Subordinated Notes.

“High Yield Notes Documentation” means the High Yield Notes, and all documents
executed and delivered with respect to the High Yield Notes, including the High
Yield Notes Indentures.

“High Yield Notes Indentures” means the Senior Notes Indenture and the Senior
Subordinated Notes Indenture.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Identified Participating Lenders” has the meaning assigned to such term in
Section 2.05(a)(v)(C)(3).

 

36



--------------------------------------------------------------------------------

“Identified Qualifying Lenders” has the meaning specified in
Section 2.05(a)(v)(D)(3).

“Incremental Amendment” has the meaning specified in Section 2.14(a). For the
avoidance of doubt, the Third Amendment and Restatement Agreement shall
constitute an “Incremental Amendment”.

“Incremental Availability” means, at any time, the excess, if any, of the sum of
(a) (i) $100,000,000 minus (ii) the aggregate principal amount of Incremental
Term Loans (other than Specified Incremental Term Loans), Revolving Commitment
Increases and Permitted Additional Incremental Debt incurred prior to such time,
plus (b) an amount equal to the aggregate principal amount of Indebtedness that
could be incurred as of such date of determination such that the Senior Secured
First Lien Incurrence Test, calculated on a Pro Forma Basis, is satisfied
(provided that for purposes of determining compliance with the Senior Secured
First Lien Incurrence Test, (A) any Revolving Commitment Increase shall be
deemed to have been utilized in full as of such date, (B) all Permitted
Additional Incremental Debt shall be deemed to be secured on a first lien basis,
whether or not so secured and (C) any cash proceeds to be received from the
incurrence of the applicable Indebtedness shall not be deducted in the
calculation of Consolidated Senior Secured First Lien Debt pursuant to clause
(b) of the definition thereof). For the avoidance of doubt, the Tranche B-3 Term
Loans and the Tranche B-4 Term Loans, in each case, made on the Third
Restatement Effective Date shall not reduce the Incremental Availability.

“Incremental Facility Closing Date” has the meaning specified in
Section 2.14(a).

“Incremental Term Loans” has the meaning specified in Section 2.14(a). Unless
the context shall otherwise require, the term “Incremental Term Loans” shall
include any Specified Incremental Term Loans made after the Third Restatement
Effective Date.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business, (ii) any earn-out obligation and (iii) any deferred
compensation, until such obligation or deferred compensation becomes a liability
on the balance sheet of such Person in accordance with GAAP and if not paid
after becoming due and payable);

 

37



--------------------------------------------------------------------------------

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(B) in the case of Parent and its Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary of business consistent with past
practice. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of Indebtedness of any Person for purposes of clause (e) shall be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement, substantially in the form attached as Exhibit I.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates and (b) as to any Base Rate
Loan (including a Swing Line Loan), the last Business Day of each March, June,
September and December and the Maturity Date of the Facility under which such
Loan was made.

 

38



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent available to each Lender of such
Eurocurrency Rate Loan, nine or twelve months or less than one month thereafter,
as selected by the Borrower in its Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of Parent and its
Subsidiaries, intercompany loans, advances, or Indebtedness having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) and made
in the ordinary course of business consistent with past practice) or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of all or substantially all of the property and assets or business of another
Person or assets constituting a business unit, line of business or division of
such Person. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Borrower.

“IP Rights” has the meaning specified in Section 5.15.

“IRS” means the United States Internal Revenue Service.

“Judgment Currency” has the meaning specified in Section 10.19.

“Junior Financing” has the meaning specified in Section 7.12(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

39



--------------------------------------------------------------------------------

“L/C Advances” means the collective reference to Dollar L/C Advances and
Alternative Currency L/C Advances.

“L/C Borrowing” means the collective reference to Dollar L/C Borrowings and
Alternative Currency L/C Borrowings.

“L/C Credit Extensions” means the collective reference to the Dollar L/C Credit
Extensions and the Alternative Currency L/C Credit Extensions.

“L/C Issuer” means the collective reference to the Dollar L/C Issuer and the
Alternative Currency L/C Issuer.

“L/C Obligations” means, the collective reference to the Dollar L/C Obligations
and the Alternative Currency L/C Obligations.

“Latest Maturity Date” means, at any date of determination, the latest of the
Maturity Dates.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facilities (or, if such day is not a Business Day, the next preceding Business
Day).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any

 

40



--------------------------------------------------------------------------------

conditional sale or other title retention agreement, any easement, right of way
or other encumbrance on title to real property, and any Capitalized Lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article 2
(or, in the case of the Tranche B-3 Term Loans or the Tranche B-4 Term Loans,
under the Third Amendment and Restatement Agreement) in the form of a Term Loan,
a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents, (v) each Letter of Credit
Application, (vi) Amendment No. 1, (vii) Amendment No. 2, (viii) the Amendment
and Restatement Agreement, (ix) Amendment No. 4, (x) the First Lien
Intercreditor Agreement, (xi) the Second Amendment and Restatement Agreement,
(xii) the Third Amendment and Restatement Agreement, (xiii) each Incremental
Amendment, (xiv) the Second Lien Intercreditor Agreement, if any, (xv) each Loan
Modification Agreement, and (xvi) each Refinancing Term Loan Amendment.

“Loan Modification Agreement” has the meaning specified in Section 2.16(b).

“Loan Modification Offer” has the meaning specified in Section 2.16(a).

“Loan Parties” means, collectively, (i) Parent, (ii) Foreign Holdings,
(iii) Holdings, (iv) the Borrower, (v) each Guarantor that is a Domestic
Subsidiary of Parent and (vi) each other Guarantor that satisfies the Collateral
and Guarantee Requirement (without giving effect to clause (c) of the last
paragraph of the definition of “Collateral and Guarantee Requirement”).

“Management Stockholders” means the members of management of Parent or any of
its Subsidiaries who are investors in Parent or any direct or indirect parent
thereof.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01C.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
Parent and its Subsidiaries, taken as a whole, (b) a material adverse effect on
the ability of the Loan Parties and the Guarantors (taken as a whole) to perform
their respective payment obligations under any Loan Document to which any of the
Loan Parties or Guarantors is a party or (c) a material adverse effect on the
rights and remedies of the Lenders or the Agents under any Loan Document.

“Material Domestic Subsidiary” means, at any date of determination, each of
Parent’s Domestic Subsidiaries other than Holdings and the Borrower (a) whose
total assets at the last day of the most recent Test Period were equal to or
greater than 5% of the Total Assets of Parent and the Restricted Subsidiaries at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 5% of the consolidated gross revenues of Parent and the Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP.

 

41



--------------------------------------------------------------------------------

“Material Foreign Subsidiary” means, at any date of determination, each of
Parent’s Foreign Subsidiaries other than Foreign Holdings and Foreign
Acquisition Co. (a) whose total assets at the last day of the most recent Test
Period were equal to or greater than 5% of the Total Assets of Parent and the
Restricted Subsidiaries at such date or (b) whose gross revenues for such Test
Period were equal to or greater than 5% of the consolidated gross revenues of
Parent and the Restricted Subsidiaries for such period, in each case determined
in accordance with GAAP.

“Material Real Property” means any real property owned by any Loan Party with a
book value in excess of $25,000,000.

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

“Maturity Date” means, (a) with respect to the Revolving Credit Facilities,
July 1, 2016, (b) with respect to the Tranche B-3 Term Loans, December 1, 2016
and (c) with respect to the Tranche B-4 Term Loans, March 1, 2020; provided,
however, that the date specified in clause (c) hereof will automatically become
December 15, 2017 if, as of December 1, 2017, (i) the Maturity Trigger-Senior
Secured Notes has occurred and (ii) the aggregate principal amount of Specified
Senior Secured Notes outstanding on such date exceeds $500,000,000; provided
that, in each case, if any such day is not a Business Day, the Maturity Date
shall be the Business Day immediately preceding such day; provided, further,
that any Permitted Refinancing of Specified Senior Secured Notes shall be deemed
Specified Senior Secured Notes only if such Permitted Refinancing matures or
requires any scheduled amortization, repayment of principal, mandatory
redemption or sinking fund obligations prior to the date that is ninety-one
(91) days after March 1, 2020 (other than customary offers to repurchase upon a
change of control, asset sale or event of loss and customary acceleration right
after an event of default).

“Maturity Trigger-Senior Secured Notes” means, and shall be deemed to have
occurred if, the Total Leverage Ratio with respect to the September 30, 2017
Test Period is greater than 4.00:1.00.

“Maximum Rate” has the meaning specified in Section 10.10.

“MNPI” means material information concerning the Borrower, Holdings, Foreign
Holdings, Parent, any direct or indirect parent of Parent or any Subsidiary or
any of their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act and the Exchange Act.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative agent on behalf of the Lenders in form and substance reasonably
satisfactory to the Administrative Agent, and any other mortgages executed and
delivered pursuant to Section 6.11.

 

42



--------------------------------------------------------------------------------

“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).

“Mortgaged Properties” has the meaning specified in paragraph (g) of the
definition of Collateral and Guarantee Requirement.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the past six years, has
made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by Parent or any Restricted
Subsidiary or any Casualty Event, the excess, if any, of (i) the sum of cash and
Cash Equivalents received in connection with such Disposition or Casualty Event
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received and, with respect to any Casualty Event, any insurance
proceeds or condemnation awards in respect of such Casualty Event actually
received by or paid to or for the account of Parent or any Restricted
Subsidiary) over (ii) the sum of (A) the principal amount, premium or penalty,
if any, interest and other amounts on any Indebtedness that is secured by the
asset subject to such Disposition or Casualty Event and that is required to be
repaid (and is timely repaid) in connection with such Disposition or Casualty
Event (other than Indebtedness under the Loan Documents), (B) the out-of-pocket
fees and expenses (including attorneys’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, other customary expenses and
brokerage, consultant and other customary fees) actually incurred by Parent or
such Restricted Subsidiary in connection with such Disposition or Casualty
Event, (C) taxes paid or reasonably estimated to be actually payable in
connection therewith, and (D) any reserve for (x) adjustment in respect of the
sale price of such asset or assets established in accordance with GAAP and
(y) any liabilities associated with such asset or assets and retained by Parent
or any Restricted Subsidiary after such sale or other disposition thereof,
including pension and other post-employment benefit liabilities and liabilities
related to environmental matters or any indemnification obligations associated
with such transaction and it being understood that “Net Cash Proceeds” shall
include any cash or Cash Equivalents (i) received upon the Disposition of any
non-cash consideration received by Parent or any Restricted Subsidiary in any
such Disposition and (ii) upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in clause (D) above or, if such liabilities have not been satisfied in
cash and such reserve is not reversed within three hundred and sixty-five
(365) days after such Disposition or Casualty Event, the amount of such reserve;
provided that (x) no net cash proceeds calculated in accordance with the
foregoing realized in a single transaction or series of related transactions
shall constitute Net Cash Proceeds unless such net cash proceeds shall exceed a
Dollar Amount of $20,000,000, (y) no such net cash proceeds shall constitute Net
Cash Proceeds under this clause (a) in any fiscal year until the aggregate
amount of all such net cash proceeds in such fiscal year shall exceed a Dollar
Amount of

 

43



--------------------------------------------------------------------------------

$50,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Cash Proceeds under this clause (a)) and (z) in addition to
the foregoing, net cash proceeds in an aggregate principal amount of up to
$500,000,000 (the “Excluded Proceeds”) shall not constitute Net Cash Proceeds
under this clause (a) so long as such net cash proceeds are, within 60 days
following receipt thereof, applied to repay Specified Senior Secured Notes, High
Yield Notes, Permitted Additional Incremental Debt or Permitted Term Loan
Refinancing Debt, or Permitted Refinancings of any of the foregoing
(collectively, the “Excluded Proceeds Specified Debt”) (provided that to the
extent not so applied within such period, such net cash proceeds shall
constitute Net Cash Proceeds for all purposes hereof); and

(b) (i) with respect to the incurrence or issuance of any Indebtedness by Parent
or any Restricted Subsidiary or any Permitted Equity Issuance by Parent, the
excess, if any, of (x) the sum of the cash received in connection with such
incurrence or issuance over (y) the investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses and other
customary expenses, incurred by Parent or such Restricted Subsidiary in
connection with such incurrence or issuance and (ii) with respect to any
Permitted Equity Issuance by any direct or indirect parent of Parent, the amount
of cash from such Permitted Equity Issuance contributed to the capital of
Parent.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.

“New Term Lenders” means a Lender that made a New Term Loan on the Amendment
No. 2 Effective Date.

“New Term Loans” means the term loans made pursuant to Amendment No. 2 (which,
for the avoidance of doubt, have been repaid in full as of the Second
Restatement Effective Date).

“Non-Cash Charges” has the meaning specified in the definition of the term
“Consolidated EBITDA”.

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Non-Loan Party” means any Subsidiary of Parent that is not a Loan Party.

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term Note, a Dollar Revolving Credit Note or an Alternative
Currency Revolving Credit Note, as the context may require.

“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event or of the Available Amount that is proposed to be
applied to a particular use or transaction, that such amount (a) was not
required to be applied to prepay the Loans pursuant to Section 2.05(b), and
(b) has not previously been (and is not simultaneously being) applied to
anything other than that such particular use or transaction.

 

44



--------------------------------------------------------------------------------

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party, any Guarantor and their respective
Subsidiaries arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party, any Guarantor or any of their
respective Subsidiaries of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding, (y) obligations of any
Loan Party, any Guarantor and their respective Subsidiaries arising under any
Secured Hedge Agreement, and (z) Cash Management Obligations. Without limiting
the generality of the foregoing, the Obligations of the Loan Parties and the
Guarantors under the Loan Documents (and any of their Subsidiaries to the extent
they have obligations under the Loan Documents) include (a) the obligation
(including guarantee obligations) to pay principal, interest, Letter of Credit
commissions, reimbursement obligations, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party, any Guarantor or any of
their respective Subsidiaries under any Loan Document and (b) the obligation of
any Loan Party, any Guarantor or any of their respective Subsidiaries to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party, such
Guarantor or such Subsidiary.

“Offered Amount” has the meaning assigned to such term in
Section 2.05(a)(v)(D)(1).

“Offered Discount” has the meaning assigned to such term in
Section 2.05(a)(v)(D)(1).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Credit Agreement” has the meaning specified in the first introductory
paragraph hereto.

“Original Maturity Term Loans” has the meaning specified in the third
introductory paragraph hereto.

“Other Parent Guarantors” means (i) Public Parent and (ii) Holdings II.

“Other Taxes” has the meaning specified in Section 3.01(b).

 

45



--------------------------------------------------------------------------------

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the Dollar Amount thereof after giving
effect to any borrowings and prepayments or repayments of Term Loans, Revolving
Credit Loans (including any refinancing of outstanding Unreimbursed Amounts
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the Dollar Amount thereof
on such date after giving effect to any related L/C Credit Extension occurring
on such date and any other changes thereto as of such date, including as a
result of any reimbursements of outstanding Unreimbursed Amounts under related
Letters of Credit (including any refinancing of outstanding Unreimbursed Amounts
under related Letters of Credit or related L/C Credit Extensions as a Revolving
Credit Borrowing) or any reductions in the maximum amount available for drawing
under related Letters of Credit taking effect on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the Federal Funds Rate, and (b) with respect to any amount
denominated in an Alternative Currency (other than Dollars), the rate of
interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Citibank in the applicable offshore interbank market for such
currency to major banks in such interbank market.

“Parent” has the meaning specified in the introductory paragraph to this
Agreement.

“Participant” has the meaning specified in Section 10.07(e).

“Participant Register” has the meaning specified in Section 10.07(e).

“Participating Lender” has the meaning assigned to such term in
Section 2.05(a)(v)(C)(2).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the past six years.

“Permira” means Permira Advisers, LLC.

“Permira Funds” means investment funds advised by Permira.

“Permitted Acquisition” has the meaning specified in Section 7.02(j).

 

46



--------------------------------------------------------------------------------

“Permitted Additional First Priority Debt” means any Permitted Additional
Incremental Debt or Permitted Term Loan Refinancing Debt that is secured by all
or any portion of the Collateral on a pari passu basis with the Obligations in
accordance with the terms of this Agreement.

“Permitted Additional Incremental Debt” means Indebtedness of the Borrower in
the form of one or more series of debt securities or bank loans, which
Indebtedness may be unsecured, secured by all or any portion of the Collateral
on a junior basis to the Liens securing the Obligations or, solely in the case
of such Indebtedness in the form of debt securities, secured by all or any
portion of the Collateral on a pari passu basis with the Obligations; provided
that (a) the stated maturity dated of such Indebtedness is no earlier than, and
the terms of such Indebtedness shall not provide for any scheduled amortization,
principal or sinking fund payments prior to, the date that is ninety-one
(91) days after the Latest Maturity Date of any Loans or Revolving Credit
Commitments outstanding at such time, (b) the terms and conditions of such
Indebtedness do not provide for any mandatory prepayment or redemption,
prepayment or redemption at the option of the holder thereof, or similar
mandatory prepayment provisions, other than upon the occurrence of a change of
control or similar event, asset sale or casualty or condemnation event and
customary acceleration rights following an event of default, in each case that
is customary for Indebtedness of such type (and in any event, that is no more
restrictive than the terms of this Agreement), (c) the Borrower shall be the
issuer in respect thereof, (d) such Indebtedness is not Guaranteed by any person
other than a Loan Party or a Parent Guarantor that Guarantees the Obligations
and the terms of such Guarantees are no more favorable to the secured parties
under such Indebtedness than the terms of the Guaranty are to the Secured
Parties, (e) if secured, (i) such Indebtedness is secured only by Liens on the
Collateral (or any portion thereof) and is not secured by any Lien on any asset
of the Borrower, any Subsidiary or any other Affiliate of the Borrower, other
than any asset constituting Collateral and (ii) all security therefor shall be
granted pursuant to documentation that satisfies the definition of “Permitted
Additional Secured Debt Collateral Documents” and the secured parties
thereunder, or a trustee or collateral agent on their behalf, shall have become
a party to the First Lien Intercreditor Agreement or the Second Lien
Intercreditor Agreement, as applicable, (f) the covenants and events of default
and other terms of such Indebtedness (other than provisions relating to original
issue discount, upfront fees and interest rates, margins, rate floors,
prepayment and redemption premiums and maturity date) are not, taken as a whole,
more restrictive to Holdings, Foreign Holdings, Parent, the Borrower and their
respective Subsidiaries than those in this Agreement (and in any event do not
include any financial maintenance covenant), (g) if such Indebtedness is
subordinated, such subordination is on terms no less favorable to the Lenders
than the subordination terms set forth in the Senior Subordinated Notes
Indenture as of the Closing Date, (h) the aggregate principal amount of such
Indebtedness shall not exceed the Incremental Availability at the time of the
incurrence thereof and (i) at the time of and immediately after giving effect to
the incurrence thereof, no Default or Event of Default shall have occurred and
be continuing; provided further that, with respect to clause (a) above,
Indebtedness constituting Permitted Additional Incremental Debt when issued
shall not cease to constitute Permitted Additional Incremental Debt as a result
of the subsequent extension of the Latest Maturity Date of any Loan or Revolving
Credit Commitment.

“Permitted Additional Second Priority Debt” means any Permitted Additional
Incremental Debt or Permitted Term Loan Refinancing Debt that is secured by all
or any portion of the Collateral on a junior basis to the Liens secured the
Obligations in accordance with the terms of this Agreement.

 

47



--------------------------------------------------------------------------------

“Permitted Additional Secured Debt Collateral Documents” means, collectively,
any security agreement, mortgage, pledge agreement or other similar agreement
and each of the other agreements, instruments or documents that creates or
purports to create a Lien on the Collateral in favor of the secured parties, or
a trustee or collateral agent on their behalf, under the Specified Senior
Secured Notes, Permitted Additional First Priority Debt or Permitted Additional
Second Priority Debt; provided that the terms thereof are no more restrictive to
the Loan Parties (and beneficial to the secured parties thereunder) than the
terms of the Collateral Documents.

“Permitted Amendments” has the meaning specified in Section 2.16(c).

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of Parent or any direct or indirect parent of Parent, in each case to
the extent permitted hereunder.

“Permitted Holders” means each of (i) the Sponsors and (ii) the Management
Stockholders.

“Permitted Intercompany Transfer” means any consolidation, merger, winding up,
sale, assignment, transfer, lease, conveyance or other disposal of all or
substantially all of the assets of any Other Parent Guarantor, Parent or Foreign
Holdings with, into or to any other Person that expressly assumes all the
obligations of such Other Parent Guarantor, Parent or Foreign Holdings, as
applicable, under this Agreement (such Person, a “Successor Person”); provided
(i) with respect to any Other Parent Guarantor, the Successor Person is any
Other Parent Guarantor, Parent, Foreign Holdings or Holdings, (ii) with respect
to Parent, the Successor Person is Foreign Holdings or Holdings and (iii) with
respect to Foreign Holdings, the Successor Person is Parent, Foreign Holdings or
Holdings.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended,
(c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), at the time thereof, no
Event of Default shall have occurred and be continuing, (d) if such Indebtedness
being modified, refinanced, refunded, renewed or extended is Indebtedness
permitted pursuant to Section 7.03(b), 7.03(t) or is

 

48



--------------------------------------------------------------------------------

Permitted Additional Incremental Debt, Permitted Term Loan Refinancing Debt or
Junior Financing, (i) to the extent such Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal or extension
is subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, (ii) the
terms and conditions (including, if applicable, as to collateral but excluding
as to subordination, interest rate and redemption premium) of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, are
not materially less favorable to the Loan Parties or the Lenders than the terms
and conditions of the Indebtedness being modified, refinanced, refunded, renewed
or extended; provided that a certificate of a Responsible Officer delivered to
the Administrative Agent at least five Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees) and (iii) such
modification, refinancing, refunding, renewal or extension is incurred by the
Person who is the obligor of the Indebtedness being modified, refinanced,
refunded, renewed or extended, (e) in the case of any Permitted Refinancing in
respect of Indebtedness constituting Permitted Additional Incremental Debt, such
Indebtedness complies with the requirements set forth in the proviso to the
definition of Permitted Additional Incremental Debt (it being understood that
the terms relating to collateral, if any, and lien priority of such Permitted
Refinancing shall be no less favorable to the Loan Parties or the Lenders than
such terms applicable to the Indebtedness being refinanced), (f) in the case of
any Permitted Refinancing in respect of Indebtedness constituting Permitted Term
Loan Refinancing Debt, such Indebtedness complies with the requirements set
forth in the proviso to the definition of Permitted Term Loan Refinancing Debt
(other than clause (h) thereof) (it being understood that the terms relating to
collateral, if any, and lien priority of such Permitted Refinancing shall be no
less favorable to the Loan Parties or the Lenders than such terms applicable to
the Indebtedness being refinanced), (g) in the case of any Permitted Refinancing
in respect of the Indebtedness under any Specified Senior Secured Notes, such
Permitted Refinancing complies with the applicable requirements set forth in the
proviso to the definition of Permitted Additional Incremental Debt (it being
understood that such definition shall be deemed to refer to the Specified Senior
Secured Notes for purposes hereof), and (h) in the case of any Permitted
Refinancing in respect of Indebtedness under any High Yield Notes or Specified
Senior Secured Notes, such Permitted Refinancing Indebtedness shall not be
required to be incurred substantially contemporaneously with the related
refinancing of such High Yield Notes or Specified Senior Secured Notes, as
applicable; provided that any portion of the Net Cash Proceeds of such Permitted
Refinancing Indebtedness that is not applied to the repayment or prepayment of
such High Yield Notes or Specified Senior Secured Notes, as applicable, within
45 days following the incurrence of such Permitted Refinancing Indebtedness
shall not constitute Permitted Refinancing Indebtedness in respect of such High
Yield Notes or Specified Senior Secured Notes, as applicable; provided further
that any portion of the Net Cash Proceeds not so applied that is applied within
such 45-day period to make an optional prepayment of Term Loans pursuant to
Section 2.05(a) shall be deemed to be Permitted Refinancing Indebtedness.

 

49



--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” means Indebtedness incurred pursuant to any
Permitted Refinancing.

“Permitted Term Loan Refinancing Debt” means Indebtedness of the Borrower in the
form of one or more series of debt securities or bank loans, which Indebtedness
may be unsecured, secured by all or any portion of the Collateral on a junior
basis to the Liens securing the Obligations or, solely in the case of such
Indebtedness in the form of debt securities, secured by all or any portion of
the Collateral on a pari passu basis with the Obligations; provided that (a) the
stated maturity dated of such Indebtedness is no earlier than, and the terms of
such Indebtedness shall not provide for any scheduled amortization, principal or
sinking fund payments prior to, the date that is ninety-one (91) days after the
Latest Maturity Date of any Loans or Revolving Credit Commitments outstanding at
such time, (b) the terms and conditions of such Indebtedness do not provide for
any mandatory prepayment or redemption, prepayment or redemption at the option
of the holder thereof, or similar mandatory prepayment provisions, other than
upon the occurrence of a change of control or similar event, asset sale or
casualty or condemnation event and customary acceleration rights following an
event of default, in each case that is customary for Indebtedness of such type
(and in any event, that is no more restrictive than the terms of this
Agreement), (c) the Borrower shall be the issuer in respect thereof, (d) such
Indebtedness is not Guaranteed by any person other than a Loan Party or a Parent
Guarantor that Guarantees the Obligations and the terms of such Guarantees are
no more favorable to the secured parties under such notes than the terms of the
Guaranty are to the Secured Parties, (e) if secured, (i) such Indebtedness is
secured only by Liens on the Collateral (or any portion thereof) and is not
secured by any Lien on any asset of the Borrower, any Subsidiary or any other
Affiliate of the Borrower, other than any asset constituting Collateral and
(ii) all security therefor shall be granted pursuant to documentation that
satisfies the definition of “Permitted Additional Secured Debt Collateral
Documents” and the secured parties thereunder, or a trustee or collateral agent
on their behalf, shall have become a party to the First Lien Intercreditor
Agreement or the Second Lien Intercreditor Agreement, as applicable, (f) the
covenants and events of default and other terms of such Indebtedness (other than
provisions relating to original issue discount, upfront fees and interest rates,
margins, rate floors, prepayment and redemption premiums and maturity date) are
not, taken as a whole, more restrictive to Holdings, Foreign Holdings, Parent,
the Borrower and their respective Subsidiaries than those in this Agreement (and
in any event do not include any financial maintenance covenant), (g) if such
Indebtedness is subordinated, such subordination is on terms no less favorable
to the Lenders than the subordination terms set forth in the Senior Subordinated
Notes Indenture as of the Closing Date, (h) the Net Cash Proceeds of such
Indebtedness are applied to prepay Term Loans in accordance with Section 2.05(c)
and (i) at the time of and immediately after giving effect to the incurrence
thereof, no Default or Event of Default shall have occurred and be continuing;
provided further that, with respect to clause (a) above, Indebtedness
constituting Permitted Term Loan Refinancing Debt when issued shall not cease to
constitute Permitted Term Loan Refinancing Debt as a result of the subsequent
extension of the Latest Maturity Date of any Loan or Revolving Credit
Commitment.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

50



--------------------------------------------------------------------------------

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the sixth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

“Principal L/C Issuer” means any L/C Issuer that has issued Letters of Credit
under either Revolving Credit Facility having an aggregate Outstanding Amount in
excess of $10,000,000.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or the
Consolidated EBITDA of Parent, the pro forma increase or decrease in such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, projected by
Parent in good faith as a result of (a) actions taken during such
Post-Acquisition Period for the purposes of realizing reasonably identifiable
and factually supportable cost savings or (b) any additional costs incurred
during such Post-Acquisition Period, in each case in connection with the
combination of the operations of such Acquired Entity or Business with the
operations of Parent and the Restricted Subsidiaries; provided that, so long as
such actions are taken during such Post-Acquisition Period or such costs are
incurred during such Post-Acquisition Period, as applicable, the cost savings
related to such actions or such additional costs, for purposes of projecting
such pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, it may be assumed that such cost savings will be
realizable during the entirety of such Test Period, or such additional costs, as
applicable, will be incurred during the entirety of such Test Period; provided
further that any such pro forma increase or decrease to such Acquired EBITDA or
such Consolidated EBITDA, as the case may be, shall be without duplication for
cost savings or additional costs already included in such Acquired EBITDA or
such Consolidated EBITDA, as the case may be, for such Test Period.

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test hereunder, that (A) to the extent applicable, the Pro Forma Adjustment
shall have been made and (B) all Specified Transactions and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of the applicable period of measurement in such test: (a) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Specified Transaction, (i) in the case of a Disposition
of all or substantially all Equity Interests in any Subsidiary of Parent or any
division, product line, or facility used for operations of Parent or any of its
Subsidiaries, shall be excluded, and (ii) in the case of a Permitted Acquisition
or Investment described in the definition of “Specified Transaction”, shall be
included, (b) any retirement of Indebtedness, and (c) any Indebtedness incurred
or assumed by Parent or any of the Restricted Subsidiaries in connection
therewith and if such Indebtedness has a floating or formula rate, shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or

 

51



--------------------------------------------------------------------------------

would be in effect with respect to such Indebtedness as at the relevant date of
determination; provided that, without limiting the application of the Pro Forma
Adjustment pursuant to (A) above, the foregoing pro forma adjustments may be
applied to any such test solely to the extent that such adjustments are
consistent with the definition of Consolidated EBITDA and give effect to events
(including operating expense reductions) that are (as determined by Parent in
good faith) (i) (x) directly attributable to such transaction, (y) expected to
have a continuing impact on Parent and the Restricted Subsidiaries and
(z) factually supportable or (ii) otherwise consistent with the definition of
Pro Forma Adjustment.

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.

“Projections” shall have the meaning specified in Section 6.01(c).

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Factoring Arrangement” has the meaning specified in Section 6.05(m).

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (a) the board of
directors of Parent shall have determined in good faith that such Qualified
Securitization Financing (including financing terms, covenants, termination
events and other provisions) is in the aggregate economically fair and
reasonable to Parent and the Securitization Subsidiary, (b) all sales and/or
contributions of Securitization Assets and related assets to the Securitization
Subsidiary are made at fair market value (as determined in good faith by Parent)
and (iii) the financing terms, covenants, termination events and other
provisions thereof shall be market terms (as determined in good faith by Parent)
and may include Standard Securitization Undertakings. The grant of a security
interest in any Securitization Assets of Parent or any of its Restricted
Subsidiaries (other than a Securitization Subsidiary) to secure Indebtedness
under this Agreement prior to engaging in any Securitization Financing shall not
be deemed a Qualified Securitization Financing.

“Qualifying IPO” means the issuance by Parent or any direct or indirect parent
of Parent of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a
secondary public offering).

“Qualifying Lender” has the meaning assigned to such term in
Section 2.05(a)(v)(D)(3).

 

52



--------------------------------------------------------------------------------

“Refinancing Term Lender” has the meaning specified in Section 2.18(b).

“Refinancing Term Loan Amendment” has the meaning specified in Section 2.18(a).

“Refinancing Term Loan Effective Date” has the meaning specified in
Section 2.18(a).

“Refinancing Term Loans” has the meaning specified in Section 2.18(a).

“Register” has the meaning specified in Section 10.07(d).

“Rejection Notice” has the meaning specified in Section 2.05(b)(vi).

“Reportable Event” means with respect to any Plan any of the events set forth in
Section 4043(c) of ERISA or the regulations issued thereunder, other than events
for which the thirty (30) day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate Dollar
Amount of each Lender’s risk participation and funded participation in Dollar
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition), (b) aggregate unused Term Commitments and
(c) aggregate unused Revolving Credit Commitments; provided that the unused Term
Commitment and unused Revolving Credit Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender or Parent or
any Affiliate thereof shall be excluded for purposes of making a determination
of Required Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party or a Guarantor and, as to any document delivered
on the Third Restatement Effective Date, any secretary or assistant secretary of
a Loan Party or a Guarantor. Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party or Guarantor shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party or such Guarantor and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party or such Guarantor.

“Restatement Effective Date” means February 19, 2010 (being the date all the
conditions precedent set forth in Section 7 of the Amendment and Restatement
Agreement were satisfied or waived in accordance with the Amendment and
Restatement Agreement).

 

53



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Parent or
any Restricted Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to Parent’s stockholders, partners or members (or the equivalent Persons
thereof).

“Restricted Subsidiary” means any Subsidiary of Parent other than an
Unrestricted Subsidiary.

“Revolving Commitment Increase” has the meaning specified in Section 2.14(a).

“Revolving Commitment Increase Lender” has the meaning specified in
Section 2.14(a).

“Revolving Credit Borrowing” means a Dollar Revolving Credit Borrowing or an
Alternative Currency Revolving Credit Borrowing.

“Revolving Credit Commitments” means the collective reference to the Dollar
Revolving Credit Commitment and the Alternative Currency Revolving Credit
Commitment.

“Revolving Credit Exposure” means the collective reference to the Dollar
Revolving Credit Exposure and the Alternative Currency Revolving Credit
Exposure.

“Revolving Credit Facilities” means the collective reference to the Dollar
Revolving Credit Facility and the Alternative Currency Revolving Credit
Facility.

“Revolving Credit Facility Amendment Effective Date” has the meaning set forth
in Amendment No. 4.

“Revolving Credit Lenders” means the collective reference to the Dollar
Revolving Credit Lenders and the Alternative Currency Revolving Credit Lenders.

“Revolving Credit Loans” means the collective reference to the Dollar Revolving
Credit Loans and the Alternative Currency Revolving Credit Loans.

“S&P” means Standard & Poor’s Ratings Services, and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency (other than Dollars), same day or other
funds as may be determined by the Administrative Agent to be customary in the
place of disbursement or payment for the settlement of international banking
transactions in the relevant Alternative Currency.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amended and Restated Credit Agreement” has the meaning specified in the
preamble hereto.

 

54



--------------------------------------------------------------------------------

“Second Amendment and Restatement Agreement” means the Amendment Agreement dated
as of February 28, 2012, among the Borrower, Holdings, Foreign Holdings, Parent,
the Other Parent Guarantors, the Subsidiary Guarantors, the Lenders party
thereto, the Administrative Agent, the Collateral Agent, the Swing Line Lender
and the L/C Issuer.

“Second Lien Intercreditor Agreement” means an intercreditor agreement among
Parent, Foreign Holdings, Holdings, the Borrower, the Subsidiary Guarantors, the
Collateral Agent and any trustee or collateral agent for the holders of each
series of Indebtedness constituting Permitted Additional Second Priority Debt,
pursuant to which it is agreed that the Liens on the Collateral securing such
Permitted Additional Second Priority Debt are subordinated to the Liens on the
Collateral securing the Obligations on customary terms and conditions reasonably
satisfactory to the Administrative Agent and the Borrower.

“Second Restatement Effective Date” means the first date all the conditions
precedent set forth in Section 6 of the Second Amendment and Restatement
Agreement are satisfied or waived in accordance with the Second Amendment and
Restatement Agreement.

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(f) that is entered into by and between any Loan Party or any
Restricted Subsidiary and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Cash Management Banks, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(c).

“Securities Act” means the Securities Act of 1933.

“Securitization Assets” means the accounts receivable, royalty or other revenue
streams and other rights to payment related to the Specified Contract Rights
subject to a Qualified Securitization Financing and the proceeds thereof.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

“Securitization Financing” means any transaction or series of transactions that
may be entered into by Parent or any of its Subsidiaries pursuant to which
Parent or any of its Subsidiaries may sell, convey or otherwise transfer to
(a) a Securitization Subsidiary (in the case of a transfer by Parent or any of
its Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets of Parent or any of its Subsidiaries, and any assets
related thereto, including all collateral securing such Securitization Assets,
all contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Securitization Assets.

 

55



--------------------------------------------------------------------------------

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant or otherwise, including as a result of a receivable or
portion thereof becoming subject to any asserted defense, dispute, off set or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

“Securitization Subsidiary” means a wholly owned Subsidiary of Parent (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which Parent or any Subsidiary of Parent makes an Investment and to
which Parent or any Subsidiary of Parent transfers Securitization Assets and
related assets) that engages in no activities other than in connection with the
financing of Securitization Assets of Parent or its Subsidiaries, all proceeds
thereof and all rights (contingent and other), collateral and other assets
relating thereto, and any business or activities incidental or related to such
business, and which is designated by the board of directors of Parent or such
other Person (as provided below) as a Securitization Subsidiary and (a) no
portion of the Indebtedness or any other obligations (contingent or otherwise)
of which (i) is guaranteed by Parent, Holdings, the Borrower or any other
Subsidiary of Parent, other than another Securitization Subsidiary (excluding
guarantees of obligations (other than the principal of, and interest on,
Indebtedness) pursuant to Standard Securitization Undertakings), (ii) is
recourse to or obligates Parent, Holdings, the Borrower or any other Subsidiary
of Parent, other than another Securitization Subsidiary, in any way other than
pursuant to Standard Securitization Undertakings or (iii) subjects any property
or asset of Parent, Holdings, the Borrower or any other Subsidiary of Parent,
other than another Securitization Subsidiary, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings, (b) with which none of Parent, Holdings,
the Borrower or any other Subsidiary of Parent, other than another
Securitization Subsidiary, has any material contract, agreement, arrangement or
understanding other than on terms which Parent reasonably believes to be no less
favorable to Parent, Holdings, the Borrower or such Subsidiary than those that
might be obtained at the time from Persons that are not Affiliates of Parent and
(c) to which none of Parent, Holdings, the Borrower or any other Subsidiary of
Parent, other than another Securitization Subsidiary, has any obligation to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results. Any such designation by the board
of directors of Parent or such other Person shall be evidenced to the
Administrative Agent by delivery to the Administrative Agent of a certified copy
of the resolution of the board of directors of Parent or such other Person
giving effect to such designation and a certificate executed by a Responsible
Officer certifying that such designation complied with the foregoing conditions.

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties (other than Parent), substantially in the form of Exhibit G,
together with each other security agreement supplement executed and delivered
pursuant to Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

56



--------------------------------------------------------------------------------

“Senior Notes” means, collectively, (i) $98,000,000 in aggregate outstanding
principal amount of the Borrower’s fixed rate senior unsecured notes due 2014,
(ii) $57,000,000 in aggregate outstanding principal amount of the Borrower’s
senior unsecured floating rate notes due 2014, (iii) $739,000,000 in aggregate
outstanding principal amount of 8.05% senior unsecured notes due 2020 and
(iv) $473,000,000 in aggregate outstanding principal amount of 10.75% senior
unsecured notes due 2020.

“Senior Secured First Lien Incurrence Test” means, as of any date, that the
Senior Secured First Lien Leverage Ratio shall be no greater than 4.00 to 1.00.

“Senior Secured First Lien Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Senior Secured First Lien Debt as of the
last day of such Test Period to (b) Consolidated EBITDA of Parent for such Test
Period.

“Senior Notes Indenture” means the Indenture for the Senior Notes, dated as of
December 1, 2006.

“Senior Subordinated Notes” means $264,000,000 in aggregate outstanding
principal amount of the Borrower’s fixed rate senior subordinated notes due
2016.

“Senior Subordinated Notes Indenture” means the Indenture for the Senior
Subordinated Notes, dated as of December 1, 2006.

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA”.

“Solicited Discounted Prepayment Amount” has the meaning assigned to such term
in Section 2.05(a)(v)(D)(1).

“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
a Borrower Solicitation of Discounted Prepayment Offers made pursuant to
Section 2.05(a)(v)(D) substantially in the form of Exhibit J-5.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Term Lender, substantially in the form of Exhibit J-6, submitted following
the Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning assigned to such
term in Section 2.05(a)(v)(D)(1).

“Solicited Discount Proration” has the meaning assigned to such term in
Section 2.05(a)(v)(D)(3).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not

 

57



--------------------------------------------------------------------------------

engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Contract Rights” means certain intellectual property licenses,
agreements or other contracts giving rise to not more than $100,000,000 of
annual accounts receivable, royalty or other intellectual property revenue
streams or other rights to payment.

“Specified Discount” has the meaning assigned to such term in
Section 2.05(a)(v)(B)(1).

“Specified Discount Prepayment Amount” has the meaning assigned to such term in
2.05(a)(v)(B)(1).

“Specified Discount Prepayment Notice” means an irrevocable written notice of
the Borrower of Specified Discount Prepayment made pursuant to
Section 2.05(a)(v)(B) substantially in the form of Exhibit J-1.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Term Lender, substantially in the form of Exhibit J-2, to a Specified
Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning assigned to such
term in Section 2.05(a)(v)(B)(1).

“Specified Discount Proration” has the meaning assigned to such term in
Section 2.05(a)(v)(B)(3).

“Specified Foreign Subsidiaries” means each Material Foreign Subsidiary that is
not a direct or indirect Subsidiary of Holdings, each Transferred Foreign
Subsidiary and, after its formation, Foreign Acquisition Co.

“Specified Incremental Term Loans” means Incremental Term Loans (a) that have a
stated Maturity Date no earlier than ninety-one (91) days after the Latest
Maturity Date of any Loans or Revolving Credit Commitments outstanding at the
time of incurrence of such Incremental Term Loans, (b) that have a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of any Loans or Revolving Credit Commitments outstanding at the time of
incurrence of such Incremental Term Loans, (c) the proceeds of which are used by
the Borrower, substantially concurrently with the incurrence thereof, to prepay
the Specified Senior Secured Notes or Permitted Additional First Priority Debt
in an aggregate principal amount, together with the aggregate principal amount
of Specified Senior Secured Notes prepaid with the proceeds of such Incremental
Term Loans, not to exceed the aggregate principal amount of Specified Senior
Secured Notes outstanding on the Third Restatement Effective Date and (d) that
are otherwise incurred in accordance with, and satisfy the other

 

58



--------------------------------------------------------------------------------

conditions set forth in, Section 2.14; provided that Incremental Term Loans
constituting Specified Incremental Term Loans when incurred shall not cease to
constitute Specified Incremental Term Loans as a result of the subsequent
extension of the Latest Maturity Date of any Loan or Revolving Credit
Commitment.

“Specified Senior Secured Notes” means, collectively, (a) the Borrower’s 10.125%
senior secured fixed rate notes due 2018 and (b) the Borrower’s 9.25% senior
secured fixed rate notes due 2018.

“Specified Senior Secured Notes Indenture” means (a) that certain Senior Secured
Notes Indenture for the Specified Senior Secured Notes dated as of
February 19, 2010, among the Borrower, the Guarantors listed therein and the
Bank of New York Mellon Trust Company, N.A. as trustee, as the same may be
amended, restated, supplemented, substituted, replaced, refinanced or otherwise
modified from time to time and (b) that certain Senior Secured Notes Indenture
for the Specified Senior Secured Notes dated as of April 13, 2010, among the
Borrower, the Guarantors listed therein and the Bank of New York Mellon Trust
Company, N.A. as trustee, as the same may be amended, restated, supplemented,
substituted, replaced, refinanced or otherwise modified from time to time.

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation,
Incremental Term Loan, Revolving Commitment Increase that by the terms of this
Agreement requires such test to be calculated on a “Pro Forma Basis” or after
giving “Pro Forma Effect”; provided that a Revolving Commitment Increase, for
purposes of this “Specified Transaction” definition, shall be deemed to be fully
drawn.

“Sponsor Group” means The Blackstone Group, The Carlyle Group, Permira, Texas
Pacific Group and GGC Administration, LLC and their respective Affiliates and
funds or partnerships managed by any of them or any of their respective
Affiliates, but not including, however, any of their respective portfolio
companies.

“Sponsors” means The Blackstone Group, The Carlyle Group, Permira Funds and
Texas Pacific Group and their respective Affiliates and funds or partnerships
managed by any of them or any of their respective Affiliates, but not including,
however, any of their respective portfolio companies.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by Parent or any Subsidiary of Parent
which Parent has determined in good faith to be customary, necessary or
advisable in a Securitization Financing.

“Sterling” and “£” means the lawful currency of the United Kingdom.

“Submitted Amount” has the meaning assigned to such term in
Section 2.05(a)(v)(C)(1).

“Submitted Discount” has the meaning assigned to such term in
Section 2.05(a)(v)(C)(1).

 

59



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Parent.

“Subsidiary Guarantor” means, collectively, the Subsidiaries of Parent that are
Guarantors.

“Successor Borrower” has the meaning specified in Section 7.04(d).

“Successor Person” has the meaning specified in the definition of “Permitted
Intercompany Transfer”.

“Supplemental Administrative Agent” has the meaning specified in Section 9.13
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

60



--------------------------------------------------------------------------------

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means Citibank, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $100,000,000
and (b) the aggregate Dollar Amount of the Dollar Revolving Credit Commitments.
The Swing Line Sublimit is part of, and not in addition to, the Dollar Revolving
Credit Commitments.

“Syndication Agent” means Credit Suisse Securities (USA) LLC, as Syndication
Agent under the Original Credit Agreement.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” has the meaning specified in Section 3.01(a).

“Term Borrowing” means a borrowing consisting of Term Loans of the same Type,
Class and currency and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Lenders pursuant to this Agreement.

“Term Commitment” means, (a) as to each Term Lender (other than a Tranche B-3
Term Lender or Tranche B-4 Term Lender), its obligation to make a Term Loan to
the Borrower pursuant to Section 2.01(a) in an aggregate amount not to exceed
the amount set forth opposite such Lender’s name on Schedule 2.01(a) under the
caption “Term Commitment” or in the Assignment and Assumption, Incremental
Amendment or Refinancing Term Loan Amendment pursuant to which such Term Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement and (b) as to each Tranche B-3 Term
Lender and Tranche B-4 Term Lender, its obligation to make a Tranche B-3 Term
Loan or Tranche B-4 Term Loan, respectively, to the Borrower pursuant to the
Third Amendment and Restatement Agreement in an aggregate amount not to exceed
the amount set forth opposite such Lender’s name on Schedule 1 to the Third
Amendment and Restatement Agreement under the caption “Tranche B-3 Term
Commitment” or “Tranche B-4 Term Commitment”, as applicable, or in the
Assignment and Assumption pursuant to which such Tranche B-3 Term Lender or
Tranche B-4 Term Lender becomes a party thereto and hereto, as such amount may
be adjusted from time to time in accordance with this Agreement. The initial
aggregate amount of the Term Commitments in respect of Tranche B-3 Term Loans on
the Third Restatement Effective Date was $350,000,000 and the initial aggregate
amount of the Term Commitments in respect of Tranche B-4 Term Loans on the Third
Restatement Effective Date was $2,391,000,000.

 

61



--------------------------------------------------------------------------------

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

“Term Loans” means, collectively, the Tranche B-3 Term Loans and the Tranche B-4
Term Loans. Unless the context shall otherwise require, the term “Term Loans”
shall also include any Incremental Term Loans made after the Third Restatement
Effective Date.

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.

“Test Period” in effect at any time shall mean the most recent period of four
consecutive fiscal quarters of Parent ended on or prior to such time (taken as
one accounting period) in respect of which financial statements for each quarter
or fiscal year in such period have been or are required to be delivered pursuant
to Section 6.01(a) or (b). A Test Period may be designated by reference to the
last day thereof (i.e., the “March 31, 2007 Test Period” refers to the period of
four consecutive fiscal quarters of the Borrower ended on or about March 31,
2007), and a Test Period shall be deemed to end on the last day thereof.

“Third Amendment and Restatement Agreement” means the Amendment Agreement dated
as of March 1, 2013, among the Borrower, Holdings, Foreign Holdings, Parent, the
Other Parent Guarantors, the Subsidiary Guarantors, the Lenders party thereto
and the Administrative Agent, the Collateral Agent and the L/C Issuer.

“Third Restatement Arrangers” means Citigroup Global Markets Inc., Credit Suisse
Securities (USA) LLC, Deutsche Bank Securities Inc. and J.P. Morgan Securities
LLC, each in its capacity as a Joint Lead Arranger under this Agreement.

“Third Restatement Effective Date” means March 1, 2013, which was the Third
Restatement Effective Date under (and as defined in) the Third Amendment and
Restatement Agreement.

“Threshold Amount” means $50,000,000.

“Total Assets” means the total assets of Parent and the Restricted Subsidiaries
on a consolidated basis, as shown on the most recent balance sheet of Parent
delivered pursuant to Section 6.01(a) or (b).

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of Parent for such Test Period.

 

62



--------------------------------------------------------------------------------

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Tranche B-1 Term Loans” means the Term Loans made pursuant to Section 2.01(a)
and outstanding under the Original Credit Agreement immediately prior to the
Restatement Effective Date that were converted into Extended Maturity Term Loans
on the Restatement Effective Date pursuant to the Amendment and Restatement
Agreement and were redesignated as “Tranche B-1 Term Loans” on the Second
Restatement Effective Date pursuant to the Second Amendment and Restatement
Agreement.

“Tranche B-2 Term Lender” means a Lender with an outstanding Tranche B-2 Term
Loan.

“Tranche B-2 Term Loans” means the term loans made pursuant to the Second
Amendment and Restatement Agreement, the terms of which were set forth in the
Second Amended and Restated Credit Agreement and the Second Amendment and
Restatement Agreement.

“Tranche B-3 Term Lender” means a Lender with an outstanding Tranche B-3 Term
Loan.

“Tranche B-3 Term Loans” means the term loans made pursuant to the Third
Amendment and Restatement Agreement, the terms of which are set forth in this
Agreement and in the Third Amendment and Restatement Agreement.

“Tranche B-4 Term Lender” means a Lender with an outstanding Tranche B-4 Term
Loan.

“Tranche B-4 Term Loans” means the term loans made pursuant to the Third
Amendment and Restatement Agreement, the terms of which are set forth in this
Agreement and in the Third Amendment and Restatement Agreement.

“Transaction” means, collectively, the execution, delivery and performance by
the Loan Parties of the Loan Documents to which they are a party and in the case
of the Borrower, the Borrowings hereunder, and the payment of the fees and
expenses incurred in connection with any of the foregoing.

“Transaction Expenses” means any fees or expenses incurred or paid by Parent or
any Restricted Subsidiary in connection with the Transaction, this Agreement and
the other Loan Documents and the transactions contemplated hereby and thereby.

“Transferred Foreign Subsidiary” has the meaning specified in the definition of
“Foreign Reorganization”.

“Type” means, with respect to a Loan denominated in Dollars, its character as a
Base Rate Loan or a Eurocurrency Rate Loan.

 

63



--------------------------------------------------------------------------------

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) each Subsidiary of Parent listed on
Schedule 1.01B, (ii) each Securitization Subsidiary and (iii) any Subsidiary of
Parent designated by the board of directors of Parent as an Unrestricted
Subsidiary pursuant to Section 6.14 subsequent to the Third Restatement
Effective Date.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“U.S. Lender” has the meaning specified in Section 10.15(c).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“Weighted Average Yield” means, at any time, with respect to any Loan or other
Indebtedness, the weighted average yield to stated maturity of such Loan or
other Indebtedness, based on the interest rate or rates applicable thereto and
giving effect to all upfront or similar fees or original issue discount payable
to the lenders of such Loans or other Indebtedness with respect thereto and to
any interest rate “floor”; provided that the Weighted Average Yield shall not
include arrangement, underwriting, structuring, syndication or similar fees paid
to arrangers for such Loans or other Indebtedness that are not shared with all
lenders or holders thereof. Determinations of the Weighted Average Yield of the
Loans or any other Indebtedness shall be made by the Administrative Agent in a
manner reasonably determined by the Administrative Agent to be consistent with
generally accepted financial practice, and any such reasonable determination
shall be conclusive, absent manifest error.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

64



--------------------------------------------------------------------------------

“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03. Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein; provided that, whenever in this
Agreement it is necessary to determine whether a lease is a capital lease or an
operating lease, such determination shall be made on the basis of GAAP as in
effect on the Second Restatement Effective Date.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement with respect to any period
during which any Specified Transaction occurs, the Total Leverage Ratio and
Senior Secured First Lien Leverage Ratio shall be calculated with respect to
such period and such Specified Transaction on a Pro Forma Basis.

 

65



--------------------------------------------------------------------------------

SECTION 1.04. Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

SECTION 1.05. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07. Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period and
in the definition of Maturity Date) or performance shall extend to the
immediately succeeding Business Day.

SECTION 1.08. Currency Equivalents Generally.

(a) Any amount specified in this Agreement (other than in Articles 2, 9 and 10
or as set forth in paragraph (b) of this Section) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined at the
rate of exchange quoted by the Reuters World Currency Page for the applicable
currency at 11:00 a.m. (London time) on such day (or, in the event such rate
does not appear on any Reuters World Currency Page, by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower, or, in the absence of such
agreement, such rate shall instead be the arithmetic average of the spot rates
of exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 10:00 a.m. (New York City time) on such date for the purchase of Dollars
for delivery two Business Days later); provided that the determination of any
Dollar Amount shall be made in accordance with Section 2.15. Notwithstanding the
foregoing, for purposes of determining compliance with Sections 7.01, 7.02 and
7.03 with respect to any amount of Indebtedness or Investment in a currency
other than Dollars, no Default shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that, for the avoidance of
doubt, the foregoing provisions of this Section 1.08 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.

 

66



--------------------------------------------------------------------------------

(b) For purposes of determining compliance under Sections 7.02, 7.05 and 7.06,
any amount in a currency other than Dollars will be converted to Dollars in a
manner consistent with that used in calculating net income in Parent’s annual
financial statements delivered pursuant to Section 6.01(a); provided, however,
that the foregoing shall not be deemed to apply to the determination of any
amount of Indebtedness.

SECTION 1.09. Effect of Restatement. This Agreement shall, except as otherwise
expressly set forth herein, supersede the Second Amended and Restated Credit
Agreement from and after the Third Restatement Effective Date with respect to
the transactions hereunder and with respect to the Loans and Letters of Credit
outstanding under the Second Amended and Restated Credit Agreement as of the
Third Restatement Effective Date. The parties hereto acknowledge and agree,
however, that (a) except as otherwise expressly provided in the Third Amendment
and Restatement Agreement with respect to the Loan Repayment (as defined
therein), this Agreement and all other Loan Documents executed and delivered
herewith do not constitute a novation, payment and reborrowing or termination of
the Obligations under the Second Amended and Restated Credit Agreement and the
other Loan Documents as in effect prior to the Second Restatement Effective
Date, (b) such Obligations are in all respects continuing with only the terms
being modified as provided in this Agreement and the other Loan Documents,
(c) the liens and security interests in favor of the Collateral Agent for the
benefit of the Secured Parties securing payment of such Obligations are in all
respects continuing and in full force and effect with respect to all Obligations
and (d) all references in the other Loan Documents to the Credit Agreement shall
be deemed to refer without further amendment to this Agreement.

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01. The Loans.

(a) The Term Borrowings. Subject to the terms and conditions set forth herein,
pursuant to the Third Amendment and Restatement Agreement, (i) each Tranche B-3
Term Lender has severally agreed to make a Tranche B-3 Term Loan to the Borrower
on the Third Restatement Effective Date and (ii) each Tranche B-4 Term Lender
has severally agreed to make a Tranche B-4 Term Loan to the Borrower on the
Third Restatement Effective Date. Amounts borrowed under this Section 2.01(a)
and repaid or prepaid may not be reborrowed. Term Loans may be Base Rate Loans
or Eurocurrency Rate Loans, as further provided herein. For the avoidance of
doubt, as of the Third Restatement Effective Date, the only Term Loans
outstanding under this Agreement are the Tranche B-3 Term Loans and the Tranche
B-4 Term Loans.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein (i) each Dollar Revolving Credit Lender severally agrees to make
loans denominated in Dollars to the Borrower as elected by the Borrower pursuant
to Section 2.02 (each such loan, a “Dollar Revolving Credit Loan”) from time to
time, on any Business Day after the Closing Date until the Maturity Date, in an
aggregate Dollar Amount not to exceed at any time outstanding the amount of such
Lender’s Dollar Revolving Credit Commitment; provided that

 

67



--------------------------------------------------------------------------------

after giving effect to any Dollar Revolving Credit Borrowing, the aggregate
Outstanding Amount of the Dollar Revolving Credit Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all Dollar L/C Obligations,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Dollar Revolving Credit Commitment; and
(ii) each Alternative Currency Revolving Credit Lender severally agrees to make
loans denominated in an Alternative Currency to the Borrower as elected by the
Borrower pursuant to Section 2.02 (each such loan, an “Alternative Currency
Revolving Credit Loan”) from time to time, on any Business Day until the
Maturity Date, in an aggregate Dollar Amount not to exceed at any time
outstanding the amount of such Lender’s Alternative Currency Revolving Credit
Commitment; provided that after giving effect to any Alternative Currency
Revolving Credit Borrowing, the aggregate Outstanding Amount of the Alternative
Currency Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all Alternative Currency L/C Obligations shall not
exceed such Lender’s Alternative Currency Revolving Credit Commitment. Within
the limits of each Lender’s Revolving Credit Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Dollar Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein, and Alternative Currency
Revolving Credit Loans (other than Alternative Currency Revolving Credit Loans
denominated in Dollars which may be Base Rate Loans or Eurocurrency Rate Loans)
must be Eurocurrency Rate Loans, as further provided herein.

SECTION 2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
12:00 p.m. (New York, New York time or London, England time in the case of any
Borrowing denominated in an Alternative Currency (other than a Borrowing
denominated in Dollars)) (i) three (3) Business Days prior to the requested date
of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Dollars or any conversion of Base Rate Loans to Eurocurrency Rate Loans
denominated in Dollars, (ii) three (3) Business Days prior to the requested date
of any Borrowing or continuation of Eurocurrency Rate Loans denominated in an
Alternative Currency (other than Dollars), and (iii) one (1) Business Day before
the requested date of any Borrowing of Base Rate Loans. Each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a principal amount of (x) $2,500,000 or a whole multiple of $500,000
in excess thereof in the case of Term Loans or (y) £1,500,000 or a whole
multiple of £500,000 in excess thereof in the case of Alternative Currency
Revolving Credit Loans denominated in Sterling. Except as provided in
Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Term Borrowing, a Dollar
Revolving Credit Borrowing, an Alternative Currency Revolving Credit Borrowing,
a

 

68



--------------------------------------------------------------------------------

conversion of Term Loans or Revolving Credit Loans from one Type to the other,
or a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the currency in which the Loans to be borrowed are to be
denominated, (v) the Type of Loans to be borrowed or to which existing Term
Loans or Revolving Credit Loans are to be converted, and (vi) if applicable, the
duration of the Interest Period with respect thereto. If with respect to Loans
denominated in Dollars the Borrower fails to specify a Type of Loan in a
Committed Loan Notice or fails to give a timely notice requesting a conversion
or continuation, then the applicable Term Loans or Revolving Credit Loans shall
be made as, or converted to, Base Rate Loans. Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Rate Loans. If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period (or fails to give a timely notice requesting a continuation of
Eurocurrency Rate Loans denominated in an Alternative Currency), it will be
deemed to have specified an Interest Period of one (1) month. If no currency is
specified, the requested Borrowing shall be in Dollars.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
applicable Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 1:00 p.m., in the case of any Loan
denominated in Dollars, and not later than 1:00 p.m. (London time) in the case
of any Loan in an Alternative Currency (other than Dollars), in each case on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Citibank with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided that if, on the date the Committed Loan Notice with
respect to such Borrowing is given by the Borrower, there are Swing Line Loans
or L/C Borrowings outstanding, then the proceeds of such Borrowing shall be
applied, first, to the payment in full of any such L/C Borrowings, second, to
the payment in full of any such Swing Line Loans, and third, to the Borrower as
provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.

 

69



--------------------------------------------------------------------------------

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Citibank’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than fifteen (15) Interest Periods in effect.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may, with the Borrower’s consent, assume that such Lender
has made such portion available to the Administrative Agent on the date of such
Borrowing in accordance with paragraph (b) above, and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If the Administrative Agent shall have so made
funds available, then, to the extent that such Lender shall not have made such
portion available to the Administrative Agent, each of such Lender and the
Borrower severally agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
the interest rate applicable at the time to the Loans comprising such Borrowing
and (ii) in the case of such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
Section 2.02(g) shall be conclusive in the absence of manifest error. If such
Lender’s portion of such Borrowing is not made available to the Administrative
Agent by such Lender within three Business Days after such the date of such
Borrowing, the Administrative Agent shall also be entitled to recover such
amount with interest thereon accruing from the date on which the Administrative
Agent made the funds available to the Borrower at the rate per annum applicable
to Base Rate Loans under the relevant Facility, on demand, from the Borrower. If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement, and the Borrower’s obligation to repay the
Administrative Agent such corresponding amount pursuant to this Section 2.02(g)
shall cease.

SECTION 2.03. Letters of Credit.

(a) The Letter of Credit Commitments.

 

70



--------------------------------------------------------------------------------

(i) Subject to the terms and conditions set forth herein, (A)(1) each Dollar L/C
Issuer agrees, in reliance upon the agreements of the other Dollar Revolving
Credit Lenders set forth in this Section 2.03, (x) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date applicable to Dollar Letters of Credit issued under the Dollar
Revolving Credit Facility, to issue Dollar Letters of Credit for the account of
the Borrower (provided, that any Dollar Letter of Credit may be for the benefit
of any Subsidiary of the Borrower) and to amend or renew Dollar Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (y) to
honor drafts under the Dollar Letters of Credit and (2) the Dollar Revolving
Credit Lenders severally agree to participate in Dollar Letters of Credit issued
pursuant to this Section 2.03 and (B)(1) each Alternative Currency L/C Issuer
agrees, in reliance upon the agreements of the other Alternative Currency
Revolving Credit Lenders set forth in this Section 2.03, (x) from time to time
on any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date applicable to Alternative Currency Letters of Credit
issued under the Alternative Currency Revolving Credit Facility, to issue
Alternative Currency Letters of Credit denominated in an Alternative Currency
for the account of the Borrower (provided, that any Alternative Currency Letter
of Credit may be for the benefit of any Subsidiary of the Borrower) and to amend
or renew Alternative Currency Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (y) to honor drafts under the Alternative
Currency Letters of Credit and (2) the Alternative Currency Revolving Credit
Lenders severally agree to participate in Alternative Currency Letters of Credit
issued pursuant to this Section 2.03; provided that no L/C Issuer shall be
obligated to make any L/C Credit Extension with respect to any Letter of Credit,
and no Lender shall be obligated to participate in any Letter of Credit if as of
the date of such L/C Credit Extension, (x) the Dollar Revolving Credit Exposure
of any Lender would exceed such Lender’s Dollar Revolving Credit Commitment,
(y) the Alternative Currency Revolving Credit Exposure of any Lender would
exceed such Lender’s Alternative Currency Revolving Credit Commitment or (z) the
Outstanding Amount of the Dollar L/C Obligations would exceed the Dollar Letter
of Credit Sublimit. Within the foregoing limits, and subject to the terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

 

71



--------------------------------------------------------------------------------

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit (other than the Letters of Credit listed on Schedule 2.03(a)(ii)(B))
would occur more than twelve months after the date of issuance or last renewal,
unless the Required Lenders have approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
applicable Letter of Credit Expiration Date, unless (1) all the Dollar Revolving
Credit Lenders have approved such expiry date or (2) the Outstanding Amount of
the L/C Obligations in respect of such requested Letter of Credit shall have
been Cash Collateralized in an amount equal to at least 105% of the Outstanding
Amount of such L/C Obligations; or

(D) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 12:00 p.m. at least two (2) Business
Days prior to the proposed issuance date or date of amendment, as the case may
be; or, in each case, such later date and time as the relevant L/C Issuer may
agree in a particular instance in its sole discretion. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer: (a) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (b) the amount thereof; (c) the expiry date thereof;
(d) the name and address of the beneficiary thereof; (e) the documents to be
presented by such beneficiary in case of any drawing thereunder; (f) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (g) the currency in which the request Letter of Credit will
be denominated; and (h) such other matters as the relevant L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the relevant L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.

 

72



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of
(y) each Dollar Letter of Credit, each Dollar Revolving Credit Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, acquire from
the relevant L/C Issuer a risk participation in such Dollar Letter of Credit in
an amount equal to the product of such Dollar Revolving Credit Lender’s Pro Rata
Share times the amount of such Dollar Letter of Credit and (z) each Alternative
Currency Letter of Credit, each Alternative Currency Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
acquire from the relevant L/C Issuer a risk participation in such Alternative
Currency Letter of Credit in an amount equal to the product of such Alternative
Currency Revolving Credit Lender’s Pro Rata Share times the amount of such
Alternative Currency Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such renewal. Once an Auto-Renewal
Letter of Credit has been issued, the applicable Lenders shall be deemed to have
authorized (but may not require) the relevant L/C Issuer to permit the renewal
of such Letter of Credit at any time to an expiry date not later than the
applicable Letter of Credit Expiration Date (it being understood that such
Letter of Credit may be renewed to an expiry date occurring after the applicable
Letter of Credit Expiration Date to the extent that the applicable Lenders shall
have approved such expiry date or the Outstanding Amount of the L/C Obligations
in respect thereof shall have been Cash Collateralized, in each case, pursuant
to Section 2.03(a)(ii)(C)); provided that the relevant L/C Issuer shall not
permit any such renewal if (A) the relevant L/C Issuer has determined that it
would have no obligation at such time to issue such Letter of Credit in its
renewed form under the terms hereof (by reason of the provisions of
Section 2.03(a)(ii) or otherwise), or (B) it has received notice (which may be
by telephone or in writing) on or before the day that is five (5) Business Days
before the Nonrenewal Notice Date from the Administrative Agent or any Revolving
Credit Lender, as applicable, or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

73



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof. On the Business Day
on which the Borrower shall have received notice of any payment by an L/C Issuer
under a Letter of Credit (or, if the Borrower shall have received such notice
later than 10:00 a.m. on any Business Day, on the immediately following Business
Day) (each such date, an “Honor Date”), the Borrower shall reimburse such L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each applicable Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars in the Dollar
Amount thereof in the case of an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Lender’s Pro Rata Share thereof. In such event,
(y) in the case of an Unreimbursed Amount under a Dollar Letter of Credit, the
Borrower shall be deemed to have requested a Dollar Revolving Credit Borrowing
of Base Rate Loans and (z) in the case of an Unreimbursed Amount under an
Alternative Currency Letter of Credit, the Borrower shall be deemed to have
requested an Alternative Currency Revolving Credit Borrowing of Eurocurrency
Rate Loans (or Base Rate Loans in the case of an Alternative Currency Letter of
Credit denominated in Dollars), in each case to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Eurocurrency
Rate Loans or Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Credit Commitments of such Lenders and Revolving Credit
Lenders, and subject to the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Dollar Revolving Credit Lender (including any such Lender acting as an
L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the relevant Dollar L/C
Issuer at the Administrative Agent’s Office for payments in an amount equal to
its Pro Rata Share of any Unreimbursed Amount in respect of a Dollar Letter of
Credit not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Dollar Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
relevant Dollar L/C Issuer. Each Alternative Currency Revolving Credit Lender
(including any such Lender acting as an L/C Issuer) shall upon any notice
pursuant to Section 2.03(c)(i) make funds available to the Administrative Agent
for the account of the relevant Alternative Currency L/C Issuer at the
Administrative Agent’s Office for payments in an amount equal to its Pro Rata
Share of any Unreimbursed Amount in respect of an Alternative Currency Letter of
Credit not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Alternative Currency Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the relevant Alternative Currency L/C Issuer.

 

74



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount in respect of a Dollar Letter of
Credit that is not fully refinanced by a Dollar Revolving Credit Borrowing of
Base Rate Loans because the conditions set forth in Section 4.02 cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the relevant Dollar L/C Issuer a Dollar L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which Dollar L/C Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Dollar Revolving Credit Lender’s payment
to the Administrative Agent for the account of the relevant Dollar L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such Dollar L/C Borrowing and shall constitute a Dollar L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03. With respect to any Unreimbursed Amount in respect of an
Alternative Currency Letter of Credit that is not fully refinanced by an
Alternative Currency Revolving Credit Borrowing of Eurocurrency Rate Loans (or
Base Rate Loans in the case of an Alternative Currency Letter of Credit
denominated in Dollars) because the conditions set forth in Section 4.02 cannot
be satisfied or for any other reason, the Borrower shall be deemed to have
incurred from the relevant Alternative Currency L/C Issuer an Alternative
Currency L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which Alternative Currency L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Alternative Currency Revolving Credit Lender’s payment to the
Administrative Agent for the account of the relevant Alternative Currency L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such Alternative Currency L/C Borrowing and shall constitute an
Alternative Currency L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified

 

75



--------------------------------------------------------------------------------

in Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such L/C Issuer at a rate
per annum equal to the applicable Overnight Rate from time to time in effect. A
certificate of the relevant L/C Issuer submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(vii) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with this Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(viii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect.

(d) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party or Guarantor may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the relevant L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

76



--------------------------------------------------------------------------------

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations any Loan Party or Guarantor in
respect of such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or
Guarantor;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.

(e) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuers, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (iii) of this Section 2.03(e); provided that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful or grossly negligent failure to pay under any Letter of Credit
after the presentation to it by the beneficiary

 

77



--------------------------------------------------------------------------------

of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, each L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and no L/C Issuer shall be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(f) Cash Collateral. (i) If any Event of Default occurs and is continuing and
the Administrative Agent or the Required Lenders, as applicable, require the
Borrower to Cash Collateralize the L/C Obligations pursuant to Section 8.02(c)
or (ii) an Event of Default set forth under Section 8.01(f) or (g) occurs and is
continuing, then the Borrower shall Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount
determined as of the date of such Event of Default), and shall do so not later
than 2:00 p.m., New York City time, on (x) in the case of the immediately
preceding clause (i), (1) the Business Day that the Borrower receives notice
thereof, if such notice is received on such day prior to 12:00 Noon, New York
City time, or (2) if clause (1) above does not apply, the Business Day
immediately following the day that the Borrower receives such notice and (y) in
the case of the immediately preceding clause (ii), the Business Day on which an
Event of Default set forth under Section 8.01(f) or (g) occurs or, if such day
is not a Business Day, the Business Day immediately succeeding such day. The
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuers and the Revolving Credit Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in blocked accounts at Citibank and may be
invested in readily available Cash Equivalents. If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
(on behalf of the Secured Parties) or that the total amount of such funds is
less than the aggregate Outstanding Amount of all L/C Obligations, the Borrower
will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the
deposit accounts at Citibank as aforesaid, an amount equal to the excess of
(a) such aggregate Outstanding Amount over (b) the total amount of funds, if
any, then held as Cash Collateral that the Administrative Agent reasonably
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Law, to
reimburse the relevant L/C Issuer. To the extent the amount of any Cash
Collateral exceeds the then Outstanding Amount of such L/C Obligations and so
long as no Event of Default has occurred and is continuing, the excess shall be
refunded to the Borrower. If such Event of Default is cured or waived and no
other Event of Default is then occurring and continuing, the amount of any Cash
Collateral shall be refunded to the Borrower.

(g) Letter of Credit Fees.

(i) The Borrower shall pay to the Administrative Agent for the account of each
Dollar Revolving Credit Lender in accordance with its Pro Rata Share a Letter of
Credit fee for each Dollar Letter of Credit issued pursuant to this Agreement
equal to the Applicable Rate times the daily maximum amount then available to be
drawn under such Dollar Letter of Credit (whether or not such maximum amount is
then in effect under

 

78



--------------------------------------------------------------------------------

such Dollar Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Dollar Letter of Credit); provided that any such
fees accrued with respect to any of the risk participations of a Defaulting
Lender in Dollar Letters of Credit during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such fees shall otherwise have been due and payable by the
Borrower prior to such time; and provided further that no such fees shall accrue
in respect of the risk participations of a Defaulting Lender in Dollar Letters
of Credit so long as such Lender shall be a Defaulting Lender. Such letter of
credit fees shall be computed on a quarterly basis in arrears. Such letter of
credit fees shall be due and payable in Dollars on the first Business Day after
the end of each March, June, September and December, commencing with the first
such date to occur after the issuance of such Dollar Letter of Credit, on the
Letter of Credit Expiration Date relating to Dollar Letters of Credit and
thereafter on demand. If there is any change in the Applicable Rate during any
quarter, the daily maximum amount of each Dollar Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.

(ii) The Borrower shall pay to the Administrative Agent for the account of each
Alternative Currency Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee for each Alternative Currency Letter of Credit
issued pursuant to this Agreement equal to the Applicable Rate times the daily
maximum amount then available to be drawn under such Alternative Currency Letter
of Credit (whether or not such maximum amount is then in effect under such
Alternative Currency Letter of Credit if such maximum amount increases
periodically pursuant to the terms of such Alternative Currency Letter of
Credit); provided that any such fees accrued with respect to any of the risk
participations of a Defaulting Lender in Alternative Currency Letters of Credit
during the period prior to the time such Lender became a Defaulting Lender and
unpaid at such time shall not be payable by the Borrower so long as such Lender
shall be a Defaulting Lender except to the extent that such fees shall otherwise
have been due and payable by the Borrower prior to such time; and provided
further that no such fees shall accrue in respect of the risk participations of
a Defaulting Lender in Alternative Currency Letters of Credit so long as such
Lender shall be a Defaulting Lender. Such letter of credit fees shall be
computed on a quarterly basis in arrears. Such letter of credit fees shall be
due and payable in Dollars on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Alternative Currency Letter of Credit, on the
Letter of Credit Expiration Date relating to Alternative Currency Letters of
Credit and thereafter on demand. If there is any change in the Applicable Rate
during any quarter, the daily maximum amount of each Alternative Currency Letter
of Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(h) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by it equal to
0.125% per annum of the daily maximum amount then available to be drawn under
such Letter of Credit (whether or not such

 

79



--------------------------------------------------------------------------------

maximum amount is then in effect under such Letter of Credit if such maximum
amount increases periodically pursuant to the terms of such Letter of Credit).
Such fronting fees shall be computed on a quarterly basis in arrears. Such
fronting fees shall be due and payable on the first Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. In addition, the Borrower shall pay
directly to each L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable within ten (10) Business Days of demand and are nonrefundable.

(i) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in any Letter of Credit Application, in the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(j) Addition of an L/C Issuer.

(i) A Dollar Revolving Credit Lender may become an additional Dollar L/C Issuer
hereunder pursuant to a written agreement among the Borrower, the Administrative
Agent and such Dollar Revolving Credit Lender. The Administrative Agent shall
notify the Dollar Revolving Credit Lenders of any such additional Dollar L/C
Issuer.

(ii) An Alternative Currency Revolving Credit Lender may become an additional
Alternative Currency L/C Issuer hereunder pursuant to a written agreement among
the Borrower, the Administrative Agent and such Alternative Currency Revolving
Credit Lender. The Administrative Agent shall notify the Alternative Currency
Revolving Credit Lenders of any such additional Alternative Currency L/C Issuer.

SECTION 2.04. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans in Dollars (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day (other than the
Closing Date) until the Maturity Date for the Dollar Revolving Credit
Commitments in an aggregate amount not to exceed at any time outstanding the
amount of the Swing Line Sublimit, notwithstanding the fact that such Swing Line
Loans, when aggregated with the Pro Rata Share of the Outstanding Amount of
Dollar Revolving Credit Loans and Dollar L/C Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s Dollar Revolving
Credit Commitment; provided that, after giving effect to any Swing Line Loan,
the aggregate Outstanding Amount of the Dollar Revolving Credit Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Dollar L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Dollar Revolving
Credit Commitment then in effect; provided further that, the Borrower shall not
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this

 

80



--------------------------------------------------------------------------------

Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Swing Line Loans
shall only be denominated in Dollars. Immediately upon the making of a Swing
Line Loan, each Dollar Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Pro Rata Share times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000 (and any amount in excess of $100,000 shall be an
integral multiple of $25,000), and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Dollar Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Dollar Revolving
Credit Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata
Share of the amount of Swing Line Loans then outstanding. Such request shall be
made in writing (which written request shall be deemed to be a Committed Loan
Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the aggregate Dollar Revolving Credit Commitments and the conditions set
forth in Section 4.02. The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Dollar Revolving Credit Lender shall
make an amount equal to its Pro Rata Share of the amount specified in such
Committed Loan Notice available to the Administrative Agent in Same Day Funds
for the account of the Swing Line Lender at the Administrative Agent’s Office
for Dollar denominated payments not later than 1:00 p.m. on the day specified in
such Committed Loan Notice,

 

81



--------------------------------------------------------------------------------

whereupon, subject to Section 2.04(c)(ii), each Dollar Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a Dollar
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Dollar
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Dollar Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.04(c)(i)
shall be deemed payment in respect of such participation.

(iii) If any Dollar Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of the
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

(iv) Each Dollar Revolving Credit Lender’s obligation to make Dollar Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Dollar Revolving Credit Lender’s obligation to make Dollar Revolving Credit
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Dollar Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement

 

82



--------------------------------------------------------------------------------

entered into by the Swing Line Lender in its discretion), each Dollar Revolving
Credit Lender shall pay to the Swing Line Lender its Pro Rata Share thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to the
applicable Overnight Rate. The Administrative Agent will make such demand upon
the request of the Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Dollar Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

SECTION 2.05. Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans and Revolving Credit Loans in
whole or in part without premium or penalty (except as otherwise provided in
Section 2.05(a)(iv) with respect to Tranche B-3 Term Loans and Tranche B-4 Term
Loans); provided that (1) such notice must be received by the Administrative
Agent not later than 12:00 p.m. (New York, New York time or London, England time
in the case of Loans denominated in an Alternative Currency (other than
Dollars)) (A) two (2) Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) three (3) Business Days
prior to any date of prepayment of Eurocurrency Rate Loans denominated in an
Alternative Currency (other than Dollars) and (C) on the date of prepayment of
Base Rate Loans; (2) any prepayment of Eurocurrency Rate Loans shall be in a
principal amount of (x) $2,500,000 or a whole multiple of $500,000 in excess
thereof in the case of Term Loans or (y) £1,500,000 or a whole multiple of
£500,000 in excess thereof in the case of Alternative Currency Revolving Credit
Loans denominated in Sterling; and (3) any prepayment of Base Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding (it being understood that Base Rate Loans shall be denominated in
Dollars only). Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans to be prepaid. The
Administrative Agent will promptly notify each applicable Lender of its receipt
of each such notice, and of the amount of such Lender’s pro rata share of such
prepayment. If such notice is given by a Borrower, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05. Each prepayment of
principal of, and interest on, Alternative Currency Revolving Credit Loans shall
be made in the relevant Alternative Currency (even if Borrower is required to
convert currency to do so). Each prepayment of the Loans pursuant to this
Section 2.05(a) shall be paid to the applicable Lenders in accordance with their
respective Pro Rata Shares.

 

83



--------------------------------------------------------------------------------

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. All Swing Line Loans shall be
denominated in Dollars only.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of all or
a portion of the Facilities or other transaction, which refinancing or other
transaction shall not be consummated or shall otherwise be delayed.

(iv) Notwithstanding anything to the contrary contained in this Agreement, if,
(x) solely in the case of the Tranche B-3 Term Loans, prior to the six month
anniversary of the Third Restatement Effective Date or (y) solely in the case of
the Tranche B-4 Term Loans, prior to the first anniversary of the Third
Restatement Effective Date, (i) all or any portion of such Term Loans is prepaid
by the Borrower substantially concurrently with the proceeds of, or such Term
Loans are converted into, any new or replacement tranche of term loan
Indebtedness incurred by Parent, the Borrower or any of its Subsidiaries
(including any Incremental Term Loans incurred pursuant to Section 2.14 or any
Refinancing Term Loans incurred pursuant to Section 2.18) that has an effective
Weighted Average Yield less than the effective Weighted Average Yield of such
Term Loans so prepaid, or (ii) a Non-Consenting Lender must assign its Term
Loans of such Class pursuant to Section 3.07(a)(iii) or otherwise as a result of
its failure to consent to an amendment that is passed and reduces the effective
Weighted Average Yield then in effect with respect to such Term Loans, then in
each case the aggregate principal amount so prepaid, converted, assigned or
repaid will be subject to a fee payable by the Borrower equal to 1% of the
principal amount thereof; provided that this Section 2.05(a)(iv) shall not apply
to any prepayment of any Term Loans made in connection with the repayment in
full of all outstanding Loans and the termination of the Commitments in
connection with a Change of Control.

(v) Notwithstanding anything in any Loan Document to the contrary, the Borrower
may offer to prepay the outstanding Term Loans on the following basis:

(A) The Borrower shall have the right to offer to make a prepayment of Term
Loans at a discount to par (such prepayment, the “Discounted Term Loan
Prepayment”) pursuant to a Borrower Offer of Specified Discount Prepayment,
Borrower Solicitation of Discount Range Prepayment Offers or Borrower
Solicitation of Discounted Prepayment Offers, in each case made in accordance
with this Section 2.05(a)(v); provided that (x) (I) no Default or Event of
Default shall have occurred and be continuing at the time of such offer or of
such prepayment or would result therefrom, (II) the Borrower shall not have any
MNPI that either has not been disclosed in writing to the Administrative Agent
and the Lenders or if not so disclosed, could reasonably be

 

84



--------------------------------------------------------------------------------

expected to have a material effect upon, or otherwise be material to, (A) a
Lender’s decision to participate in any such Discounted Term Loan Prepayment or
(B) the market price of the Term Loans, in each case except to the extent that
the relevant Lenders have entered into customary “big boy” letters with the
Borrower, (III) the Borrower shall not make any Borrowing of Revolving Credit
Loans to fund any Discounted Term Loan Prepayment and (IV) the Borrower shall
have delivered to the Auction Agent (and the Administrative Agent, if it is not
acting as Auction Agent), an officer’s certificate certifying compliance with
the conditions set forth in this paragraph (A), and (y) the Borrower shall not
initiate any action under this Section 2.05(a)(v) in order to make a Discounted
Term Loan Prepayment unless (I) at least ten (10) Business Days shall have
passed since the consummation of the most recent Discounted Term Loan Prepayment
as a result of a prepayment made by the Borrower on the applicable Discounted
Prepayment Effective Date; or (II) at least three (3) Business Days shall have
passed since the date the Borrower was notified that no Term Lender was willing
to accept any prepayment of any Term Loan at the Specified Discount, within the
Discount Range or at any discount to par value, as applicable, or in the case of
Borrower Solicitation of Discounted Prepayment Offers, the date of the
Borrower’s election not to accept any Solicited Discounted Prepayment Offers;
provided, further, that any Term Loan that is prepaid will be automatically and
irrevocably canceled.

(B) (1) Subject to the proviso to subsection (A) above, the Borrower may from
time to time offer to make a Discounted Term Loan Prepayment by providing the
Auction Agent (and the Administrative Agent, if it is not acting as Auction
Agent) with three (3) Business Days’ notice in the form of a Specified Discount
Prepayment Notice; provided that (I) any such offer shall be made available to
each Term Lender or, at the sole discretion of the Borrower, each Lender with
respect to one or more Classes of Term Loans, (II) any such offer shall specify
the aggregate principal amount offered to be prepaid (the “Specified Discount
Prepayment Amount”) with respect to each applicable Class of Term Loans subject
to such offer and the specific percentage discount to par (the “Specified
Discount”) of such Term Loans to be prepaid (it being understood that different
Specified Discounts and/or Specified Discount Prepayment Amounts may be offered
with respect to different Classes of Term Loans and, in such an event, each such
offer will be treated as a separate offer pursuant to the terms of this Section)
and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Loans, (III) the Specified Discount
Prepayment Amount shall be in an aggregate amount not less than $10,000,000 and
whole increments of $1,000,000 in excess thereof and (IV) each such offer shall
remain outstanding through the Specified Discount Prepayment Response Date. The
Auction Agent will promptly provide each relevant Term Lender with a copy of
such Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m. on the third Business
Day after the date of delivery of such notice to the relevant Term Lenders (the
“Specified Discount Prepayment Response Date”).

(2) Each relevant Term Lender receiving such offer shall notify the Auction
Agent (or its delegate) by the Specified Discount Prepayment Response Date
whether or not it agrees to accept a prepayment of any of its applicable then

 

85



--------------------------------------------------------------------------------

outstanding Term Loans at the Specified Discount and, if so (such accepting Term
Lender, a “Discount Prepayment Accepting Lender”), the amount and the Class of
such Lender’s Term Loans to be prepaid at the Specified Discount. Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable. Notwithstanding the foregoing, a relevant
Term Lender receiving such a Specified Discount Prepayment Notice may choose not
to respond. Any such Term Lender, and any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date, shall be deemed to have declined to accept
the applicable Borrower Offer of Specified Discount Prepayment.

(3) If there is at least one Discount Prepayment Accepting Lender, the Borrower
will make prepayment of outstanding Term Loans pursuant to this paragraph (B) to
each Discount Prepayment Accepting Lender in accordance with the respective
outstanding amount and Classes of Term Loans specified in such Lender’s
Specified Discount Prepayment Response given pursuant to subsection (2) above;
provided that, if the aggregate principal amount of Term Loans of any Class
accepted for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount for such Class, such prepayment shall be
made pro-rata among the Discount Prepayment Accepting Lenders in accordance with
the respective principal amounts of Term Loans of the applicable Class accepted
to be prepaid by each such Discount Prepayment Accepting Lender and the Auction
Agent (in consultation with the applicable Borrower and subject to rounding
requirements of the Auction Agent made in its reasonable discretion) will
calculate such proration (the “Specified Discount Proration”). The Auction Agent
shall promptly, and in any case within three (3) Business Days following the
Specified Discount Prepayment Response Date, notify (I) the Borrower (and the
Administrative Agent, if it is not acting as Auction Agent) of the respective
Term Lenders’ responses to such offer, the Discounted Prepayment Effective Date
and the aggregate principal amount of the Discounted Term Loan Prepayment and
the Classes of Term Loans to be prepaid, (II) each Term Lender of the Discounted
Prepayment Effective Date, and the aggregate principal amount and the Classes of
Term Loans to be prepaid at the Specified Discount on such date and (III) each
Discount Prepayment Accepting Lender of the Specified Discount Proration, if
any, and confirmation of the principal amount, Class and Type of Loans of such
Lender to be prepaid at the Specified Discount on such date. Each determination
by the Auction Agent of the amounts stated in the foregoing notices to the
Borrower and Lenders shall be conclusive and binding for all purposes absent
manifest error. The payment amount specified in such notice to the Borrower
shall be due and payable by the Borrower on the Discounted Prepayment Effective
Date in accordance with subsection (F) below (subject to subsection (J) below).

(C) (1) Subject to the proviso to subsection (A) above, the Borrower may from
time to time solicit Discount Range Prepayment Offers by providing the Auction
Agent (and the Administrative Agent, if it is not acting as Auction Agent) with
three (3) Business Days’ notice in the form of a Discount Range Prepayment
Notice; provided that

 

86



--------------------------------------------------------------------------------

(I) any such solicitation shall be extended to each Term Lender or, at the sole
discretion of the Borrower, each Lender with respect to one or more Classes of
Term Loans on an individual Class basis, (II) any such notice shall specify the
maximum aggregate principal amount of the relevant Term Loans (the “Discount
Range Prepayment Amount”), the Class or Classes of Term Loans subject to such
offer and the maximum and minimum percentage discounts to par (the “Discount
Range”) of the principal amount of such Term Loans with respect to each relevant
Class of Term Loans willing to be prepaid by the the Borrower (it being
understood that different Discount Ranges and/or Discount Range Prepayment
Amounts may be offered with respect to different Classes of Term Loans and, in
such an event, each such offer will be treated as a separate offer pursuant to
the terms of this Section) and the Type(s) of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Loans,
(III) the Discount Range Prepayment Amount shall be in an aggregate amount not
less than $10,000,000 and whole increments of $1,000,000 in excess thereof and
(IV) each such solicitation by the Borrower shall remain outstanding through the
Discount Range Prepayment Response Date. The Auction Agent will promptly provide
each relevant Term Lender with a copy of such Discount Range Prepayment Notice
and a form of the Discount Range Prepayment Offer that may be submitted by a
responding relevant Term Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m. on the third Business Day after the date of delivery of
such notice to the relevant Term Lenders (the “Discount Range Prepayment
Response Date”). Each relevant Term Lender’s Discount Range Prepayment Offer
shall be irrevocable and shall specify a discount to par within the Discount
Range (the “Submitted Discount”) at which such Term Lender is willing to allow
prepayment of any or all of its then outstanding Term Loans of the applicable
Class or Classes and the maximum aggregate principal amount and Classes of such
Lender’s Term Loans (the “Submitted Amount”) such Lender is willing to have
prepaid at the Submitted Discount. Notwithstanding the foregoing, a relevant
Term Lender receiving a Discount Range Prepayment Notice may choose not to
respond. Any such Term Lender, and any Term Lender whose Discount Range
Prepayment Offer is not received by the Auction Agent by the Discount Range
Prepayment Response Date shall be deemed to have declined to accept a Discounted
Term Loan Prepayment of any of its Term Loans at any discount to their par value
within the Discount Range with respect to the applicable Borrower Solicitation
of Discount Range Prepayment Offers.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with the applicable Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The Borrower agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by the Auction Agent by the Discount Range Prepayment Response Date, in
the order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable

 

87



--------------------------------------------------------------------------------

Discount”) which yields a Discounted Term Loan Prepayment in an aggregate
principal amount equal to the lower of (I) the Discount Range Prepayment Amount
and (II) the sum of all Submitted Amounts. Each Lender that has submitted a
Discount Range Prepayment Offer to accept prepayment at a discount to par that
is larger than or equal to the Applicable Discount shall be deemed to have
irrevocably consented to prepayment of Term Loans equal to its Submitted Amount
(subject to any required proration pursuant to the following subsection (3)) at
the Applicable Discount (each such Lender, a “Participating Lender”).

(3) If there is at least one Participating Lender, the Borrower will prepay the
respective outstanding Term Loans of each Participating Lender in the aggregate
principal amount and of the Classes of Term Loans specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount with respect to any Class of Term Loans by all Participating
Lenders offered at a discount to par equal to or greater than the Applicable
Discount exceeds the Discount Range Prepayment Amount with respect to such
Loans, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par equal to or
greater than the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro-rata among the Identified Participating Lenders in accordance
with the respective Submitted Amount with respect to such Class of Term Loans of
each such Identified Participating Lender and the Auction Agent (in consultation
with the Borrower and subject to rounding requirements of the Auction Agent made
in its sole reasonable discretion) will calculate such proration (the “Discount
Range Proration”). The Auction Agent shall promptly, and in any case within five
(5) Business Days following the Discount Range Prepayment Response Date, notify
(I) the Borrower (and the Administrative Agent, if it is not acting as Auction
Agent) of the respective Term Lenders’ responses to such solicitation, the
Discounted Prepayment Effective Date, the Applicable Discount, and the aggregate
principal amount of the Discounted Term Loan Prepayment and the Classes of Term
Loans to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount and
Classes of Term Loans to be prepaid at the Applicable Discount on such date,
(III) each Participating Lender of the aggregate principal amount, Classes and
Type(s) of Term Loans of such Lender to be prepaid at the Applicable Discount on
such date, and (z) if applicable, each Identified Participating Lender of the
Discount Range Proration. Each determination by the Auction Agent of the amounts
stated in the foregoing notices to the Borrower and Lenders shall be conclusive
and binding for all purposes absent manifest error. The payment amount specified
in such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

(D) (1) Subject to the proviso to subsection (A) above, the Borrower may from
time to time solicit Solicited Discounted Prepayment Offers by providing the
Auction Agent with three (3) Business Days’ notice in the form of a Solicited
Discounted

 

88



--------------------------------------------------------------------------------

Prepayment Notice; provided that (I) any such solicitation shall be extended to
each Term Lender or, at the sole discretion of the Borrower, each Lender with
respect to one or more Classes of Term Loans on an individual Class basis, (II)
any such notice shall specify the maximum aggregate dollar amount of the Term
Loans (the “Solicited Discounted Prepayment Amount”) and the Class or Classes of
Term Loans the Borrower is willing to prepay at a discount (it being understood
that different Solicited Discounted Prepayment Amounts may be offered with
respect to different Classes of Term Loans and, in such an event, each such
offer will be treated as a separate offer pursuant to the terms of this Section)
and the Type(s) of Term Loans to be prepaid and, if Eurocurrency Rate Loans are
to be prepaid, the Interest Period(s) of such Loans, (III) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
$10,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such solicitation by the Borrower shall remain outstanding through the Solicited
Discounted Prepayment Response Date. The Auction Agent will promptly provide
each relevant Term Lender with a copy of such Solicited Discounted Prepayment
Notice and a form of the Solicited Discounted Prepayment Offer to be submitted
by a responding Term Lender to the Auction Agent (or its delegate) by no later
than 5:00 p.m. on the third Business Day after the date of delivery of such
notice to the relevant Term Lenders (the “Solicited Discounted Prepayment
Response Date”). Each Term Lender’s Solicited Discounted Prepayment Offer shall
(x) be irrevocable, (y) remain outstanding until the Acceptance Date, and
(z) specify both a discount to par (the “Offered Discount”) at which such Term
Lender is willing to allow prepayment of its then outstanding Term Loan and the
maximum aggregate principal amount and Classes of such Term Loans (the “Offered
Amount”) such Lender is willing to have prepaid at the Offered Discount.
Notwithstanding the foregoing, a relevant Term Lender receiving such Solicited
Discounted Prepayment Notice may choose not to respond. Any such Term Lender,
and any Term Lender whose Solicited Discounted Prepayment Offer is not received
by the Auction Agent by the Solicited Discounted Prepayment Response Date shall
be deemed to have declined prepayment of any of its Term Loans at any discount
with respect to the applicable Borrower Solicitation of Discounted Prepayment
Offers.

(2) The Auction Agent shall promptly provide the Borrower with a copy of all
Solicited Discounted Prepayment Offers received on or before the Solicited
Discounted Prepayment Response Date. The Borrower shall review all such
Solicited Discounted Prepayment Offers and select the smallest of the Offered
Discounts specified by the relevant responding Term Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrower (the “Acceptable
Discount”), if any. If the Borrower elects to accept any Offered Discount as the
Acceptable Discount, then as soon as practicable after the determination of the
Acceptable Discount, but in no event later than by the third Business Day after
the date of receipt by the Borrower from the Auction Agent of a copy of all
Solicited Discounted Prepayment Offers pursuant to the first sentence of this
subsection (2) (the “Acceptance Date”), the Borrower shall submit an Acceptance
and Prepayment Notice to the Auction Agent setting forth the Acceptable
Discount. If the Auction Agent shall fail to receive an Acceptance and
Prepayment Notice from the Borrower by the Acceptance Date, the Borrower shall
be deemed to have rejected all Solicited Discounted Prepayment Offers.

 

89



--------------------------------------------------------------------------------

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by the Auction Agent by the Solicited Discounted Prepayment
Response Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
aggregate principal amount and the Classes of Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by the Borrower at the Acceptable Discount in
accordance with this Section. If the Borrower elects to accept any Acceptable
Discount, then the Borrower agrees to accept all Solicited Discounted Prepayment
Offers received by the Auction Agent by the Solicited Discounted Prepayment
Response Date, in the order from largest Offered Discount to smallest Offered
Discount, up to and including the Acceptable Discount. Each Lender that has
submitted a Solicited Discounted Prepayment Offer with an Offered Discount that
is greater than or equal to the Acceptable Discount shall be deemed to have
irrevocably consented to prepayment of Term Loans equal to its Offered Amount
(subject to any required pro-rata reduction pursuant to the following sentence)
at the Acceptable Discount (each such Lender, a “Qualifying Lender”). The
Borrower will prepay outstanding Term Loans pursuant to this subsection (D) to
each Qualifying Lender in the aggregate principal amount and of the Classes of
Term Loans specified in such Lender’s Solicited Discounted Prepayment Offer at
the Acceptable Discount; provided that if the aggregate Offered Amount with
respect to any Class of Term Loans by all Qualifying Lenders whose Offered
Discount is greater than or equal to the Acceptable Discount exceeds the
Solicited Discounted Prepayment Amount with respect to such Class of Term Loans,
prepayment of the principal amount of the Term Loans of such Class for those
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount (the “Identified Qualifying Lenders”) shall be made pro-rata
among the Identified Qualifying Lenders in accordance with the respective
Offered Amount with respect to such Class of Term Loans of each such Identified
Qualifying Lender and the Auction Agent (in consultation with the applicable
Borrower and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”). On or prior to the Discounted Prepayment Determination
Date, the Auction Agent shall promptly notify (I) the Borrower (and the
Administrative Agent, if it is not acting as Auction Agent) of the Discounted
Prepayment Effective Date and Acceptable Prepayment Amount comprising the
Discounted Term Loan Prepayment and the Classes to be prepaid, (II) each Term
Lender of the Discounted Prepayment Effective Date, the Acceptable Discount, and
the Acceptable Prepayment Amount of all Term Loans and the Classes to be prepaid
to be prepaid at the Applicable Discount on such date, (III) each Qualifying
Lender of the aggregate principal amount, Classes and Type(s) of Term Loans of
such Lender to be prepaid at the Acceptable Discount on such date, and (IV) if
applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing

 

90



--------------------------------------------------------------------------------

notices to the Borrower and Lenders shall be conclusive and binding for all
purposes absent manifest error. The payment amount specified in such notice to
the Borrower shall be due and payable by the Borrower on the Discounted
Prepayment Effective Date in accordance with subsection (F) below (subject to
subsection (J) below).

(E) In connection with any Discounted Term Loan Prepayment, the Borrower and the
Lenders acknowledge and agree that the Auction Agent may require as a condition
to any Discounted Term Loan Prepayment, the payment of any fees and expenses
from the Borrower in connection therewith.

(F) If any Term Loan is prepaid in accordance with paragraphs (B) through
(D) above, the Borrower shall prepay such Term Loans on the Discounted
Prepayment Effective Date. The Borrower shall make such prepayment to the
Administrative Agent, for the account of the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in immediately available funds not later than
11:00 a.m. on the Discounted Prepayment Effective Date and all such prepayments
shall be applied to the remaining principal installments of the relevant Class
of Term Loans on a pro rata basis across such installments. The Term Loans so
prepaid shall be accompanied by all accrued and unpaid interest on the par
principal amount so prepaid up to, but not including, the Discounted Prepayment
Effective Date. Each prepayment of the outstanding Term Loans pursuant to this
Section 2.05(a)(v) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable. The aggregate
principal amount of the Classes and installments of the relevant Term Loans
outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the tranches of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Term Loan Prepayment; provided that
(I) any gains or losses by the Borrower upon the prepayment of Term Loans
pursuant to this Section 2.05(a)(v) shall not be taken into account in the
calculation of Excess Cash Flow, Consolidated Net Income and Consolidated EBITDA
and (II) any prepayment of Term Loans pursuant to this Section 2.05(a)(v) shall
not constitute a voluntary prepayment of Term Loans for purposes of this
Agreement). In connection with any prepayment pursuant to this
Section 2.05(a)(v), the Borrower shall waive any right to bring any action
against the Administrative Agent, in its capacity as such, in connection with
any such Discounted Term Loan Prepayment.

(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures, consistent with the
provisions in this Section 2.05(a)(v), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.05(a)(v), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon the Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

 

91



--------------------------------------------------------------------------------

(I) Each of the Borrower and the Lenders acknowledges and agrees that the
Auction Agent may perform any and all of its duties under this
Section 2.05(a)(v) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.05(a)(v) as well
as activities of the Auction Agent.

(J) The Borrower shall have the right, by written notice to the Auction Agent,
to revoke in full (but not in part) its offer to make a Discounted Term Loan
Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date, Discount Range Prepayment Response Date or
Solicited Discounted Prepayment Response Date, respectively (and if such offer
is revoked pursuant to the preceding clauses, any failure by such Borrower to
make any prepayment to a Term Lender, as applicable, pursuant to this
Section 2.05(a)(v) shall not constitute a Default or Event of Default under
Section 8.01 or otherwise).

(b) Mandatory.

(i) Within five (5) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(a), the Borrower shall cause to be prepaid an
aggregate Dollar Amount of Term Loans equal to (A) 50% (such percentage as it
may be reduced as described below, the “ECF Percentage”) of Excess Cash Flow, if
any, for the fiscal year covered by such financial statements (commencing with
the fiscal year ended December 31, 2007) minus (B) the sum of (i) all voluntary
prepayments of Term Loans made pursuant to Section 2.05(a)(i) during such fiscal
year and (ii) all voluntary prepayments of Revolving Credit Loans during such
fiscal year to the extent the Revolving Credit Commitments are permanently
reduced by the amount of such payments, in the case of each of the immediately
preceding clauses (i) and (ii), to the extent such prepayments are not funded
with the proceeds of Indebtedness; provided that (x) the ECF Percentage shall be
25% if the Total Leverage Ratio for the fiscal year covered by such financial
statements was less than 4.0 and greater than or equal to 3.0 and (y) the ECF
Percentage shall be 0% if the Total Leverage Ratio for the fiscal year covered
by such financial statements was less than 3.0.

(ii) (A) If (x) Parent or any Restricted Subsidiary Disposes of any property or
assets (other than any Disposition of any property or assets permitted by
Section 7.05(a), (b), (c), (d) (to the extent constituting a Disposition by any
Restricted Subsidiary to a Loan Party), (e), (g), (h), (m) or (o)) or (y) any
Casualty Event occurs, which in the aggregate results in the realization or
receipt by Parent or such Restricted Subsidiary of Net Cash Proceeds, the
Borrower shall cause to be prepaid on or prior to the date which is ten
(10) Business Days after

 

92



--------------------------------------------------------------------------------

the date of the realization or receipt of such Net Cash Proceeds an aggregate
Dollar Amount of Term Loans equal to 100% of all Net Cash Proceeds realized or
received; provided that (1) no such prepayment shall be required pursuant to
this Section 2.05(b)(ii)(A), with respect to such portion of such Net Cash
Proceeds that the Borrower shall have, on or prior to such date, given written
notice to the Administrative Agent of its intent to reinvest in accordance with
Section 2.05(b)(ii)(B) (which notice may only be provided if no Event of Default
has occurred and is then continuing) and (2) to the extent any applicable
Specified Senior Secured Notes Indenture or definitive documentation with
respect to any Permitted Additional First Priority Debt requires the Borrower to
prepay or make an offer to purchase such Specified Senior Secured Notes or
Permitted Additional First Priority Debt with such Net Cash Proceeds, the amount
of prepayment required pursuant to this Section 2.05(b)(ii)(A) shall be deemed
to be the amount equal to the product of (x) the amount of such Net Cash
Proceeds multiplied by (y) a fraction, the numerator of which is the outstanding
principal amount of the Term Loans and the denominator of which is the sum of
the outstanding principal amount of all such Senior Secured Notes and Permitted
Additional First Priority Debt with respect to which such a requirement to
prepay or make an offer to purchase exists and the outstanding principal amount
of the Term Loans; provided further that the Borrower shall not be permitted to
reinvest any such Net Cash Proceeds in accordance with Section 2.05(b)(ii)(B)
below to the extent that the Borrower applies the ratable portion of such Net
Cash Proceeds allocable to the Specified Senior Secured Notes and any Permitted
Additional First Priority Debt to prepay or purchase Specified Senior Secured
Notes or Permitted Additional First Priority Debt and if the Borrower makes any
such prepayment or purchase of Specified Senior Secured Notes or Permitted
Additional First Priority Debt, the Borrower shall prepay Term Loans in
accordance with this paragraph within one (1) Business Day of such prepayment or
purchase of Specified Senior Secured Notes or Permitted Additional First
Priority Debt without giving effect to clause (1) of the proviso above).

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the option of
the Borrower, the Borrower may reinvest all or any portion of such Net Cash
Proceeds in assets useful for its business within (x) fifteen (15) months
following receipt of such Net Cash Proceeds or (y) if the Borrower enters into a
legally binding commitment to reinvest such Net Cash Proceeds within fifteen
(15) months following receipt thereof, within the later of (1) fifteen
(15) months following receipt thereof or (2) one hundred and eighty (180) days
of the date of such legally binding commitment; provided that (i) so long as an
Event of Default shall have occurred and be continuing, the Borrower shall not
be permitted to make any such reinvestments (other than pursuant to a legally
binding commitment that the Borrower entered into at a time when no Event of
Default is continuing) and (ii) if any Net Cash Proceeds are no longer intended
to be or cannot be so reinvested at any time after delivery of a notice of
reinvestment election, an amount equal to any such Net Cash Proceeds shall be
applied within five (5) Business Days after the Borrower reasonably determines
that such Net Cash Proceeds are no longer intended to be or cannot be so
reinvested to the prepayment of the Term Loans, Specified Senior Secured Notes
or Permitted Additional First Priority Debt as set forth in this Section 2.05.

(iii) If Parent or any Restricted Subsidiary incurs or issues any Indebtedness
not expressly permitted to be incurred or issued pursuant to Section 7.03, the
Borrower shall cause to be prepaid an aggregate Dollar Amount of Term Loans
equal to 100% of all Net Cash Proceeds received therefrom on or prior to the
date which is five (5) Business Days after the receipt of such Net Cash
Proceeds.

 

93



--------------------------------------------------------------------------------

(iv) If for any reason the aggregate Dollar Revolving Credit Exposures at any
time exceeds the aggregate Dollar Revolving Credit Commitments then in effect,
the Borrower shall promptly prepay or cause to be promptly prepaid Dollar
Revolving Credit Loans and Swing Line Loans and/or Cash Collateralize the Dollar
L/C Obligations in an aggregate amount equal to such excess; provided that the
Borrower shall not be required to Cash Collateralize the Dollar L/C Obligations
pursuant to this Section 2.05(b)(iv) unless after the prepayment in full of the
Dollar Revolving Credit Loans and Swing Line Loans such aggregate Outstanding
Amount exceeds the aggregate Dollar Revolving Credit Commitments then in effect.
If for any reason the aggregate Alternative Currency Revolving Credit Exposures
at any time exceeds the aggregate Alternative Currency Revolving Credit
Commitments then in effect, the Borrower shall promptly prepay or cause to be
promptly prepaid Alternative Currency Revolving Credit Loans and/or Cash
Collateralize the Alternative Currency L/C Obligations in an aggregate amount
equal to such excess; provided that the Borrower shall not be required to Cash
Collateralize the Alternative Currency L/C Obligations pursuant to this
Section 2.05(b)(iv) unless after the prepayment in full of the Alternative
Currency Revolving Credit Loans such aggregate Outstanding Amount exceeds the
aggregate Alternative Currency Revolving Credit Commitments then in effect.

(v) (W) Each prepayment of Term Loans pursuant to this Section 2.05(b) shall be
applied in direct order of maturity to repayments thereof required pursuant to
Section 2.07(a); (X) each such prepayment shall be applied ratably to each Class
of Term Loans then outstanding; and (Y) each such prepayment shall be paid to
the Lenders in accordance with their respective Pro Rata Shares subject to
clause (vi) of this Section 2.05(b).

(vi) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iii) of this Section 2.05(b) at least three (3) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Term Lender of
the contents of the Borrower’s prepayment notice and of such Lender’s Pro Rata
Share of the prepayment. Each Term Lender may reject all or a portion of its Pro
Rata Share of any mandatory prepayment (such declined amounts, the “Declined
Proceeds”) of Term Loans required to be made pursuant to clauses (i) through
(iii) of this Section 2.05(b) by providing written notice (each, a “Rejection
Notice”) to the Administrative Agent and the Borrower no later than 5:00 p.m.
(New York time) one Business Day after the date of such Lender’s receipt of
notice from the Administrative Agent regarding such prepayment. Each Rejection
Notice from a given Lender shall specify the principal amount of the mandatory
repayment of Term Loans to be rejected by such Lender. If a Lender fails to
deliver a Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Term Loans to be rejected, any such failure will be deemed an acceptance
of the total amount of such mandatory repayment of Term Loans. Any Declined
Proceeds shall be offered to the Term Lenders not so declining such prepayment
(with such non-declining Lenders having the right to decline any prepayment with
Declined Proceeds at the time and in the manner specified by the Administrative
Agent). To the extent such non-declining Lenders elect to decline their Pro Rata
Share of such Declined Proceeds, any Declined Proceeds remaining thereafter
shall be retained by the Borrower.

 

94



--------------------------------------------------------------------------------

(c) Proceeds of Refinancing Term Loans and Permitted Term Loan Refinancing Debt.

(i) If the Borrower incurs or issues any Refinancing Term Loans or Permitted
Term Loan Refinancing Debt, the Borrower shall, substantially contemporaneously
with such incurrence or issuance (and in no event more than one (1) Business Day
following the date of such incurrence or issuance), prepay an aggregate
principal amount of Term Loans equal to 100% of all Net Cash Proceeds of such
Refinancing Term Loans or Permitted Term Loan Refinancing Debt (which prepayment
of principal shall be accompanied by the payment of accrued but unpaid interest,
premiums and fees and expenses associated with such principal amount prepaid).

(ii) (X) Each prepayment of Term Loans pursuant to this Section 2.05(c) shall be
applied in direct order of maturity to repayments thereof required pursuant to
Section 2.07(a); and (Y) each such prepayment shall be paid to the applicable
Lenders in accordance with their respective Pro Rata Shares. Each prepayment
pursuant to this Section 2.05(c) shall be applied to the Class or Classes of
Term Loans as the Borrower shall elect.

(iii) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clause (i) of
this Section 2.05(c) at least three (3) Business Days prior to the date of such
prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each applicable Term Lender of the
contents of the Borrower’s prepayment notice and of such Lender’s Pro Rata Share
of the prepayment.

(iv) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(c)(iii) if such
prepayment would have resulted from the incurrence or issuance of Refinancing
Term Loans or Permitted Term Loan Refinancing Debt, in each case which
incurrence or issuance shall not be consummated or shall otherwise be delayed.

(d) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurocurrency Rate Loan on a date other than the last
day of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.05.

Notwithstanding any of the other provisions of Section 2.05, so long as no Event
of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor and less than three months are
remaining in such Interest Period, in lieu of making any payment pursuant to
this Section 2.05 in respect of any such Eurocurrency Rate Loan prior to the
last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit the amount of

 

95



--------------------------------------------------------------------------------

any such prepayment otherwise required to be made thereunder into a Cash
Collateral Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with this Section 2.05. Upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of the outstanding Loans in accordance with the relevant
provisions of this Section 2.05.

SECTION 2.06. Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class; provided that (i) any such notice
shall be received by the Administrative Agent three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $500,000 or any whole multiple of $100,000 in excess
thereof and (iii) if, after giving effect to any reduction of the Commitments,
the Dollar Letter of Credit Sublimit or the Swing Line Sublimit exceeds the
amount of the Dollar Revolving Credit Facility, such sublimit shall be
automatically reduced by the amount of such excess. The amount of any such
Commitment reduction shall not be applied to the Dollar Letter of Credit
Sublimit or the Swing Line Sublimit unless otherwise specified by the Borrower.
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of termination of the Commitments if such termination would have resulted from a
refinancing of all or a portion of the Facilities, which refinancing shall not
be consummated or otherwise shall be delayed.

(b) Mandatory. The Term Commitment (as defined in the Original Credit Agreement)
of each Term Lender (as defined in the Original Credit Agreement) was
automatically and permanently reduced to $0 upon the making of such Term
Lender’s Term Loans pursuant to Section 2.01(a)(i). The Term Commitment of each
Tranche B-2 Term Lender terminated as provided in the Second Amendment and
Restatement Agreement. The Term Commitment of each Tranche B-3 Term Lender and
Tranche B-4 Term Lender shall terminate as provided in the Third Amendment and
Restatement Agreement. The Revolving Credit Commitments shall terminate on the
applicable Maturity Date for each such Facility.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Dollar Letter of Credit Sublimit, or the Swing Line Sublimit or
the unused Commitments of any Class under this Section 2.06. Upon any reduction
of unused Commitments of any Class, the Commitment of each Lender of such Class
shall be reduced by such Lender’s Pro Rata Share of the amount by which such
Commitments are reduced (other than the termination of the Commitment of any
Lender as provided in Section 3.07). All commitment fees accrued until the
effective date of any termination of the Dollar Revolving Credit Commitments or
Alternative Currency Revolving Credit Commitments, as applicable, shall be paid
on the effective date of such termination.

 

96



--------------------------------------------------------------------------------

SECTION 2.07. Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Administrative Agent (i)(A) for
the ratable account of the Tranche B-3 Term Lenders, on the last Business Day of
each March, June, September and December, commencing with the last Business Day
of June 2013, an aggregate Dollar Amount equal to 0.25% of the aggregate Dollar
Amount of all Tranche B-3 Term Loans outstanding on the Third Restatement
Effective Date, which payments shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in
Section 2.05 and (B) for the ratable account of the Tranche B-4 Term Lenders, on
the last Business Day of each March, June, September and December, commencing
with the last Business Day of June 2013, an aggregate Dollar Amount equal to
0.25% of the aggregate Dollar Amount of all Tranche B-4 Term Loans outstanding
on the Third Restatement Effective Date, which payments shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05 and (ii) on the applicable Maturity Date for
such Class of Term Loans, the aggregate principal amount of all such Term Loans
outstanding on such date.

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the applicable Lenders on the Maturity Date for the
Revolving Credit Facilities the aggregate principal amount of all of its
Revolving Credit Loans outstanding on such date.

(c) Swing Line Loans. The Borrower shall repay its Swing Line Loans on the
earlier to occur of (i) the date five (5) Business Days after such Loan is made
and (ii) the Maturity Date for the Dollar Revolving Credit Facility.

(d) For the avoidance of doubt, all Loans shall be repaid, whether pursuant to
this Section 2.07 or otherwise, in the currency in which they were made.

SECTION 2.08. Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate plus (in the case of a Eurocurrency
Rate Loan of any Lender which is lent from a Lending Office in the United
Kingdom or a Participating Member State) the Mandatory Cost; (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Dollar
Revolving Credit Loans. For the avoidance of doubt, each Alternative Currency
Revolving Credit Loan (other than an Alternative Currency Revolving Credit Loan
denominated in Dollars) shall be a Eurocurrency Rate Loan.

(b) The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

 

97



--------------------------------------------------------------------------------

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) Interest on each Loan shall be payable in the currency in which each Loan
was made.

SECTION 2.09. Fees. In addition to certain fees described in Sections 2.03(g)
and (h):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each (i) Dollar Revolving Credit Lender in accordance with its Pro
Rata Share, a commitment fee equal to the Applicable Rate with respect to
commitment fees times the actual daily amount by which the aggregate Dollar
Revolving Credit Commitment exceeds the sum of (A) the Outstanding Amount of
Dollar Revolving Credit Loans and (B) the Outstanding Amount of Dollar L/C
Obligations; provided that any commitment fee accrued with respect to any of the
Dollar Revolving Credit Commitments of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such commitment fee shall otherwise
have been due and payable by the Borrower prior to such time; and provided
further that no commitment fee shall accrue on any of the Dollar Revolving
Credit Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender and (ii) Alternative Currency Revolving Credit Lender in
accordance with its Pro Rata Share, a commitment fee equal to the Applicable
Rate with respect to commitment fees times the actual daily amount by which the
aggregate Alternative Currency Revolving Credit Commitment exceeds the sum of
(A) the Outstanding Amount of Alternative Currency Revolving Credit Loans and
(B) the Outstanding Amount of Alternative Currency L/C Obligations; provided
that any commitment fee accrued with respect to any of the Alternative Currency
Revolving Credit Commitments of a Defaulting Lender during the period prior to
the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Lender shall be a Defaulting
Lender except to the extent that such commitment fee shall otherwise have been
due and payable by the Borrower prior to such time; and provided further that no
commitment fee shall accrue on any of the Alternative Currency Revolving Credit
Commitments of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender. The commitment fees shall accrue at all times from the Closing Date
until the Maturity Date for the Revolving Credit Facilities, including at any
time during which one or more of the conditions in Article 4 is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date for the Revolving Credit
Facilities. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

 

98



--------------------------------------------------------------------------------

(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

SECTION 2.10. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Citibank’s “prime rate” and
for Alternative Currency Revolving Credit Loans denominated in Sterling shall be
made on the basis of a year of three hundred and sixty-five (365) days and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a three hundred and sixty (360) day year and actual days
elapsed. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one (1) day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

SECTION 2.11. Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

99



--------------------------------------------------------------------------------

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

SECTION 2.12. Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Loans denominated in an Alternative Currency (other than Dollars),
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in Dollars and in Same Day Funds
not later than 2:00 p.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency (other
than Dollars) shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than 2:00 p.m. (London time) on the dates specified herein. If, for
any reason, the Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, the Borrower shall make such
payment in Dollars in the Dollar Amount of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its Pro
Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after 2:00 p.m. (London time) in the case of
payments in an Alternative Currency (other than Dollars), shall in each case be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day (except
as provided in the definition of Maturity Date), and such extension of time
shall be reflected in computing interest or fees, as the case may be; provided
that, if such extension would cause payment of interest on or principal of
Eurocurrency Rate Loans to be made in the next succeeding calendar month, such
payment shall be made on the immediately preceding Business Day.

 

100



--------------------------------------------------------------------------------

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. When
such Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article 4 are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

 

101



--------------------------------------------------------------------------------

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties and Guarantors under or in respect of the Loan
Documents under circumstances for which the Loan Documents do not specify the
manner in which such funds are to be applied, the Administrative Agent may, but
shall not be obligated to, elect to distribute such funds to each of the Lenders
in accordance with such Lender’s Pro Rata Share of the sum of (a) the
Outstanding Amount of all Loans outstanding at such time and (b) the Outstanding
Amount of all L/C Obligations outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Obligations then owing to
such Lender.

SECTION 2.13. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations and Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrower agrees that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices,

 

102



--------------------------------------------------------------------------------

requests, demands, directions and other communications under this Agreement with
respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.

SECTION 2.14. Incremental Credit Extensions.

(a) The Borrower may at any time or from time to time after the Third
Restatement Effective Date, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request (i) one or more additional tranches of term loans (the “Incremental Term
Loans”) or (ii) one or more increases in the amount of the Revolving Credit
Commitments (each such increase, a “Revolving Commitment Increase”), provided
that both at the time of any such request and upon the effectiveness of any
Incremental Amendment referred to below, no Default or Event of Default shall
exist and at the time that any such Incremental Term Loan is made (and after
giving effect thereto) no Default or Event of Default shall exist. Each tranche
of Incremental Term Loans and each Revolving Commitment Increase shall be in an
aggregate principal amount that is not less than $25,000,000 (provided that such
amount may be less than $25,000,000 if such amount represents all remaining
availability under the limit set forth in the next sentence). Notwithstanding
anything to the contrary herein, the aggregate amount of the Incremental Term
Loans (other than Specified Incremental Term Loans) and the Revolving Commitment
Increases shall not exceed the Incremental Availability. The Incremental Term
Loans (A) shall rank pari passu in right of payment and of security with the
Revolving Credit Loans and the Term Loans, (B) shall not mature earlier than the
Latest Maturity Date with respect to the Term Loans and (C) shall be treated
substantially the same as the Term Loans made on the Third Restatement Effective
Date (in each case, including with respect to mandatory and voluntary
prepayments), provided that (x) the terms and conditions applicable to
Incremental Term Loans may be materially different from those of the Term Loans
to the extent such differences are reasonably acceptable to the Administrative
Agent, (y) the interest rates and amortization schedule applicable to the
Incremental Term Loans shall be determined by the Borrower and the lenders
thereof and (z) if the Weighted Average Yield applicable to such Incremental
Term Loans exceeds by more than 0.50% per annum the Weighted Average Yield
applicable to any Class of Term Loans outstanding at the time of the incurrence
of such Incremental Term Loans (the amount of such excess over 0.50% per annum,
the “Yield Differential”), then the Applicable Rate with respect to such Class
of Term Loans shall automatically be increased by the Yield Differential upon
the making of such Incremental Term Loans. Each notice from the Borrower
pursuant to this Section shall set forth the requested amount and proposed terms
of the relevant Incremental Term Loans or Revolving Commitment Increases.
Incremental Term Loans may be made, and Revolving Commitment Increases may be
provided, by any existing Lender (and each existing Term Lender will have the
right, but not an obligation, to make a portion of any Incremental Term Loan,
and each existing Revolving Credit Lender will have the right, but not an
obligation, to provide a portion of any Revolving Commitment Increase, in each
case on terms permitted in this Section 2.14 and otherwise on terms reasonably
acceptable to the Administrative Agent) or by any other bank or other financial
institution (any such other bank or other financial institution being called an
“Additional Lender”), provided that the Borrower and the Administrative Agent
shall have consented (such consent not to be unreasonably withheld) to such
Lender’s or Additional Lender’s making such Incremental Term Loans or providing
such Revolving Commitment Increases if such consent would be required under
Section 10.07(b) for

 

103



--------------------------------------------------------------------------------

an assignment of Loans or Revolving Credit Commitments, as applicable, to such
Lender or Additional Lender. Commitments in respect of Incremental Term Loans
and Revolving Commitment Increases shall become Commitments (or in the case of a
Revolving Commitment Increase to be provided by an existing Revolving Credit
Lender, an increase in such Lender’s applicable Revolving Credit Commitment)
under this Agreement pursuant to an amendment (an “Incremental Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by
Parent, Foreign Holdings, Holdings, the Borrower, each Lender agreeing to
provide such Commitment, if any, each Additional Lender, if any, and the
Administrative Agent. The Incremental Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section.
The effectiveness of (and, in the case of any Incremental Amendment for an
Incremental Term Loan, the borrowing under) any Incremental Amendment shall be
subject to the satisfaction on the date thereof (each, an “Incremental Facility
Closing Date”) of each of the conditions set forth in Section 4.02(a) and
(b) (it being understood that all references to “the date of such Credit
Extension” or similar language in such Section 4.02 shall be deemed to refer to
the effective date of such Incremental Amendment) and such other conditions as
the parties thereto shall agree. The Borrower will use the proceeds of the
Incremental Term Loans and Revolving Commitment Increases for any purpose not
prohibited by this Agreement. No Lender shall be obligated to provide any
Incremental Term Loans or Revolving Commitment Increases, unless it so agrees.
Upon each increase in the Revolving Credit Commitments pursuant to this Section,
each Revolving Credit Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Revolving Commitment Increase (each a “Revolving
Commitment Increase Lender”) in respect of such increase, and each such
Revolving Commitment Increase Lender will automatically and without further act
be deemed to have assumed, a portion of such Revolving Credit Lender’s
participations hereunder in outstanding Letters of Credit and Swing Line Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (1) participations
hereunder in Letters of Credit and (2) participations hereunder in Swing Line
Loans held by each Revolving Credit Lender (including each such Revolving
Commitment Increase Lender) will equal the percentage of the aggregate Revolving
Credit Commitments of all Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment and if, on the date of such
increase, there are any Revolving Credit Loans outstanding, such Revolving
Credit Loans shall on or prior to the effectiveness of such Revolving Commitment
Increase be prepaid from the proceeds of additional Revolving Credit Loans made
hereunder (reflecting such increase in Revolving Credit Commitments), which
prepayment shall be accompanied by accrued interest on the Revolving Credit
Loans being prepaid and any costs incurred by any Lender in accordance with
Section 3.05. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

(b) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

 

104



--------------------------------------------------------------------------------

SECTION 2.15. Currency Equivalents.

(a) The Administrative Agent shall determine the Dollar Amount of each
Alternative Currency Revolving Credit Loan and Alternative Currency L/C
Obligation in respect of Letters of Credit denominated in an Alternative
Currency (other than Dollars) (i) as of the first day of each Interest Period
applicable thereto and (ii) as of the end of each fiscal quarter of the
Borrower, and shall promptly notify the Borrower and the Lenders of each Dollar
Amount so determined by it. Each such determination shall be based on the
Exchange Rate (x) on the date of the related Committed Loan Notice for purposes
of the initial such determination for any Alternative Currency Revolving Credit
Loan and (y) on the fourth Business Day prior to the date as of which such
Dollar Amount is to be determined, for purposes of any subsequent determination.

(b) If after giving effect to any such determination of a Dollar Amount, the
aggregate Outstanding Amount of the Alternative Currency Revolving Credit Loans
and the Alternative Currency L/C Obligations exceeds the aggregate Alternative
Currency Revolving Credit Commitments then in effect by 5% or more, the Borrower
shall, within five (5) Business Days of receipt of notice thereof from the
Administrative Agent setting forth such calculation in reasonable detail, prepay
or cause to be prepaid outstanding Alternative Currency Revolving Credit Loans
or take other action (including, in the Borrower’s discretion, cash
collateralization of Alternative Currency L/C Obligations in amounts from time
to time equal to such excess) to the extent necessary to eliminate any such
excess.

SECTION 2.16. Loan Modifications.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, make one or more offers (each, a “Loan Modification Offer”) to all Lenders
of one or more Classes of Loans and/or Commitments (each Class and/or Commitment
subject to such a Loan Modification Offer, an “Affected Class”) to make one or
more Permitted Amendments (as defined in paragraph (c) below) pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower. Such notice shall set forth (i) the terms and
conditions of the requested Permitted Amendment and (ii) the date on which such
Permitted Amendment is requested to become effective (which shall not be less
than 10 Business Days nor more than 30 Business Days after the date of such
notice, unless otherwise agreed by the Administrative Agent). Permitted
Amendments shall become effective only with respect to the Loans and Commitments
of the Lenders of the Affected Class that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans and Commitments
of the applicable Affected Class.

(b) The Borrower and each Accepting Lender shall execute and deliver to the
Administrative Agent a loan modification agreement (each, a “Loan Modification
Agreement”) and such other documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Loan Modification Agreement. Each of
the parties hereto hereby agrees that, upon the effectiveness of any Loan
Modification Agreement, this Agreement shall be deemed amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Permitted Amendment evidenced by such Loan Modification Agreement and only with
respect to the Loans and

 

105



--------------------------------------------------------------------------------

Commitments of the Accepting Lenders of the Affected Class (including any
amendments necessary to treat the Loans of the Accepting Lenders of the Affected
Class as a class of Loans). Notwithstanding the foregoing, no Permitted
Amendment shall become effective unless the Administrative Agent, to the extent
reasonably requested by the Administrative Agent, shall have received legal
opinions, board resolutions, officer’s certificates and other documentation
reasonably requested by it consistent with those delivered on the Third
Restatement Effective Date.

(c) “Permitted Amendments” shall be any or all of the following: (i) an
extension of the final maturity date of the applicable Loans and/or Commitments
of the Accepting Lenders, (ii) a reduction, elimination or other deferral of the
scheduled amortization of the applicable Loans of the Accepting Lenders, (iii) a
change in the Applicable Rate with respect to the applicable Loans of the
Accepting Lenders and/or fees payable with respect to the applicable Loans
and/or Commitments of the Accepting Lenders and/or the payment of additional
fees to the Accepting Lenders, (iv) a change in such additional terms and
conditions of this Agreement solely applicable to the Accepting Lenders
following the Latest Maturity Date in effect immediately prior to the
effectiveness of the applicable Loan Modification Agreement and (v) such other
amendments as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the foregoing (including,
without limitation, such amendments as may be necessary to provide for the
repayment of Loans or the termination of Commitments of non-Accepting Lenders on
the maturity date with respect thereto).

SECTION 2.17. Replacement Revolving Credit Facility. This Agreement may be
amended with the written consent of the Administrative Agent, the Swing Line
Lender, each L/C Issuer, the Borrower and the lenders providing the Replacement
Revolving Credit Commitments (as defined below) to permit the refinancing of all
outstanding Revolving Credit Commitments (the “Refinanced Revolving Credit
Commitments”) with replacement revolving credit commitments (the “Replacement
Revolving Credit Commitments”) hereunder; provided that (a) the aggregate
principal amount of such Replacement Revolving Credit Commitments shall not
exceed the aggregate principal amount of such Refinanced Revolving Credit
Commitments, (b) the Applicable Rate with respect to such Replacement Revolving
Credit Commitments (or similar interest rate spread applicable to such
Replacement Revolving Credit Commitments) shall be as agreed by the Borrower and
the Lenders providing such Replacement Revolving Credit Commitments, (c) such
Replacement Revolving Credit Commitments shall rank pari passu in right of
payment and of security with the other Loans and Commitments hereunder, and
(d) all other terms applicable to such Replacement Revolving Credit Commitments
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Revolving Credit Commitments than those applicable to such
Refinanced Revolving Credit Commitments, except to the extent necessary to
provide for covenants and other terms applicable to any period after the Latest
Maturity Date in effect immediately prior to such refinancing (other than that
applicable to such Refinanced Revolving Credit Commitments).

SECTION 2.18. Refinancing Term Loans.

(a) The Borrower may, on one or more occasions, by written notice to the
Administrative Agent, request the establishment of one or more additional
tranches of term

 

106



--------------------------------------------------------------------------------

loans denominated in Dollars under this Agreement (“Refinancing Term Loans”),
the proceeds of which shall be used to refinance all or any portion of any
outstanding Class or Classes of Term Loans. Each such notice shall specify the
date (each, a “Refinancing Term Loan Effective Date”) on which the Borrower
proposes that the Refinancing Term Loans shall be made, which shall be a date
not less than five Business Days after the date on which such notice is
delivered to the Administrative Agent (unless otherwise agreed by the
Administrative Agent). The Refinancing Term Loans shall be established pursuant
to an amendment to this Agreement among the Borrower, Parent, Foreign Holdings,
Holdings, the Administrative Agent and the Refinancing Term Lenders providing
such Refinancing Term Loans (a “Refinancing Term Loan Amendment”); provided that
no Refinancing Term Loan Amendment or the obligation of any Refinancing Term
Lender to make a Refinancing Term Loan shall become effective unless:

(i) both before and after giving effect to the borrowing of such Refinancing
Term Loans on the Refinancing Term Loan Effective Date each of the conditions
set forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied (it being
understood that all references to “the date of such Credit Extension” or similar
language in Section 4.02 shall be deemed to refer to the Refinancing Term Loan
Effective Date);

(ii) such Refinancing Term Loans shall mature no earlier than the Latest
Maturity Date of any Loans or Revolving Credit Commitments outstanding at the
time of the incurrence of such Refinancing Term Loans and the Weighted Average
Life to Maturity of such Refinancing Term Loans shall not be shorter than the
then remaining Weighted Average Life to Maturity of any Term Loans outstanding
at the time of such refinancing;

(iii) all covenants and other terms applicable to such Refinancing Term Loans
(other than provisions relating to original issue discount, upfront fees and
interest rates, margins, rate floors, prepayment premiums, maturity date and the
amortization schedules (subject to clause (ii) above) applicable to such Loans,
which shall be as agreed between the Borrower and the applicable Refinancing
Term Lenders) shall be substantially the same as, or less favorable to the
Refinancing Term Lenders than, those applicable to the Term Loans then
outstanding under this Agreement, except to the extent such covenants and other
terms apply to such Refinancing Term Loans for any period following the Latest
Maturity Date of any Loans or Revolving Credit Commitments in effect immediately
prior to the effectiveness of the applicable Refinancing Term Loan Amendment;

(iv) the Loan Parties and the Collateral Agent shall enter into (or, if agreed
by the Administrative Agent and the Collateral Agent in their sole discretion,
shall be obligated, following the effectiveness of the applicable Refinancing
Term Loan Amendment to enter into), such amendments to the Collateral Documents
as may be reasonably requested by the Collateral Agent (which shall not require
any consent from any Lender) in order to ensure that the Refinancing Term Loans
are provided with the benefit of the applicable Collateral Documents and shall
deliver such other documents, certificates and opinions of counsel in connection
therewith as may be reasonably requested by the Collateral Agent;

(v) each of the Administrative Agent and the Collateral Agent, to the extent
reasonably requested by it, shall have received legal opinions, board
resolutions, officer’s certificates and other documentation reasonably requested
by it, in each case consistent with those delivered on the Third Restatement
Effective Date; and

 

107



--------------------------------------------------------------------------------

(vi) substantially concurrently with the borrowing of the Refinancing Term
Loans, the Borrower shall repay or prepay then outstanding Borrowings of Term
Loans of any Class in an aggregate principal amount equal to the Net Cash
Proceeds of the Refinancing Term Loans in accordance with Section 2.05(c).

(b) The Borrower may approach any Lender or any other Person that is an Eligible
Assignee pursuant to Section 10.07 to provide all or a portion of the
Refinancing Term Loans (a “Refinancing Term Lender”); provided that each
Refinancing Term Lender, if not already a Lender, an Affiliate of a Lender or an
Approved Fund, shall otherwise be reasonably acceptable to the Administrative
Agent. Any Lender offered or approached to provide all or a portion of the
Refinancing Term Loans may elect or decline, in its sole discretion, to provide
a Refinancing Term Loan. Any Refinancing Term Loans made on any Refinancing Term
Loan Effective Date shall be designated a “Class” of Term Loans for all purposes
of this Agreement; provided that any Refinancing Term Loans may, to the extent
provided in the applicable Refinancing Term Loan Amendment, be designated as an
increase in any previously established Class of Term Loans made to the Borrower.
Each tranche of Refinancing Term Loans shall be in an aggregate principal amount
that is not less than $25,000,000 (provided that such amount may be less than
$25,000,000 if such amount represents the entire aggregate principal amount of
Term Loans outstanding under the applicable Class or Classes with respect to
which such Refinancing Term Loans are being incurred).

(c) Each Refinancing Term Loan Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
(including any amendments necessary to treat the Refinancing Term Loans as a new
“Class” of loans hereunder).

(d) This Section 2.18 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01. Taxes.

(a) Except as provided in this Section 3.01, any and all payments by the
Borrower (the term Borrower under Article 3 being deemed to include any
Subsidiary for whose account a Letter of Credit is issued) or any Guarantor to
or for the account of any Agent or any Lender under any Loan Document shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and all liabilities (including additions to tax, penalties and
interest) with respect thereto, excluding, in the case of each Agent and each
Lender, (i) taxes

 

108



--------------------------------------------------------------------------------

imposed on or measured by its net income (including branch profits), and
franchise (and similar) taxes imposed on it in lieu of net income taxes, in each
case, (x) imposed by the jurisdiction (or any political subdivision thereof)
under the Laws of which such Agent or such Lender, as the case may be, is
organized or maintains a Lending Office or (y) imposed as a result of a present
or former connection between such Agent or Lender and the jurisdiction imposing
such tax (other than connections arising from such Agent or Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document), (ii) taxes
attributable to such Lender or Agent’s failure to comply with Sections 3.01(i)
and 10.15, (iii) taxes imposed under FATCA, and (iv) all liabilities (including
additions to tax, penalties and interest) with respect to the taxes referred to
in clauses (i) through (iii) above (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”). If the Borrower shall be
required by any Laws to deduct any taxes or Other Taxes from or in respect of
any sum payable under any Loan Document to any Agent or any Lender, (A) in the
case of Taxes or other Taxes the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.01), each of such Agent and such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (B) the Borrower shall make such deductions, (C) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable Laws, and (D) within thirty
(30) days after the date of such payment (or, if receipts or evidence are not
available within thirty (30) days, as soon as practicable thereafter), the
Borrower shall furnish to such Agent or Lender (as the case may be) the original
or a facsimile copy of a receipt evidencing payment thereof to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Administrative Agent. If the Borrower fails to
pay any Taxes or Other Taxes when due to the appropriate taxing authority or
fails to remit to any Agent or any Lender the required receipts or other
required documentary evidence, the Borrower shall indemnify such Agent and such
Lender for any incremental taxes, interest or penalties that may become payable
by such Agent or such Lender arising out of such failure.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document excluding, in each case, such amounts that result from an
Assignment and Assumption, grant of a participation, transfer or assignment to
or designation of a new applicable Lending Office or other office for receiving
payments under any Loan Document, except to the extent that any such change is
requested or required in writing by the Borrower (all such non-excluded taxes
described in this Section 3.01(b) being hereinafter referred to as “Other
Taxes”).

(c) The Borrower agrees to indemnify each Agent and each Lender for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable and paid under this
Section 3.01) payable or paid by such Agent and such Lender or required to be
withheld or deducted from a payment to such Agent and such Lender and (ii) any
reasonable expenses arising therefrom or with respect thereto, in each

 

109



--------------------------------------------------------------------------------

case whether or not such Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority; provided such Agent or
Lender, as the case may be, provides the Borrower with a written statement
thereof setting forth in reasonable detail the basis and calculation of such
amounts. Payment under this Section 3.01(c) shall be made within ten (10) days
after the date such Lender or such Agent makes a demand therefor.

(d) The Borrower shall not be required pursuant to this Section 3.01 to pay any
additional amount to, or to indemnify, any Lender or Agent, as the case may be,
to the extent that such Lender or such Agent becomes subject to Taxes subsequent
to the Closing Date (or, if later, the date such Lender or Agent becomes a party
to this Agreement) as a result of a change in the place of organization or place
of doing business of such Lender or Agent or a change in the lending office of
such Lender, except to the extent that any such change is requested or required
in writing by the Borrower or pursuant to Section 3.07(a) (and provided that
nothing in this clause (d) shall be construed as relieving the Borrower from any
obligation to make such payments or indemnification in the event of a change in
lending office or place of organization that precedes a change in Law to the
extent such Taxes result from a change in Law).

(e) Each Lender shall severally indemnify each Agent, within 10 days after
demand therefor, for (i) any Taxes or Other Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified such Agent
for such Taxes or Other Taxes and without limiting the obligation of the
Borrower to do so), (ii) any taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.07(e) relating to the maintenance of a
Participant Register and (iii) any taxes excluded from the definition of Taxes
in Section 3.01(a) attributable to such Lender, in each case, that are payable
or paid by such Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).

(f) Notwithstanding anything else herein to the contrary, if a Lender or an
Agent is subject to U.S. federal withholding tax at a rate in excess of zero
percent at the time such Lender or such Agent, as the case may be, first
acquires an interest in the applicable Loan, U.S. federal withholding tax
(including additions to tax, penalties and interest imposed with respect to such
U.S. federal withholding tax which is excluded from Taxes under this clause (f))
imposed by such jurisdiction at such rate shall be considered excluded from
Taxes unless such Lender or Agent, as the case may be, is subject to a lesser
rate of withholding and provides the appropriate forms certifying that a lesser
rate applies, whereupon U.S. federal withholding tax at such lesser rate only
shall be considered excluded from Taxes for periods governed by such forms for
which such lesser rate applies; provided that, if at the date of the Assignment
and Assumption pursuant to which a Lender becomes a party to this Agreement, the
Lender assignor was entitled to payments under clause (a) of this Section 3.01
in respect of U.S. federal withholding tax with respect to interest paid at such
date, then, to such extent, the term Taxes shall include the U.S. federal
withholding tax, if any, applicable with respect to the Lender

 

110



--------------------------------------------------------------------------------

assignee on such date. A Lender that is entitled to an exemption from or
reduction of Bermuda withholding tax shall deliver to the Borrower (with a copy
to the Administrative Agent), at the time or times prescribed by applicable law
and as reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate; provided that such Lender
is legally entitled to complete, execute and deliver such documentation and in
such Lender’s reasonable judgment such completion, execution or submission would
not materially prejudice the legal position of such Lender or be otherwise
materially disadvantageous to such Lender; provided, further, that the Borrower,
shall reimburse such Lender for any material out-of-pocket costs that are
incurred by the Lender with respect to providing any such documentation.

(g) If any Lender or Agent determines, in its sole discretion exercised in good
faith, that it has received a refund in respect of any Taxes or Other Taxes as
to which indemnification or additional amounts have been paid to it by the
Borrower pursuant to this Section 3.01, it shall promptly remit such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 3.01 with respect to the Taxes or Other Taxes
giving rise to such refund plus any interest included in such refund by the
relevant taxing authority attributable thereto) to the Borrower, net of all
reasonable out-of-pocket expenses of the Lender or Agent, as the case may be and
without interest (other than any interest paid by the relevant taxing authority
with respect to such refund); provided that the Borrower, upon the request of
the Lender or Agent, as the case may be, agrees promptly to return such refund
to such party in the event such party is required to repay such refund to the
relevant taxing authority. Such Lender or Agent, as the case may be, shall, at
the Borrower’s request, provide the Borrower with a copy of any notice of
assessment or other evidence of the requirement to repay such refund received
from the relevant taxing authority (provided that such Lender or Agent may
delete any information therein that such Lender or Agent deems confidential).
Nothing herein contained shall interfere with the right of a Lender or Agent to
arrange its tax affairs in whatever manner it thinks fit nor oblige any Lender
or Agent to claim any tax refund or to make available its tax returns or
disclose any information relating to its tax affairs or any computations in
respect thereof or require any Lender or Agent to do anything that would
prejudice its ability to benefit from any other refunds, credits, reliefs,
remissions or repayments to which it may be entitled.

(h) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Borrower, use commercially reasonable efforts (subject to legal
and regulatory restrictions) to designate another Lending Office for any Loan or
Letter of Credit affected by such event; provided that such efforts are made on
terms that, in the sole judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided further that nothing in this Section 3.01(h) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.01(a) or (c).

(i) FATCA. If a payment made to any Lender or Agent under any Loan Document
would be subject to U.S. federal withholding tax imposed by FATCA if the Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), the Lender shall deliver to

 

111



--------------------------------------------------------------------------------

the Administrative Agent and the Borrower, at the time or times prescribed by
law and at such other time or times reasonably requested by the Administrative
Agent or the Borrower, the documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and the additional
documentation reasonably requested by the Administrative Agent or the Borrower
as may be necessary for the Administrative Agent or the Borrower to comply with
its obligations under FATCA, to determine that the Lender has or has not
complied with the Lender’s obligations under FATCA and, as necessary, to
determine the amount to deduct and withhold from the payment. Solely for
purposes of this Section 3.01(i), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

SECTION 3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurocurrency
Rate Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 3.05. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

SECTION 3.03. Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, or
that Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and the Interest Period of such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

112



--------------------------------------------------------------------------------

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, in each case after (i) the
Amendment No. 4 Effective Date, in the case of any Revolving Credit Lender or
(ii) the Third Restatement Effective Date, in the case of any Term Lender, or
such Lender’s compliance therewith, there shall be any increase in the cost to
such Lender of agreeing to make or making, funding or maintaining Eurocurrency
Rate Loans or issuing or participating in Letters of Credit, or a reduction in
the amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this Section 3.04(a) any such increased
costs or reduction in amount resulting from (A) Taxes or Other Taxes covered by
Section 3.01, (B) the imposition of, or any change in the rate of, any taxes
payable by such Lender, (C) reserve requirements contemplated by Section 3.04(c)
or (D) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or the Mandatory Cost, as calculated hereunder, does
not represent the cost to such Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining of Eurocurrency Rate
Loans, then from time to time within fifteen (15) days after demand by such
Lender setting forth in reasonable detail such increased costs (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction or, if applicable, the portion
of such cost that is not represented by the Mandatory Cost; provided that such
amounts shall be proportionate to the amounts that such Lender charges other
borrowers or account parties for such additional costs incurred or reductions
suffered on loans or letters of credit, as the case may be, in connection with
similar facilities as reasonably determined by such Lender acting in good faith.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after (i) the Amendment No. 4 Effective Date, in the case of any Revolving
Credit Lender or (ii) the Third Restatement Effective Date, in the case of any
Term Lender, or compliance by such Lender (or its Lending Office) therewith, has
the effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then from time to
time upon demand of such Lender setting forth in reasonable detail the charge
and the calculation of such reduced rate of return (with a copy of such demand
to the Administrative Agent given in accordance with Section 3.06), the Borrower
shall pay to such Lender such additional amounts as will compensate such Lender
for such reduction within fifteen (15) days after receipt of such demand;
provided that such amounts shall be proportionate to the amounts that such
Lender charges other borrowers or account parties for such reductions in the
rate of return on capital in connection with similar facilities as reasonably
determined by such Lender acting in good faith.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender shall be required to comply
with

 

113



--------------------------------------------------------------------------------

any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least fifteen (15) days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or cost from such Lender. If a Lender fails to give
notice fifteen (15) days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable fifteen (15) days from
receipt of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to Section 3.04(a), (b) or (c) for any such
increased cost or reduction incurred more than one hundred and eighty (180) days
prior to the date that such Lender demands, or notifies the Borrower of its
intention to demand, compensation therefor, provided further that, if the
circumstance giving rise to such increased cost or reduction is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided further
that nothing in this Section 3.04(e) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.04(a), (b), (c) or (d).

(f) Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to have been
enacted, adopted or issued, as applicable, subsequent to the Third Restatement
Effective Date.

SECTION 3.05. Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan; or

 

114



--------------------------------------------------------------------------------

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

SECTION 3.06. Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article 3 shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Sections 3.01,
3.02, 3.03 or 3.04, no Borrower shall be required to compensate such Lender for
any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another Eurocurrency
Rate Loans, or to convert Base Rate Loans into Eurocurrency Rate Loans, until
the event or condition giving rise to such request ceases to be in effect (in
which case the provisions of Section 3.06(c) shall be applicable); provided that
such suspension shall not affect the right of such Lender to receive the
compensation so requested.

(c) If the obligation of any Lender to make or continue from one Interest Period
to another any Eurocurrency Rate Loan, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.01, 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no
longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and

 

115



--------------------------------------------------------------------------------

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the Agent) that
the circumstances specified in Section 3.01, 3.02, 3.03 or 3.04 hereof that gave
rise to the conversion of such Lender’s Eurocurrency Rate Loans pursuant to this
Section 3.06 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurocurrency Rate Loans made by
other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Commitments.

SECTION 3.07. Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or 3.04 as a result of any condition described in such
Sections or any Lender ceases to make Eurocurrency Rate Loans as a result of any
condition described in Section 3.02 or Section 3.04, (ii) any Lender becomes a
Defaulting Lender or (iii) any Lender becomes a Non-Consenting Lender, then the
Borrower may, on ten (10) Business Days’ prior written notice to the
Administrative Agent and such Lender, replace such Lender by causing such Lender
to (and such Lender shall be obligated to) assign pursuant to Section 10.07(b)
(with the assignment fee to be paid by the Borrower in such instance) all of its
rights and obligations under this Agreement (or, with respect to clause
(iii) above, all of its rights and obligations with respect to the Class of
Loans or Commitments that is the subject of the related consent, waiver or
amendment) to one or more Eligible Assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender or other such Person; and provided further that (A) in
the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments and
(B) in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Eligible Assignees shall have agreed to
the applicable departure, waiver or amendment of the Loan Documents or shall
have agreed to become an Accepting Lender with respect to the applicable Loan
Modification Offer.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, and (ii) deliver any Notes evidencing such Loans to the
Borrower or Administrative Agent. Pursuant to such Assignment and Assumption,
(A) the assignee Lender shall acquire all or a portion, as the case may be, of
the assigning Lender’s Commitment and outstanding Loans and participations in
L/C Obligations and Swing Line Loans, (B) all obligations of the Borrower owing
to the assigning Lender relating to the Loans and participations so assigned
shall be paid in full by the assignee Lender (other than, if applicable, the
prepayment premium pursuant to

 

116



--------------------------------------------------------------------------------

Section 2.16, which shall be payable by the Borrower) to such assigning Lender
concurrently with such assignment and assumption and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) (A) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (B) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (C) the Required Lenders have agreed to such
consent, waiver or amendment or (ii) (A) the Borrower makes a Loan Modification
Offer and (B) Lenders representing greater than a majority in interest of the
Affected Class with respect to such Loan Modification Offer become Accepting
Lenders with respect thereto, then any Lender who does not agree to such
consent, waiver or amendment or who does not become an Accepting Lender with
respect to such Loan Modification Offer, as the case may be, shall be deemed a
“Non-Consenting Lender.”

SECTION 3.08. Survival. All of the Borrower’s obligations under this Article 3
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV

Conditions Precedent to Credit Extensions

SECTION 4.01. Conditions to Effectiveness. The effectiveness of the amendment
and restatement of the Second Amended and Restated Credit Agreement in the form
of this Agreement is subject to the satisfaction of the conditions precedent set
forth in Section 4 of the Third Amendment and Restatement Agreement.

SECTION 4.02. Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

 

117



--------------------------------------------------------------------------------

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article 5 or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Credit Extension; provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date; provided, further that, any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates.

(b) Except in the case of the initial Credit Extensions, no Default shall exist,
or would result from such proposed Credit Extension or from the application of
the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

Representations and Warranties

The Borrower represents and warrants to the Agents and the Lenders that:

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Subsidiaries (a) is a Person duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs, injunctions and orders and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause (c),
(d) or (e), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

SECTION 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transaction, are within such Loan Party’s
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under

 

118



--------------------------------------------------------------------------------

(other than as permitted by Section 7.01), or require any payment to be made
under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any material Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b)(i), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

SECTION 5.03. Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party and each Guarantor that is
party thereto. This Agreement and each other Loan Document constitutes a legal,
valid and binding obligation of such Loan Party or Guarantor, as the case may
be, enforceable against each Loan Party and each Guarantor that is party thereto
in accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity.

SECTION 5.05. Financial Statements; No Material Adverse Effect.

(a) (i) The Audited Financial Statements fairly present in all material respects
the financial condition of Public Parent and its Subsidiaries as of the dates
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein. During the period from
December 31, 2012 to and including the Third Restatement Effective Date, there
has been (i) no sale, transfer or other disposition by Public Parent or any of
its Subsidiaries of any material part of the business or property of Public
Parent or any of its Subsidiaries, taken as a whole and (ii) no purchase or
other acquisition by Public Parent or any of its Subsidiaries of any business or
property (including any Equity Interests of any other Person) material in
relation to the consolidated financial condition of Public Parent and its
Subsidiaries taken as a whole, in each case, which is not reflected in the
foregoing financial statements or in the notes thereto or has not otherwise been
disclosed in writing to the Administrative Agent prior to the Third Restatement
Effective Date.

 

119



--------------------------------------------------------------------------------

(ii) [Reserved].

(b) Since December 31, 2012, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(c) The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Borrower and its Subsidiaries for each fiscal year ending
after the Closing Date until the seventh anniversary of the Closing Date, copies
of which have been furnished to the Administrative Agent prior to the Closing
Date in a form reasonably satisfactory to it, have been prepared in good faith
on the basis of the assumptions stated therein, which assumptions were believed
to be reasonable at the time of preparation of such forecasts, it being
understood that actual results may vary from such forecasts and that such
variations may be material.

(d) As of the Third Restatement Effective Date, neither Parent nor any
Subsidiary has any Indebtedness or other obligations or liabilities, direct or
contingent (other than (i) the liabilities reflected on Schedule 5.05,
(ii) obligations arising under this Agreement and (iii) liabilities incurred in
the ordinary course of business) that, either individually or in the aggregate,
have had or could reasonably be expected to have a Material Adverse Effect.

SECTION 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

SECTION 5.07. No Default. Neither Parent nor any Subsidiary is in default under
or with respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

SECTION 5.08. Ownership of Real Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title or other interest could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.09. Environmental Compliance.

(a) There are no pending or, to the knowledge of Parent, Foreign Holdings,
Holdings or the Borrower, threatened claims, actions, suits, or proceedings
alleging potential liability or responsibility for violation of, or otherwise
relating to, any Environmental Law that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

120



--------------------------------------------------------------------------------

(b) Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (i) there are no and never have been any
underground or aboveground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned, leased or
operated by any Loan Party or any of its Subsidiaries or, to its knowledge, on
any property formerly owned or operated by any Loan Party or any of its
Subsidiaries; (ii) there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and (iii) Hazardous Materials have not been released, discharged
or disposed of by any Person on any property currently or, to the knowledge of
Parent, Foreign Holdings, Holdings or the Borrower, formerly owned, leased or
operated by any Loan Party or any of its Subsidiaries and Hazardous Materials
have not otherwise been released, discharged or disposed of by any of the Loan
Parties and their Subsidiaries at any other location.

(c) The properties currently or formerly owned, leased or operated by Parent and
the Subsidiaries do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute a violation of, (ii) require remedial action
under, or (iii) could give rise to liability under, Environmental Laws, which
violations, remedial actions and liabilities, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

(d) Neither Parent nor any of its Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law except for such investigation or assessment or remedial or response action
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

(e) All Hazardous Materials transported from any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries for off-site
disposal have been disposed of in a manner not reasonably expected to result,
individually or in the aggregate, in a Material Adverse Effect.

(f) Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Loan Parties and their
Subsidiaries has contractually assumed any liability or obligation under or
relating to any Environmental Law.

(g) Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, the Loan Parties and each of their
Subsidiaries and their respective businesses, operations and properties are and
have been in compliance with all Environmental Laws.

SECTION 5.10. Taxes. Except as set forth in Schedule 5.10 or except as could
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect, Parent, Foreign Holdings, Holdings, the Borrower
and its Subsidiaries have timely filed all Federal and state and other tax
returns and reports required to be filed, and have

 

121



--------------------------------------------------------------------------------

timely paid all Federal and state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.

SECTION 5.11. ERISA Compliance.

(a) Except as set forth in Schedule 5.11(a) or as could not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance with the applicable provisions of ERISA, the
Code and other Federal or state Laws.

(b) (i) No ERISA Event has occurred during the six-year period prior to the date
on which this representation is made or deemed made; (ii) no Pension Plan has
failed to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan; (iii) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 et seq. or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither any Loan Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA, except, with respect to each of the foregoing clauses of this
Section 5.11(b), as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(c) Except where noncompliance would not reasonably be expected to result in a
Material Adverse Effect, each Foreign Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders, and neither a Loan Party nor any
Subsidiary have incurred any material obligation in connection with the
termination of or withdrawal from any Foreign Plan. Except as would not
reasonably be expected to result in a Material Adverse Effect, the present value
of the accrued benefit liabilities (whether or not vested) under each Foreign
Plan which is funded, determined as of the end of the most recently ended fiscal
year of a Loan Party or Subsidiary (based on the actuarial assumptions used for
purposes of the applicable jurisdiction’s financial reporting requirements), did
not exceed the current value of the assets of such Foreign Plan, and for each
Foreign Plan which is not funded, the obligations of such Foreign Plan are
properly accrued.

SECTION 5.12. Subsidiaries; Equity Interests. As of the Third Restatement
Effective Date, neither Parent nor any other Loan Party has any Subsidiaries
other than those specifically disclosed in Schedule 5.12, and all of the
outstanding Equity Interests in Foreign Holdings, Holdings, the Borrower and the
Material Subsidiaries have been validly issued, are fully paid and nonassessable
and all Equity Interests owned by Parent or any other Loan Party are owned free
and clear of all Liens except (i) those created under the Collateral Documents
and (ii) any nonconsensual Lien that is permitted under Section 7.01. As of the
Third Restatement Effective Date, Schedule 5.12 (a) sets forth the name and
jurisdiction of each Subsidiary, (b) sets

 

122



--------------------------------------------------------------------------------

forth the ownership interest of Parent, Foreign Holdings, Holdings, the Borrower
and any other Subsidiary in each Subsidiary, including the percentage of such
ownership and (c) identifies each Subsidiary that is a Subsidiary the Equity
Interests of which are required to be pledged on the Third Restatement Effective
Date pursuant to the Collateral and Guarantee Requirement.

SECTION 5.13. Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U.

(b) None of Parent, Foreign Holdings, Holdings, any Person Controlling the
Borrower or any Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

SECTION 5.14. Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information and pro forma financial information,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time of preparation; it
being understood that such projections may vary from actual results and that
such variances may be material.

SECTION 5.15. Intellectual Property; Licenses, Etc. Each of the Loan Parties and
their Subsidiaries own, license or possess the right to use, all of the
trademarks, service marks, trade names, domain names, copyrights, patents,
patent rights, technology, software, know-how database rights, design rights and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses as
currently conducted, and, without conflict with the rights of any Person, except
to the extent such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Borrower, no such IP Rights infringe upon any rights held by any Person
except for such infringements, individually or in the aggregate, which could not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any such IP Rights, is pending or, to the knowledge of the Borrower,
threatened against any Loan Party or Subsidiary, which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

SECTION 5.16. Solvency. On the Third Restatement Effective Date after giving
effect to the transactions contemplated by this Agreement and the Third
Amendment and Restatement Agreement to be consummated on such date, the Loan
Parties, on a consolidated basis, are Solvent.

 

123



--------------------------------------------------------------------------------

SECTION 5.17. Subordination of Junior Financing. The Obligations are “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, each of Parent,
Foreign Holdings, Holdings and the Borrower shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each
Restricted Subsidiary to:

SECTION 6.01. Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) within ninety (90) days after the end of each fiscal year of Parent, a
consolidated balance sheet of Parent and its Subsidiaries as at the end of such
fiscal year, and the related consolidated statements of income or operations,
stockholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of KPMG LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit;

(b) within forty-five (45) days after the end of each of the first three
(3) fiscal quarters of each fiscal year of Parent, a consolidated balance sheet
of Parent and its Subsidiaries as at the end of such fiscal quarter, and the
related (i) consolidated statements of income or operations for such fiscal
quarter and for the portion of the fiscal year then ended and (ii) consolidated
statements of cash flows for the portion of the fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of Parent as fairly presenting in all material respects the financial
condition, results of operations, stockholders’ equity and cash flows of Parent
and its Subsidiaries in accordance with GAAP, subject only to normal year-end
adjustments and the absence of footnotes;

(c) no later than ninety (90) days after the end of each fiscal year of Parent,
a detailed consolidated budget for the following fiscal year (including a
projected consolidated balance sheet of Parent and its Subsidiaries as of the
end of the following fiscal year, the related consolidated statements of
projected cash flow and projected income and a summary of the material
underlying assumptions applicable thereto) (collectively, the “Projections”),
which Projections shall in each case be accompanied by

 

124



--------------------------------------------------------------------------------

a certificate of a Responsible Officer stating that such Projections have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time of preparation of such
Projections, it being understood that actual results may vary from such
Projections and that such variations may be material; and

(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Parent
and its Subsidiaries by furnishing (A) the applicable financial statements of
any direct or indirect parent of Parent that holds all of the Equity Interests
of Parent or (B) Parent’s (or any direct or indirect parent thereof), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided that,
with respect to each of clauses (A) and (B), (i) to the extent such information
relates to a parent of Parent, such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to Parent (or such parent), on the one hand, and the
information relating to Parent and the Restricted Subsidiaries on a standalone
basis, on the other hand and (ii) to the extent such information is in lieu of
information required to be provided under Section 6.01(a), such materials are
accompanied by a report and opinion of KPMG LLP or any other independent
registered public accounting firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit.

SECTION 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of Parent;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which Parent
files with the SEC or with any Governmental Authority that may be substituted
therefor (other than amendments to any registration statement (to the extent
such registration statement, in the form it became effective, is delivered),
exhibits to any registration statement and, if applicable, any registration
statement on Form S-8) and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto;

(c) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities of any Loan Party or of any of its Subsidiaries having an
aggregate outstanding principal amount greater than the Threshold Amount or
pursuant to the terms of any High

 

125



--------------------------------------------------------------------------------

Yield Notes Documentation, Junior Financing Documentation, Specified Senior
Secured Notes Indenture or any documentation governing any Permitted Additional
Incremental Debt or Permitted Term Loan Refinancing Debt, in each case, so long
as the aggregate outstanding principal amount thereunder is greater than the
Threshold Amount and not otherwise required to be furnished to the Lenders
pursuant to any other clause of this Section 6.02;

(d) together with the delivery of the financial statements pursuant to
Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(a),
(i) a report setting forth the information required by Section 3.03(c) of the
Security Agreement or confirming that there has been no change in such
information since the date of the last such report), (ii) a description of each
event, condition or circumstance during the last fiscal quarter covered by such
Compliance Certificate requiring a mandatory prepayment under Section 2.05(b) or
Section 2.05(c) and (iii) a list of each Subsidiary that identifies each
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of the
date of delivery of such Compliance Certificate;

(e) promptly following any request therefor, copies of (i) any documents
described in Section 101(k)(1) of ERISA that Parent and any of its ERISA
Affiliates may request with respect to any Multiemployer Plan and (ii) any
notices described in Section 101(l)(1) of ERISA that Parent or any of its ERISA
Affiliates may request with respect to any Plan or Multiemployer Plan; provided
that if Parent or any of its ERISA Affiliates have not requested such documents
or notices from the administrator or sponsor of the applicable Plan or
Multiemployer Plan, Parent or its ERISA Affiliates shall promptly make a request
for such documents or notices from such administrator or sponsor and shall
provide copies of such documents and notices promptly after receipt thereof; and

(f) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01 or Section 6.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) upon written request by the Administrative Agent, the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such documents.

 

126



--------------------------------------------------------------------------------

SECTION 6.03. Notices. Promptly after obtaining actual knowledge thereof, notify
the Administrative Agent:

(a) of the occurrence of any Default; and

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including such matters arising out of or resulting
from (i) breach or non-performance of, or any default or event of default under,
a Contractual Obligation of any Loan Party or any Subsidiary, (ii) any dispute,
litigation, investigation or proceeding between any Loan Party or any Subsidiary
and any Governmental Authority, (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights or the assertion or occurrence of any noncompliance by any
Loan Party or any of its Subsidiaries with, or liability under, any
Environmental Law or Environmental Permit, or (iv) the occurrence of any ERISA
Event.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting forth details
of the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.

SECTION 6.04. Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all its obligations and liabilities in
respect of taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, except, in each
case, to the extent the failure to pay or discharge the same could not
reasonably be expected to have a Material Adverse Effect.

SECTION 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05
and (b) take all reasonable action to maintain all rights, privileges (including
its good standing), permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except (i) to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect or
(ii) pursuant to a transaction permitted by Section 7.04 or 7.05.

SECTION 6.06. Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and casualty or condemnation excepted, and
(b) make all necessary renewals, replacements, modifications, improvements,
upgrades, extensions and additions thereof or thereto in accordance with prudent
industry practice.

 

127



--------------------------------------------------------------------------------

SECTION 6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as Parent
and the Restricted Subsidiaries) as are customarily carried under similar
circumstances by such other Persons.

SECTION 6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

SECTION 6.09. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of Parent,
Foreign Holdings, Holdings, the Borrower or such Subsidiary, as the case may be.

SECTION 6.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom (other than the records of the
Board of Directors of such Loan Party or such Subsidiary) and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 6.10 and
the Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year absent the existence of an Event of Default
and only one (1) such time shall be at the Borrower’s expense; provided further
that when an Event of Default exists, the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and upon reasonable advance notice. The Administrative Agent and
the Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants. Notwithstanding
anything to the contrary in this Section 6.10, none of Parent or any Restricted
Subsidiary will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (iii) is subject
to attorney-client or similar privilege or constitutes attorney work product.

SECTION 6.11. Covenant to Guarantee Obligations and Give Security. At the
Borrower’s expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

 

128



--------------------------------------------------------------------------------

(a) upon the formation or acquisition of any new direct or indirect wholly owned
Subsidiary (in each case, other than an Unrestricted Subsidiary or an Excluded
Subsidiary) by any Loan Party, the designation in accordance with Section 6.14
of any existing direct or indirect wholly owned Subsidiary as a Restricted
Subsidiary or any Subsidiary becoming a Material Subsidiary:

(i) within forty five (45) days after such formation, acquisition, designation
or determination of Material Subsidiary status, or such longer period as the
Administrative Agent may agree in its discretion:

(A) cause each such Domestic Subsidiary that is required to become a Guarantor
under the Collateral and Guarantee Requirement to furnish to the Administrative
Agent a description of the Material Real Properties owned by such Restricted
Subsidiary in detail reasonably satisfactory to the Administrative Agent;

(B) cause each such Domestic Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to duly execute and deliver
to the Administrative Agent or the Collateral Agent (as appropriate) Mortgages,
Security Agreement Supplements, Intellectual Property Security Agreements and
other security agreements and documents (including, with respect to Mortgages,
the documents listed in Section 6.13(b)), as reasonably requested by and in form
and substance reasonably satisfactory to the Administrative Agent (consistent
with the Mortgages, Security Agreement, Intellectual Property Security
Agreements and other Collateral Documents in effect on the Closing Date), in
each case granting Liens required by the Collateral and Guarantee Requirement;

(C) cause each such Restricted Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to deliver any and all
certificates representing Equity Interests (to the extent certificated) that are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank (or any other documents customary under local law) and
instruments evidencing the intercompany Indebtedness held by such Restricted
Subsidiary and required to be pledged pursuant to the Collateral Documents,
indorsed in blank to the Collateral Agent;

(D) take and cause such Restricted Subsidiary and each direct or indirect parent
of such Restricted Subsidiary that is required to become a Guarantor pursuant to
the Collateral and Guarantee Requirement to take whatever action (including, in
the case of Domestic Subsidiaries, the

 

129



--------------------------------------------------------------------------------

recording of Mortgages, the filing of Uniform Commercial Code financing
statements and delivery of stock and membership interest certificates) may be
necessary in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid Liens required by the Collateral and Guarantee
Requirement, enforceable against all third parties in accordance with their
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity (regardless of whether enforcement is sought in
equity or at law),

(ii) within thirty (30) days (or forty five (45) days with respect to any
Foreign Subsidiary) after the request therefor by the Administrative Agent (or
such longer period as the Administrative Agent may agree in its sole
discretion), deliver to the Administrative Agent a signed copy of an opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters set forth in this Section 6.11(a) as the Administrative Agent may
reasonably request, and

(iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
Material Real Property, any existing title reports, surveys or environmental
assessment reports.

(b) (i) the Borrower shall obtain the security interests and Guarantees set
forth on Schedule 1.01A on or prior to the dates corresponding to such security
interests and Guarantees set forth on Schedule 1.01A; and

(ii) after the Closing Date, promptly after the acquisition of any Material Real
Property by any Loan Party other than Parent, and such Material Real Property
shall not already be subject to a perfected Lien pursuant to the Collateral and
Guarantee Requirement, the Borrower shall give notice thereof to the
Administrative Agent and promptly thereafter shall cause such real property to
be subjected to a Lien to the extent required by the Collateral and Guarantee
Requirement and will take, or cause the relevant Loan Party to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect or record such Lien, including, as applicable, the
actions referred to in Section 6.13(b).

SECTION 6.12. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take all reasonable actions to cause any lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and, (c) in each case to the extent required
by applicable Environmental Laws, conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of all applicable Environmental Laws.

 

130



--------------------------------------------------------------------------------

SECTION 6.13. Further Assurances.

(a) Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents.

(b) In the case of any Material Real Property, provide the Administrative Agent
with Mortgages with respect to such owned real property within thirty (30) days
(or such longer period as the Administrative Agent may agree in its sole
discretion) of the acquisition of, or, if requested by the Administrative Agent,
entry into, or renewal of, a ground lease in respect of, such real property in
each case together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent or the Collateral Agent (as appropriate) for the benefit of
the Secured Parties and that all filing and recording taxes and fees have been
paid or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent;

(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
and in amount, reasonably acceptable to the Administrative Agent (not to exceed
the value of the real properties covered thereby), issued, coinsured and
reinsured by title insurers reasonably acceptable to the Administrative Agent,
insuring the Mortgages to be valid subsisting Liens on the property described
therein, free and clear of all defects and encumbrances, subject to Liens
permitted by Section 7.01, and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents) and such
coinsurance and direct access reinsurance as the Administrative Agent may
reasonably request;

(iii) opinions of local counsel for the Loan Parties in states in which the real
properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent; and

 

131



--------------------------------------------------------------------------------

(iv) such other evidence that all other actions that the Administrative Agent
may reasonably deem necessary or desirable in order to create valid and
subsisting Liens on the property described in the Mortgages has been taken.

SECTION 6.14. Designation of Subsidiaries. The board of directors of the
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) other than for purposes of designating a
Restricted Subsidiary as an Unrestricted Subsidiary that is a Securitization
Subsidiary in connection with the establishment of a Qualified Securitization
Financing, immediately after giving effect to such designation, the Borrower
shall be in compliance with the Senior Secured First Lien Incurrence Test
(calculated on a Pro Forma Basis) (and, as a condition precedent to the
effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating satisfaction of such test) and (iii) no Subsidiary
may be designated as an Unrestricted Subsidiary if it is a “Restricted
Subsidiary” for the purpose of the High Yield Notes, any Specified Senior
Secured Notes, any Permitted Additional Incremental Debt, any Permitted Term
Loan Refinancing Debt or any Junior Financing, as applicable. The designation of
any Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by
the Borrower therein at the date of designation in an amount equal to the net
book value of the Borrower’s investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, Parent, Foreign
Holdings, Holdings and the Borrower shall not, nor shall they permit any of
their Restricted Subsidiaries to, directly or indirectly:

SECTION 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 7.01(b) and any
modifications, replacements, renewals or extensions thereof; provided that
(i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03;

 

132



--------------------------------------------------------------------------------

(c) Liens for taxes, assessments or governmental charges which are not overdue
for a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person to the
extent required in accordance with GAAP;

(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business which secure amounts not overdue for
a period of more than thirty (30) days or if more than thirty (30) days overdue,
are unfiled and no other action has been taken to enforce such Lien or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person to the extent required in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Parent or any Restricted Subsidiary;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the aggregate, do not in any case materially interfere with the ordinary conduct
of the business of Parent or any Material Subsidiary and any exception on the
title polices issued in connection with the Mortgaged Property;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens attach concurrently with or within two hundred and seventy
(270) days after the acquisition, construction, repair, replacement or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness, replacements thereof and additions and accessions to such
property and the proceeds and the products thereof and customary security
deposits and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for additions and accessions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to such Capitalized Leases; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender;

 

133



--------------------------------------------------------------------------------

(j) leases, licenses, subleases or sublicenses (including the provision of
software under an open source license) granted to others in the ordinary course
of business which do not (i) interfere in any material respect with the business
of Parent or any material Subsidiary, taken as a whole, or (ii) secure any
Indebtedness;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of law encumbering deposits or other
funds maintained with a financial institution (including the right of set off)
and which are within the general parameters customary in the banking industry;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(j) or (o) to be
applied against the purchase price for such Investment and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(n) Liens on property of any Foreign Subsidiary securing Indebtedness incurred
pursuant to Section 7.03(h), 7.03(n) or Section 7.03(v) in an aggregate amount
outstanding not exceeding $325,000,000;

(o) Liens in favor of Parent or a Restricted Subsidiary securing Indebtedness
permitted under Section 7.03(d);

(p) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the Closing Date (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary) and the replacement, extension
or renewal of any Lien permitted by this clause (p) upon or in the same property
previously subject thereto in connection with the replacement, extension or
renewal (without increase in the amount or any change in any direct or
contingent obligor) of the amount or value secured thereby; provided that
(i) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary, (ii) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and other than after-acquired property subjected to a Lien securing Indebtedness
and other obligations incurred prior to such time and which Indebtedness and
other obligations are permitted

 

134



--------------------------------------------------------------------------------

hereunder that require, pursuant to their terms at such time, a pledge of
after-acquired property, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition), and (iii) the Indebtedness secured thereby is
permitted under Section 7.03(e) or (g);

(q) any interest or title of a lessor under leases entered into by the Borrower
or any of the Restricted Subsidiaries in the ordinary course of business;

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
the Restricted Subsidiaries in the ordinary course of business;

(s) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes;

(t) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of Parent or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of Parent and the Restricted Subsidiaries or (iii) relating
to purchase orders and other agreements entered into with customers of Parent or
any Restricted Subsidiary in the ordinary course of business;

(u) Liens solely on any cash earnest money deposits made by Parent or any of the
Restricted Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(v)  (i) Liens placed upon the Equity Interests of any Restricted Subsidiary
acquired pursuant to a Permitted Acquisition to secure Indebtedness incurred
pursuant to Section 7.03(g) in connection with such Permitted Acquisition and
(ii) Liens placed upon the assets of such Restricted Subsidiary and any of its
Subsidiaries to secure Indebtedness (or to secure a Guarantee of such
Indebtedness) incurred pursuant to Section 7.03(g) in connection with such
Permitted Acquisition;

(w) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;

(x) Liens arising from precautionary Uniform Commercial Code financing statement
filings;

(y) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(z) [reserved];

 

135



--------------------------------------------------------------------------------

(aa) Liens on (i) the Securitization Assets arising in connection with a
Qualified Securitization Financing and (ii) the Factoring Assets arising in
connection with a Qualified Factoring Arrangement;

(bb) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of
Parent or any Material Subsidiary;

(cc) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(dd) Liens securing letters of credit in a currency other than Dollars permitted
under Section 7.03(p) in an aggregate amount at any time outstanding not to
exceed $50,000,000;

(ee) subject to the terms of the First Lien Intercreditor Agreement, Liens on
the Collateral (but not any other assets) securing Indebtedness under the
Specified Senior Secured Notes and Permitted Additional First Priority Debt (and
any Permitted Refinancing of any of the foregoing);

(ff) subject to the terms of the Second Lien Intercreditor Agreement, Liens on
the Collateral (but not any other assets) securing Permitted Additional Second
Priority Debt (and any Permitted Refinancing in respect thereof); and

(gg) other Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed $150,000,000.

SECTION 7.02. Investments. Make or hold any Investments, except:

(a) Investments by Parent or a Restricted Subsidiary in assets that were Cash
Equivalents when such Investment was made;

(b) loans or advances to officers, directors and employees of Parent and the
Restricted Subsidiaries (i) for reasonable and customary business-related
travel, entertainment, relocation and analogous ordinary business purposes,
(ii) in connection with such Person’s purchase of Equity Interests of Parent (or
any direct or indirect parent thereof after a Qualifying IPO of such direct or
indirect Parent) (provided that the amount of such loans and advances shall be
contributed to the Borrower in cash as common equity) and (iii) for purposes not
described in the foregoing clauses (i) and (ii), in an aggregate principal
amount outstanding not to exceed $20,000,000;

(c) asset purchases (including purchases of inventory, supplies and materials)
and the licensing or contribution of intellectual property pursuant to joint
marketing arrangements with other Persons, in each case in the ordinary course
of business;

 

136



--------------------------------------------------------------------------------

(d) Investments (i) by any Loan Party in any other Loan Party, (ii) by any
Non-Loan Party in any other Non-Loan Party that is a Restricted Subsidiary,
(iii) by any Non-Loan Party in any Loan Party, (iv) by any Loan Party in any
Non-Loan Party that is a Restricted Subsidiary; provided that all such
Investments pursuant to this clause (iv) shall be in the form of intercompany
loans and evidenced by notes that have been pledged (individually or pursuant to
a global note) to the Collateral Agent for the benefit of the Lenders (provided
that in order to comply with the laws and regulations of a jurisdiction where
such Non-Loan Party is located or organized, Investments in an aggregate amount
not to exceed $300,000,000 may be structured as an equity contribution or
otherwise in a form other than an intercompany loan); provided, further that to
the extent that the amount of intercompany loans outstanding to any Non-Loan
Party pursuant to this clause (iv) exceeds $100,000,000, such Non-Loan Party
shall not be entitled to incur secured Indebtedness in excess of 50% of the
aggregate amount of all such intercompany loans outstanding to such Non-Loan
Party;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(f) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03, 7.04,
7.05 and 7.06, respectively;

(g) Investments (i) existing or contemplated on the Closing Date and set forth
on Schedule 7.02(g) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) existing on the Closing Date by Parent or any
Restricted Subsidiary in Parent or any other Restricted Subsidiary and any
modification, renewal or extension thereof; provided that the amount of any
Investment permitted pursuant to this Section 7.02(g) is not increased from the
amount of such Investment on the Closing Date except pursuant to the terms of
such Investment as of the Closing Date or as otherwise permitted by this
Section 7.02;

(h) Investments in Swap Contracts permitted under Section 7.03;

(i) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.05;

(j) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a wholly owned Subsidiary of Parent (including as
a result of a merger or consolidation); provided that, with respect to each
purchase or other acquisition made pursuant to this Section 7.02(j) (each, a
“Permitted Acquisition”):

 

137



--------------------------------------------------------------------------------

(A) subject to clause (B) below, a majority of all property, assets and
businesses acquired in such purchase or other acquisition shall constitute
Collateral and each applicable Loan Party and any such newly created or acquired
Subsidiary (and, to the extent required under the Collateral and Guarantee
Requirement, the Subsidiaries of such created or acquired Subsidiary) shall be
Guarantors and shall have complied with the requirements of Section 6.11, within
the times specified therein (for the avoidance of doubt, this clause (A) shall
not override any provisions of the Collateral and Guarantee Requirement);

(B) the aggregate amount of consideration paid in respect of acquisitions of
Persons that do not become Loan Parties (giving effect to any Investments
permitted under Section 7.02(r)) shall not exceed $800,000,000 (net of any
return representing a return of capital in respect of any such Investment);

(C) the acquired property, assets, business or Person is in the same or similar
line of business as Parent and the Subsidiaries, taken as a whole, or a business
complementary or reasonably related thereto;

(D) the board of directors (or similar governing body) of the person to be so
purchased or acquired shall not have indicated publicly its opposition to the
consummation of such purchase or acquisition (which opposition has not been
publicly withdrawn);

(E) (1) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, either (i) the Borrower shall be in compliance with the Senior
Secured First Lien Incurrence Test (calculated on a Pro Forma Basis) or (ii) the
Senior Secured First Lien Leverage Ratio (calculated on a Pro Forma Basis) shall
be equal to or lower than the Senior Secured First Lien Leverage Ratio as of the
last day of the immediately preceding Test Period and, in each case,
satisfaction of the condition under (i) or (ii) above shall be evidenced by a
certificate from the Chief Financial Officer of the Borrower demonstrating such
satisfaction calculation in reasonable detail; and

(F) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, no later than five (5) Business Days after the date on which any
such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (i) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

 

138



--------------------------------------------------------------------------------

(k) [reserved];

(l) Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;

(m) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(n) loans and advances to Parent (or any direct or indirect parent thereof) in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Parent (or such direct or indirect parent)
in accordance with Section 7.06(f) or (g);

(o) so long as immediately after giving effect to any such Investment no Default
has occurred and is continuing, other Investments made after the Third
Restatement Effective Date that do not exceed $800,000,000 in the aggregate, net
of any return representing return of (but not return on) capital in respect of
any such investment and valued at the time of the making thereof; provided that,
such amount shall be increased by (i) the Net Cash Proceeds of Permitted Equity
Issuances that are Not Otherwise Applied and (ii) if as of the last day of the
immediately preceding Test Period, the Borrower shall have been in compliance
with the Senior Secured First Lien Incurrence Test (calculated on a Pro Forma
Basis), the Available Amount that is Not Otherwise Applied;

(p) advances of payroll payments to employees in the ordinary course of
business;

(q) Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests of Parent (or by any direct or indirect parent
of Parent after a Qualifying IPO of such direct or indirect parent);

(r) Investments held by a Restricted Subsidiary acquired after the Closing Date
or of a corporation merged into the Borrower or merged or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;

(s) Guarantees by Parent or any Restricted Subsidiary of leases (other than
Capitalized Leases) or of other obligations that do not constitute Indebtedness,
in each case entered into in the ordinary course of business;

 

139



--------------------------------------------------------------------------------

(t) (i) Investments in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing; provided, however, that any such Investment in a
Securitization Subsidiary is in the form of a contribution of additional
Securitization Assets or as equity, and (ii) distributions or payments of
Securitization Fees and purchases of Securitization Assets pursuant to a
Securitization Repurchase Obligation in connection with a Qualified
Securitization Financing;

(u) Investments constituting the non-cash portion of consideration received in a
Disposition permitted by Section 7.05;

(v) [reserved]; and

(w) any Investment made to consummate the Foreign Reorganization or any
Permitted Intercompany Transfer;

provided that no Investment in an Unrestricted Subsidiary that would otherwise
be permitted under this Section 7.02 shall be permitted hereunder to the extent
that any portion of such Investment is used to make any prepayments,
redemptions, purchases, defeasances and other payments in respect of any Junior
Financing.

SECTION 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of Parent and any of its Subsidiaries under the Loan Documents
(provided that, in the case of the incurrence of any Specified Incremental Term
Loans, the Borrower applies the proceeds thereof substantially concurrently with
the incurrence thereof, to repurchase or otherwise redeem the Specified Senior
Secured Notes or Permitted Additional First Priority Debt as contemplated by
(and subject to the limitations set forth in) the definition of Specified
Incremental Term Loans);

(b) Indebtedness (i) outstanding on the Closing Date and listed on
Schedule 7.03(b) and any Permitted Refinancing thereof and (ii) intercompany
Indebtedness outstanding on the Closing Date;

(c) Guarantees by Parent and the Restricted Subsidiaries in respect of
Indebtedness of Parent or any Restricted Subsidiary otherwise permitted
hereunder (except that a Restricted Subsidiary that is not a Loan Party may not,
by virtue of this Section 7.03(c), Guarantee Indebtedness that such Restricted
Subsidiary could not otherwise incur under this Section 7.03); provided that
(A) no Guarantee by any Restricted Subsidiary of any High Yield Notes, Specified
Senior Secured Notes, Permitted Additional Incremental Debt, Permitted Term Loan
Refinancing Debt or Junior Financing (or any Permitted Refinancing of any of the
foregoing) shall be permitted unless such Restricted Subsidiary shall have also
provided a Guarantee of the Obligations substantially on the terms set forth in
the Guaranty and (B) if the Indebtedness being Guaranteed is subordinated to the
Obligations, such Guarantee shall be subordinated to the Guarantee of the
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness;

 

140



--------------------------------------------------------------------------------

(d) Indebtedness of Parent or any Restricted Subsidiary owing to Parent or any
other Restricted Subsidiary to the extent constituting an Investment permitted
by Section 7.02; provided that, all such Indebtedness of any Loan Party owed to
any Person that is not a Loan Party shall be subject to the subordination terms
set forth in Section 5.03 of the Security Agreement;

(e) so long as the Borrower is in compliance with the Senior Secured First Lien
Incurrence Test (calculated after giving Pro Forma Effect to the incurrence of
such Indebtedness), (i) Attributable Indebtedness and other Indebtedness
(including Capitalized Leases) financing the acquisition, construction, repair,
replacement or improvement of fixed or capital assets; provided that such
Indebtedness is incurred concurrently with or within two hundred and seventy
(270) days after the applicable acquisition, construction, repair, replacement
or improvement, (ii) Attributable Indebtedness arising out of sale-leaseback
transactions permitted by Section 7.05(f) and (iii) any Permitted Refinancing of
any Indebtedness set forth in the immediately preceding clauses (i) and (ii);

(f) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks incurred in the
ordinary course of business and not for speculative purposes;

(g) Indebtedness of any Restricted Subsidiary (i) assumed in connection with any
Permitted Acquisition or (ii) incurred to finance a Permitted Acquisition, in
each case, that is secured only by the assets or business acquired in the
applicable Permitted Acquisition (including any acquired Equity Interests) and
so long as both immediately prior and after giving effect thereto, (A) no
Default shall exist or result therefrom, and (B) the aggregate principal amount
of such Indebtedness and all Indebtedness resulting from any Permitted
Refinancing thereof at any time outstanding pursuant to this paragraph (g) does
not exceed $325,000,000;

(h) (i) Indebtedness of any Restricted Subsidiary (A) assumed in connection with
any Permitted Acquisition; provided that such Indebtedness is not incurred in
contemplation of such Permitted Acquisition, or (B) incurred to finance a
Permitted Acquisition and (ii) any Permitted Refinancing of the foregoing;
provided, in each case that such Indebtedness and all Indebtedness resulting
from any Permitted Refinancing thereof (w) is unsecured or is subordinated to
the Obligations on terms no less favorable to the Lenders than the subordination
terms set forth in the Senior Subordinated Notes Indenture as of the Closing
Date, (x) both immediately prior and after giving effect thereto, (1) no Default
shall exist or result therefrom and (2) the Total Leverage Ratio (calculated
after giving Pro Forma Effect to the assumption or incurrence of such
Indebtedness) shall not be greater than 6.50 to 1.00, (y) matures after, and
does not require any scheduled amortization or other scheduled payments of
principal prior to, the Latest Maturity Date of the Term Loans outstanding at
such time (it being understood that such Indebtedness may have mandatory
prepayment, repurchase or redemptions provisions satisfying the requirement of
clause (z) hereof) and (z) has terms and conditions (other than interest rate
and redemption premiums), taken as a whole, that are not materially less
favorable to the Borrower as the terms and conditions of the Senior

 

141



--------------------------------------------------------------------------------

Subordinated Notes as of the Closing Date; provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees);
provided further that notwithstanding anything contained in the Loan Documents
to the contrary, (a) the only obligors with respect to any Indebtedness incurred
pursuant to clause (A) of this paragraph or any Permitted Refinancing of
Indebtedness in respect thereof shall be of those Persons who were obligors of
such Indebtedness immediately prior to such Permitted Acquisition and
(b) Restricted Subsidiaries that are Non-Loan Parties may not incur Indebtedness
pursuant to this clause (h) in an aggregate outstanding amount in excess of 5%
of Foreign Subsidiary Total Assets;

(i) Indebtedness representing deferred compensation to employees of the Borrower
and the Restricted Subsidiaries incurred in the ordinary course of business;

(j) Indebtedness to current or former officers, directors, managers, consultants
and employees, their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests of Parent permitted by
Section 7.06;

(k) Indebtedness incurred by the Restricted Subsidiaries in a Permitted
Acquisition, any other Investment expressly permitted hereunder or any
Disposition, in each case to the extent constituting indemnification obligations
or obligations in respect of purchase price (including earn-outs) or other
similar adjustments;

(l) Indebtedness consisting of obligations of Parent and the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with Permitted Acquisitions or any other Investment
expressly permitted hereunder;

(m) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements in each case in connection with deposit accounts;

(n) Indebtedness in an aggregate principal amount not to exceed $800,000,000 at
any time outstanding; provided that a maximum of $650,000,000 in aggregate
principal amount of such Indebtedness may be incurred by Non-Loan Parties;

(o) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(p) Indebtedness incurred by Parent or any of the Restricted Subsidiaries in
respect of letters of credit, bank guarantees, bankers’ acceptances, warehouse
receipts or

 

142



--------------------------------------------------------------------------------

similar instruments issued or created in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers compensation claims; provided that any reimbursement obligations in
respect thereof are reimbursed within 30 days following the incurrence thereof;

(q) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of the Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(r) Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings) to Parent or any of its Restricted Subsidiaries;

(s) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(t) Indebtedness in respect of the High Yield Notes and any Permitted
Refinancing thereof;

(u) [reserved];

(v) Indebtedness incurred by a Foreign Subsidiary which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this clause
(v) and then outstanding, does not exceed 5% of Foreign Subsidiary Total Assets,
which Indebtedness shall be secured only to the extent permitted by
Section 7.01(n);

(w) the Specified Senior Secured Notes and any Permitted Refinancing in respect
thereof;

(x) (i) Permitted Additional Incremental Debt in an aggregate principal amount
not to exceed the Incremental Availability at the time of incurrence thereof;
and (ii) Permitted Refinancings in respect thereof;

(y) (i) Permitted Term Loan Refinancing Debt; provided that the Borrower
complies with Section 2.05(c) in connection with the issuance thereof and
(ii) Permitted Refinancings in respect thereof; and

(z) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (y) above.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect

 

143



--------------------------------------------------------------------------------

on the date such Indebtedness was incurred, in the case of term debt, or first
committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to extend, replace, refund, refinance, renew or defease
other Indebtedness denominated in a foreign currency, and such extension,
replacement, refunding, refinancing, renewal or defeasance would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such extension,
replacement, refunding, refinancing, renewal or defeasance, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased.

SECTION 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) Parent or any Restricted Subsidiary may merge with (i) the Borrower
(including a merger, the purpose of which is to reorganize the Borrower into a
new jurisdiction); provided that (x) the Borrower shall be the continuing or
surviving Person, (y) such merger does not result in the Borrower ceasing to be
incorporated under the Laws of the United States, any state thereof or the
District of Columbia and (z) in the case of a merger of Parent with and into the
Borrower, Parent shall have no direct Subsidiaries at the time of such merger
other than Foreign Holdings or Holdings, or (ii) Parent or any one or more other
Restricted Subsidiaries other than the Borrower; provided that (A) when Parent
or any Restricted Subsidiary that is a Loan Party is merging with another
Restricted Subsidiary, a Loan Party shall be the continuing or surviving Person
and (B) in the case of a merger of Parent with another Restricted Subsidiary,
Parent shall have no direct Subsidiaries at the time of such merger other than
Foreign Holdings or Holdings; provided, further that if a Specified Foreign
Subsidiary is merging with another Restricted Subsidiary that is not a
Subsidiary of Holdings, such surviving Person shall be a Guarantor;

(b) (i) any Subsidiary that is not a Loan Party may merge or consolidate with or
into any other Subsidiary that is not a Loan Party and (ii) any Subsidiary
(other than the Borrower) may liquidate or dissolve or change its legal form if
Parent determines in good faith that such action is in the best interests of
Parent and its Subsidiaries and if not materially disadvantageous to the
Lenders;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to another Restricted
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then (i) the transferee must be a Loan Party or (ii) to the extent
constituting an Investment, such Investment must be a permitted Investment in or
Indebtedness of a Restricted Subsidiary which is not a Loan Party in accordance
with Sections 7.02 and 7.03, respectively;

 

144



--------------------------------------------------------------------------------

(d) so long as no Default exists or would result therefrom, the Borrower may
merge with any other Person; provided that (i) the Borrower shall be the
continuing or surviving corporation or (ii) if the Person formed by or surviving
any such merger or consolidation is not the Borrower (any such Person, the
“Successor Borrower”), (A) the Successor Borrower shall be an entity organized
or existing under the laws of the United States, any state thereof, the District
of Columbia or any territory thereof, (B) the Successor Borrower shall expressly
assume all the obligations of the Borrower under this Agreement and the other
Loan Documents to which the Borrower is a party pursuant to a supplement hereto
or thereto in form reasonably satisfactory to the Administrative Agent, (C) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Guaranty confirmed that its Guarantee shall apply to
the Successor Borrower’s obligations under this Agreement, (D) each Loan Party,
unless it is the other party to such merger or consolidation, shall have by a
supplement to the Security Agreement confirmed that its obligations thereunder
shall apply to the Successor Borrower’s obligations under this Agreement,
(E) each mortgagor of a Mortgaged Property, unless it is the other party to such
merger or consolidation, shall have by an amendment to or restatement of the
applicable Mortgage (or other instrument reasonably satisfactory to the
Administrative Agent) confirmed that its obligations thereunder shall apply to
the Successor Borrower’s obligations under this Agreement, and (F) the Borrower
shall have delivered to the Administrative Agent an officer’s certificate and an
opinion of counsel, each stating that such merger or consolidation and such
supplement to this Agreement or any Collateral Document comply with this
Agreement; provided, further, that if the foregoing are satisfied, the Successor
Borrower will succeed to, and be substituted for, the Borrower under this
Agreement;

(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge with any other Person in order to effect an Investment
permitted pursuant to Section 7.02; provided that the continuing or surviving
Person shall be a Restricted Subsidiary, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11;

(f) [reserved];

(g) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05; and

(h) so long as no Default shall have occurred and be continuing or (in the case
of the Foreign Reorganization) would result therefrom, the Foreign
Reorganization and any Permitted Intercompany Transfer may be consummated.

SECTION 7.05. Dispositions. Make any Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and the Restricted Subsidiaries;

 

145



--------------------------------------------------------------------------------

(b) Dispositions of inventory and immaterial assets in the ordinary course of
business (including allowing any registrations or any applications for
registration of any immaterial IP Rights to lapse or go abandoned in the
ordinary course of business);

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property that is
promptly purchased or (ii) the proceeds of such Disposition are promptly applied
to the purchase price of such replacement property (which replacement property
is actually promptly purchased);

(d) Dispositions of property to a Restricted Subsidiary; provided that if the
transferor of such property is a Loan Party (i) the transferee thereof must be a
Loan Party or (ii) to the extent such transaction constitutes an Investment,
such transaction is permitted under Section 7.02;

(e) Dispositions permitted by Sections 7.02, 7.04 and 7.06 and Liens permitted
by Section 7.01;

(f) Dispositions of property pursuant to sale-leaseback transactions; provided
that (i) with respect to such property owned by Parent and its Restricted
Subsidiaries on the Closing Date, the fair market value of all property so
Disposed of after the Closing Date (taken together with the aggregate book value
of all property Disposed of pursuant to Section 7.05(j)) shall not exceed the
greater of (A) $200,000,000 and (B) five percent (5%) of Total Assets per year
and (ii) with respect to such property acquired by Parent or any Restricted
Subsidiary after the Closing Date, the applicable sale-leaseback transaction
occurs within two hundred and seventy (270) days after the acquisition or
construction (as applicable) of such property;

(g) Dispositions in the ordinary course of business of Cash Equivalents;

(h) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of Parent or
any Restricted Subsidiary, taken as a whole;

(i) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(j) Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result from such
Disposition, (ii) the aggregate book value of all property Disposed of in
reliance on this clause (j) (taken together with the aggregate fair market value
of all property Disposed of pursuant to Section 7.05(f)) shall not exceed the
greater of (A) $200,000,000 and (B) five percent (5%) of Total Assets per year
and (iii) with respect to any Disposition pursuant to this clause (j) for a
purchase price in excess of $20,000,000, Parent or a Restricted Subsidiary shall
receive not less than 75% of such consideration in the form of cash or Cash
Equivalents (in each case,

 

146



--------------------------------------------------------------------------------

free and clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Section 7.01(a),
Section 7.01(l) and clauses (i) and (ii) of Section 7.01(t)); provided, however,
that for the purposes of this clause (iii), (A) any liabilities (as shown on
Parent’s or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of Parent or such Restricted Subsidiary,
other than liabilities that are by their terms subordinated to the payment in
cash of the Obligations, that are assumed by the transferee with respect to the
applicable Disposition and for which all of the Restricted Subsidiaries shall
have been validly released by all applicable creditors in writing, (B) any
securities received by such Restricted Subsidiary from such transferee that are
converted by such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of the applicable Disposition
and (C) any Designated Non-Cash Consideration received by such Restricted
Subsidiary in respect of such Disposition having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not in excess of
2.5% of Total Assets at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash;

(k) Dispositions listed on Schedule 7.05(k);

(l) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(m) any Disposition of (i) Securitization Assets to a Securitization Subsidiary
or (ii) accounts receivable, royalty or other revenue streams and other rights
of payment related to the Specified Contract Right and the proceeds thereof
(collectively, the “Factoring Assets”) pursuant to customary non-recourse
receivables factoring arrangements in transactions constituting “true sales” (a
“Qualified Factoring Arrangement”);

(n) [reserved]; and

(o) any Dispositions made to consummate the Foreign Reorganization or any
Permitted Intercompany Transfer;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e) and (o) and except for Dispositions from a
Loan Party to another Loan Party), shall be for no less than the fair market
value of such property at the time of such Disposition. To the extent any
Collateral is Disposed of as expressly permitted by this Section 7.05 to any
Person other than Parent or any Restricted Subsidiary, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and, if
requested by the Administrative Agent, upon the certification by the Borrower
that such Disposition is permitted by this Agreement, the Administrative Agent
or the Collateral Agent, as applicable, shall be authorized to take any actions
deemed appropriate in order to effect the foregoing.

 

147



--------------------------------------------------------------------------------

SECTION 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to Parent and to
other Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to Parent and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

(b) Parent and each Restricted Subsidiary may declare and make dividend payments
or other distributions payable solely in the Equity Interests (other than
Disqualified Equity Interests not otherwise permitted by Section 7.03) of such
Person;

(c) [reserved];

(d) to the extent constituting Restricted Payments, Parent and the Restricted
Subsidiaries may enter into and consummate transactions expressly permitted by
any provision of Section 7.02, 7.04 or 7.08 other than Section 7.08(f);

(e) repurchases of Equity Interests in Parent or any Restricted Subsidiary
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants;

(f) Parent may pay (or make Restricted Payments to allow any direct or indirect
parent thereof to pay) for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests of Parent (or of any such direct or
indirect parent of Parent) by any future, present or former employee, director
or consultant of Parent (or any direct or indirect parent of Parent) or any of
its Subsidiaries pursuant to any employee or director equity plan, employee or
director stock option plan or any other employee or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee, director or consultant of Parent or any of its Subsidiaries; provided
that the aggregate amount of Restricted Payments made pursuant to this clause
(f) shall not exceed $75,000,000 in any calendar year (with unused amounts in
any calendar year being carried over to succeeding calendar years subject to a
maximum (without giving effect to the following proviso) of $100,000,000 in any
calendar year); provided further that such amount in any calendar year may be
increased by an amount not to exceed:

(i) the Net Cash Proceeds from the sale of Equity Interests (other than
Disqualified Equity Interests) of Parent and, to the extent contributed to
Parent, Equity Interests of any of Parent’s direct or indirect parent companies,
in each case to members of management, directors or consultants of Parent, any
of its Subsidiaries or any of its direct or indirect parent companies that
occurs after the Closing Date, to the extent the Net Cash Proceeds from the sale
of such Equity Interests have been Not Otherwise Applied; plus

(ii) the Net Cash Proceeds of key man life insurance policies received by Parent
or its Restricted Subsidiaries; less

 

148



--------------------------------------------------------------------------------

(iii) the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (i) and (ii) of this Section 7.06(f);

and provided further that cancellation of Indebtedness owing to Parent from
members of management of Parent, any of Parent’s direct or indirect parent
companies or any of Parent’s Restricted Subsidiaries in connection with a
repurchase of Equity Interests of Parent or any of its direct or indirect parent
companies will not be deemed to constitute a Restricted Payment for purposes of
this covenant or any other provision of this Agreement.

(g) Parent may make Restricted Payments to any direct or indirect parent of
Parent:

(i) the proceeds of which will be used to pay the tax liability to each foreign,
federal, state or local jurisdiction in respect of consolidated, combined,
unitary or affiliated returns for such jurisdiction of Parent (or such direct or
indirect parent) attributable to Parent or its Subsidiaries determined as if
Parent and its Subsidiaries filed separately;

(ii) the proceeds of which shall be used to pay its operating costs and expenses
incurred in the ordinary course of business and other corporate overhead costs
and expenses (including administrative, legal, accounting and similar expenses
provided by third parties), which are reasonable and customary and incurred in
the ordinary course of business, attributable to the ownership or operations of
Parent and its Subsidiaries;

(iii) the proceeds of which shall be used to pay franchise taxes and other fees,
taxes and expenses required to maintain its (or any of its direct or indirect
parents’) corporate existence;

(iv) to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) Parent shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to a Restricted
Subsidiary or (2) the merger (to the extent permitted in Section 7.04) of the
Person formed or acquired into a Restricted Subsidiary in order to consummate
such Permitted Acquisition, in each case, in accordance with the requirements of
Section 6.11;

(v) the proceeds of which shall be used to pay customary costs, fees and
expenses (other than to Affiliates) related to any unsuccessful equity or debt
offering permitted by this Agreement; and

(vi) the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of any direct or indirect
parent company of Parent to the extent such salaries, bonuses and other benefits
are attributable to the ownership or operation of Parent and its Restricted
Subsidiaries;

 

149



--------------------------------------------------------------------------------

(h) Parent or any Restricted Subsidiary may (a) pay cash in lieu of fractional
Equity Interests in connection with any dividend, split or combination thereof
or any Permitted Acquisition and (b) honor any conversion request by a holder of
convertible Indebtedness and make cash payments in lieu of fractional shares in
connection with any such conversion and may make payments on convertible
Indebtedness in accordance with its terms;

(i) [reserved;] and

(j) in addition to the foregoing Restricted Payments and so long as no Default
shall have occurred and be continuing or would result therefrom and the Borrower
is in compliance with the Senior Secured First Lien Incurrence Test (after
giving Pro Forma Effect to such additional Restricted Payments), Parent may make
additional Restricted Payments in an aggregate amount, together with the
aggregate amount of (1) prepayments, redemptions, purchases, defeasances and
other payments in respect of Junior Financings made pursuant to
Section 7.12(a)(iv) and (2) loans and advances to any direct or indirect parent
of Parent made pursuant to Section 7.02(n) in lieu of Restricted Payments
permitted by this clause (j) and, in each case, not previously deducted in the
calculation of the Available Amount, not to exceed the sum of (i) from and after
the Amendment No. 4 Effective Date, $200,000,000, (ii) the aggregate amount of
the Net Cash Proceeds of Permitted Equity Issuances that are Not Otherwise
Applied and (iii) the amount of the Available Amount that is Not Otherwise
Applied.

Notwithstanding anything to the contrary herein, Parent will not, and will not
permit any Restricted Subsidiary to, directly or indirectly, make any Restricted
Payment consisting of any proceeds from a Qualified Securitization Transaction.

SECTION 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by
Parent and the Restricted Subsidiaries on the Third Restatement Effective Date
or any business reasonably related or ancillary thereto.

SECTION 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of Parent, whether or not in the ordinary course of
business, other than (a) transactions between or among Parent or any Restricted
Subsidiary or any entity that becomes a Restricted Subsidiary as a result of
such transaction, (b) transactions on terms substantially as favorable to Parent
or such Restricted Subsidiary as would be obtainable by Parent or such
Restricted Subsidiary at the time in a comparable arm’s-length transaction with
a Person other than an Affiliate, (c) [reserved], (d) [reserved],
(e) [reserved], (f) equity issuances, repurchases, retirements or other
acquisitions or retirements of Equity Interests by Parent permitted under
Section 7.06, (g) loans and other transactions by Parent and the Restricted
Subsidiaries to the extent permitted under this Article 7, (h) employment and
severance arrangements between Parent and the Restricted Subsidiaries and their
respective officers and employees in the ordinary course of business and
transactions pursuant to stock option plans and employee benefit plans and
arrangements, (i) payments by Parent (and any direct or indirect parent thereof)
and the Restricted Subsidiaries pursuant to the tax sharing agreements among
Parent (and any such direct or indirect parent thereof) and the Restricted
Subsidiaries on customary terms to the extent

 

150



--------------------------------------------------------------------------------

attributable to the ownership or operation of Parent and the Restricted
Subsidiaries, (j) the payment of customary fees and reasonable out of pocket
costs to, and indemnities provided on behalf of, directors, officers, employees
and consultants of Parent and the Restricted Subsidiaries or any direct or
indirect parent of Parent in the ordinary course of business to the extent
attributable to the ownership or operation of Parent and the Restricted
Subsidiaries, (k) transactions pursuant to permitted agreements in existence on
the Closing Date and set forth on Schedule 7.08 or any amendment thereto to the
extent such an amendment is not adverse to the Lenders in any material respect,
(l) dividends, redemptions and repurchases permitted under Section 7.06,
(m) customary payments by Parent and any Restricted Subsidiaries to the Sponsor
Group made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities (including in
connection with acquisitions or divestitures), which payments are approved by
the majority of the members of the board of directors or a majority of the
disinterested members of the board of directors of Parent in good faith, (n) the
Foreign Reorganization, (o) any Permitted Intercompany Transfer and (p) any
Disposition of Securitization Assets or related assets in connection with any
Qualified Securitization Financing.

SECTION 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary that is not a Loan
Party to make Restricted Payments to any Loan Party or (b) any Loan Party to
create, incur, assume or suffer to exist Liens on property of such Person for
the benefit of the Lenders with respect to the Facilities and the Obligations or
under the Loan Documents; provided that the foregoing clauses (a) and (b) shall
not apply to Contractual Obligations which (i) (x) exist on the Closing Date and
(to the extent not otherwise permitted by this Section 7.09) are listed on
Schedule 7.09 hereto and (y) to the extent Contractual Obligations permitted by
clause (x) are set forth in an agreement evidencing Indebtedness, are set forth
in any agreement evidencing any permitted renewal, extension or refinancing of
such Indebtedness so long as such renewal, extension or refinancing does not
expand the scope of such Contractual Obligation, (ii) are binding on a
Restricted Subsidiary at the time such Restricted Subsidiary first becomes a
Restricted Subsidiary, so long as such Contractual Obligations were not entered
into in contemplation of such Person becoming a Restricted Subsidiary; provided
further that this clause (ii) shall not apply to Contractual Obligations that
are binding on a Person that becomes a Restricted Subsidiary pursuant to
Section 6.14, (iii) represent Indebtedness of a Restricted Subsidiary which is
not a Loan Party which is permitted by Section 7.03, (iv) arise in connection
with any Lien permitted by Section 7.01(u) or any Disposition permitted by
Section 7.05, (v) are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business, (vi) are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness (and excluding in any event any Indebtedness constituting any
Junior Financing) and the proceeds and products thereof, (vii) are customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate to the assets subject
thereto, (viii) comprise restrictions imposed by any agreement relating to
secured Indebtedness permitted pursuant to Section 7.03(e), 7.03(g), 7.03(n) or
7.03(v) to the extent that such restrictions apply only to the property or
assets securing such Indebtedness or, in the case of Indebtedness incurred
pursuant to

 

151



--------------------------------------------------------------------------------

Section 7.03(g) only, to the Restricted Subsidiaries incurring or guaranteeing
such Indebtedness, (ix) are customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of any Restricted
Subsidiary, (x) are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, (xi) are restrictions on cash
or other deposits imposed by customers under contracts entered into in the
ordinary course of business, (xii) [reserved], (xiii) arise in connection with
cash or other deposits permitted under Section 7.01, (xiv) comprise restrictions
imposed by the Specified Senior Secured Notes Indenture (and any documents
governing any Permitted Refinancing thereof, so long as such documents do not
expand the scope of the restrictions imposed by the Specified Senior Secured
Notes Indenture) and (xv) comprise restrictions described in clause (a) above
imposed by any documentation governing any Permitted Additional Incremental Debt
or Permitted Term Loan Refinancing Debt permitted by Sections 7.03(x) and (y),
respectively, so long as the Contractual Obligations set forth therein are no
more restrictive than the corresponding Contractual Obligations contained in the
most restrictive indenture governing High Yield Notes as of the date hereof.

SECTION 7.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, in a manner inconsistent with the uses set forth in the
preliminary statements to this Agreement, the Second Amended and Restated Credit
Agreement, the Amended and Restated Credit Agreement or the Original Credit
Agreement.

SECTION 7.11. Accounting Changes. Make any change in fiscal year; provided,
however, that the Borrower may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

SECTION 7.12. Prepayments, Etc. of Indebtedness.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest and mandatory prepayments (with respect
to the Second Lien Facility) shall be permitted) the Senior Subordinated Notes,
the Permitted Additional Second Priority Debt, any subordinated Indebtedness
incurred under Section 7.03(h), 7.03(n), 7.03 (x) or 7.03(y) or any other
Indebtedness that is or is required to be subordinated to the Obligations
pursuant to the terms of the Loan Documents (collectively, “Junior Financing”)
or make any payment in violation of any subordination terms of any Junior
Financing Documentation, except (i) the refinancing thereof with the Net Cash
Proceeds of any Indebtedness (to the extent such Indebtedness constitutes a
Permitted Refinancing and, if applicable, is permitted pursuant to
Section 7.03(h)), to the extent not required to prepay any Loans or Facility
pursuant to Section 2.05(b) or Section 2.05(c), (ii) the conversion of any
Junior Financing to Equity Interests (other than Disqualified Equity Interests)
of Parent or any of its direct or indirect parents, (iii) the prepayment of
Indebtedness of Parent or any Restricted Subsidiary to Parent or any Restricted
Subsidiary to the extent permitted by the Collateral Documents, (iv) if, as of
the last day of the immediately preceding Test Period (after giving Pro Forma
Effect to such prepayments, redemptions, purchases, defeasances and other
payments) the Borrower is in compliance with the

 

152



--------------------------------------------------------------------------------

Senior Secured First Lien Incurrence Test, prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings prior to their
scheduled maturity in an aggregate amount, together with the aggregate amount of
(1) Restricted Payments made pursuant to Section 7.06(j) and (2) loans and
advances to Parent made pursuant to Section 7.02(n) and, in each case, not
previously deducted in the calculation of the Available Amount, not to exceed
the sum of (A) from and after the Third Restatement Effective Date,
$200,000,000, (B) the amount of the Net Cash Proceeds of Permitted Equity
Issuances that are Not Otherwise Applied, (C) the Available Amount that is Not
Otherwise Applied and (D) Declined Proceeds; provided that solely in the case of
any prepayment, redemption, purchase, defeasance or other payment in respect of
all or any portion of Senior Subordinated Notes (together with any prepayment
premium due and owing with respect thereto) pursuant to this clause (iv), the
Borrower shall not be required to be in compliance with the Senior Secured First
Lien Incurrence Test, and (v) the prepayment, redemption, purchase, defeasance
or other payment in respect of all or any portion of any Excluded Proceeds
Specified Debt with the Excluded Proceeds.

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Junior Financing Documentation or any
documentation entered into in connection with Permitted Additional Second
Priority Debt (or any Permitted Refinancing of any of the foregoing) without the
consent of the Administrative Agent.

(c) Amend, modify or change any term or condition of any documentation entered
into in connection with the Specified Senior Secured Notes, Permitted Additional
Incremental Debt or Permitted Term Loan Refinancing Debt in any manner
inconsistent with the requirements set forth in the definition of “Permitted
Additional Incremental Debt” or the definition of “Permitted Term Loan
Refinancing Debt” (with such terms being deemed applicable to the Specified
Senior Secured Notes for purposes hereof), respectively.

SECTION 7.13. Equity Interests of Certain Restricted Subsidiaries. Permit any
Domestic Subsidiary that is a Restricted Subsidiary or a Specified Foreign
Subsidiary to become a non-wholly owned Subsidiary, except (other than with
respect to the Borrower) to the extent such Restricted Subsidiary continues to
be a Guarantor or in connection with a Disposition of all or substantially all
of the assets or all of the Equity Interests of such Restricted Subsidiary
permitted by Section 7.05 or the designation of such Restricted Subsidiary as an
Unrestricted Subsidiary pursuant to Section 6.14.

SECTION 7.14. Holding Company; Foreign Holdings, Foreign Acquisition Co.;
Parent. (a) In the case of Holdings, Foreign Holdings and Foreign Acquisition
Co., conduct, transact or otherwise engage in any business or operations other
than those incidental to (i) its ownership of the Equity Interests of the
Borrower, Holdings or of Foreign Subsidiaries, as applicable, (ii) the Foreign
Reorganization, (iii) the maintenance of its legal existence (including the
ability to incur fees, costs and expenses relating to such maintenance),
(iv) the performance of its obligations, if any, under the Loan Documents, the
Specified Senior Secured Notes Indenture, the High Yield Notes Documentation,
and any documentation governing any Permitted Additional Incremental Debt or
Permitted Term Loan Refinancing Debt (and any Permitted Refinancing of any of
the foregoing) and (b) in the case of Parent, conduct, transact or otherwise
engage in any business or operations other than those incidental to (i) its
ownership of

 

153



--------------------------------------------------------------------------------

the Equity Interests of Foreign Holdings and Foreign Acquisition Co., (ii) the
Foreign Reorganization, (iii) the maintenance of its legal existence (including
the ability to incur fees, cost and expenses relating to such maintenance),
(iv) the performance of its obligations, if any, under the Loan Documents, the
Specified Senior Secured Notes Indenture, the High Yield Notes Documentation,
and any documentation governing any Permitted Additional Incremental Debt or
Permitted Term Loan Refinancing Debt (and any Permitted Refinancing of any of
the foregoing) or (v) any public offering of its common stock or any other
issuance of its Equity Interests not prohibited by Article 7.

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01. Events of Default. Any of the following events referred to in any
of clauses (a) through (n) inclusive of this Section 8.01 shall constitute an
“Event of Default”:

(a) Non-Payment. Any Loan Party or any other Guarantor fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or any other amount payable hereunder or with respect to any other Loan
Document; or

(b) Specific Covenants. Parent, Foreign Holdings, Holdings or the Borrower fails
to perform or observe any term, covenant or agreement contained in any of
Sections 6.03(a) or 6.05(a) (solely with respect to Parent, Foreign Holdings,
Holdings and the Borrower) or Article 7; or

(c) Other Defaults. Any Loan Party or any other Guarantor fails to perform or
observe any other covenant or agreement (not specified in Section 8.01(a) or
(b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for thirty (30) days after notice thereof by
the Administrative Agent to the Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document required to be delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts),

 

154



--------------------------------------------------------------------------------

the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; provided that this clause (e)(B) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness;
provided further that such failure is unremedied and is not waived by the
holders of such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts in excess of the Threshold Amount as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of the Loan Parties,
taken as a whole, and is not released, vacated or fully bonded within sixty
(60) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage thereof) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect,
(ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its Withdrawal Liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which could

 

155



--------------------------------------------------------------------------------

reasonably be expected to result in a Material Adverse Effect, or (iii) a
termination, withdrawal or noncompliance with applicable law or plan terms or
termination, withdrawal or other event similar to an ERISA Event occurs with
respect to a Foreign Plan that could reasonably be expected to result in a
Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
or any Guarantor contests in writing the validity or enforceability of any
provision of any Loan Document; or any Loan Party or any Guarantor denies in
writing that it has any or further liability or obligation under any Loan
Document (other than as a result of repayment in full of the Obligations and
termination of the Aggregate Commitments), or purports in writing to revoke or
rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01 of the Original Credit Agreement or 6.11 shall for any
reason (other than pursuant to the terms hereof or thereof including as a result
of a transaction permitted under Section 7.04 or 7.05) cease to create a valid
and perfected lien, with the priority required by the Collateral Documents (or
other security purported to be created on the applicable Collateral) on and
security interest in any material portion of the Collateral purported to be
covered thereby, subject to Liens permitted under Section 7.01, except to the
extent that any such loss of perfection or priority results from the failure of
the Administrative Agent or the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents or to file Uniform Commercial Code continuation statements
and except as to Collateral consisting of real property to the extent that such
losses are covered by a lender’s title insurance policy and such insurer has not
denied or failed to acknowledge coverage, or (ii) any of the Equity Interests of
the Borrower ceasing to be pledged pursuant to the Security Agreement free of
Liens other than Liens created by the Security Agreement or any nonconsensual
Liens arising solely by operation of Law; or

(m) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties and Guarantors under the Loan Documents for any reason shall cease to be
“Senior Indebtedness” (or any comparable term) or “Senior Secured Financing” (or
any comparable term) under, and as defined in any Junior Financing
Documentation, (ii) the subordination provisions set forth in any Junior
Financing Documentation shall, in whole or in part, cease to be effective or
cease to be legally valid, binding and enforceable against the holders of any
Junior Financing, if applicable, or (iii) if applicable, the Second Lien
Intercreditor Agreement shall, in whole or in part, cease to be effective or
otherwise cease to be legally valid, binding and enforceable against the holders
of any Indebtedness constituting Permitted Additional Second Priority Debt (or
any Permitted Refinancing thereof); or

 

156



--------------------------------------------------------------------------------

(n) First Lien Intercreditor Agreement. So long as any Specified Senior Secured
Notes or Permitted Additional First Priority Debt (or any Permitted Refinancing
in respect thereof) are outstanding, the First Lien Intercreditor Agreement
shall, in whole or in part, cease to be effective or cease to be legally valid,
binding and enforceable against any party thereto (or against any Person on
whose behalf any such party makes any covenants or agreements therein), or
otherwise not be effective to create the rights and obligations purported to be
created thereunder.

SECTION 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

SECTION 8.03. Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Restricted Subsidiary affected by
any event or circumstances referred to in any such clause that was not, as of
the last day of the most recent completed fiscal quarter of Parent, a Material
Subsidiary (it being agreed that all Restricted Subsidiaries affected by any
event or circumstance referred to in any such clause shall be considered
together, as a single consolidated Restricted Subsidiary, for purposes of
determining whether the condition specified above is satisfied).

SECTION 8.04. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

157



--------------------------------------------------------------------------------

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article 3) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.05 and amounts
payable under Article 3), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the Swap Termination Value under
Secured Hedge Agreements and the Cash Management Obligations, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to the payment of all other Obligations of the Loan Parties and
Guarantors that are due and payable to the Administrative Agent and the other
Secured Parties on such date, ratably based upon the respective aggregate
amounts of all such Obligations owing to the Administrative Agent and the other
Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.

 

158



--------------------------------------------------------------------------------

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01. Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article 9 with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article 9 and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank) hereby irrevocably appoints and authorizes the Administrative Agent to act
as the agent of (and to hold any security interest created by the Collateral
Documents for and on behalf of or on trust for) such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article 9 (including
Section 9.07, as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” under the Loan Documents) as if set forth in full herein
with respect thereto.

SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact
including for the purpose of any Borrowing or payment in

 

159



--------------------------------------------------------------------------------

Alternative Currencies, such sub-agents as shall be deemed necessary by the
Administrative Agent and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or sub-agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct (as determined in the final judgment of a
court of competent jurisdiction).

SECTION 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party, any Guarantor or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or the perfection
or priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

SECTION 9.04. Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party or Guarantor), independent
accountants and other experts selected by such Agent. Each Agent shall be fully
justified in failing or refusing to take any action under any Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

 

160



--------------------------------------------------------------------------------

(b) For purposes of determining compliance with the conditions specified in
Section 4.01 of the Original Credit Agreement or Section 4.01 of this Agreement
(as amended from time to time), each Lender that has signed the Original Credit
Agreement, the Amendment and Restatement Agreement, the Second Amendment and
Restatement Agreement or the Third Amendment and Restatement Agreement, as
applicable, shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed closing date specifying its objection thereto.

SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article 8; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

SECTION 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

 

161



--------------------------------------------------------------------------------

SECTION 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower, provided that such
reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations with respect thereto. The undertaking in this
Section 9.07 shall survive termination of the Aggregate Commitments, the payment
of all other Obligations and the resignation of the Administrative Agent.

SECTION 9.08. Agents in their Individual Capacities. Citibank and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire Equity Interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with each of the Loan
Parties, the Guarantors and their respective Affiliates as though Citibank were
not the Administrative Agent or an L/C Issuer hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Citibank or its Affiliates may receive information regarding any
Loan Party, any Guarantor or any of their Affiliates (including information that
may be subject to confidentiality obligations in favor of such Loan Party, such
Guarantor or such Affiliate) and acknowledge that the Administrative Agent shall
be under no obligation to provide such information to them. With respect to its
Loans, Citibank shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
the Administrative Agent or an L/C Issuer, and the terms “Lender” and “Lenders”
include Citibank in its individual capacity.

SECTION 9.09. Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrower. If the Administrative Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be consented to by the Borrower at all times other
than during the existence of an Event of Default under Section 8.01(f) or
(g) (which consent of the Borrower shall not be unreasonably withheld or

 

162



--------------------------------------------------------------------------------

delayed). If no successor agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders and the Borrower, a successor agent from among
the Lenders. Upon the acceptance of its appointment as successor agent
hereunder, the Person acting as such successor agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent,” shall mean such successor administrative agent and/or
supplemental administrative agent, as the case may be, and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent shall be terminated. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article 9 and
Sections 10.04 and 10.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement. If no successor agent has accepted appointment as the Administrative
Agent by the date which is thirty (30) days following the retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above. Upon the acceptance of any appointment as the Administrative
Agent hereunder by a successor and upon the execution and filing or recording of
such financing statements, or amendments thereto, and such amendments or
supplements to the Mortgages, and such other instruments or notices, as may be
necessary or desirable, or as the Required Lenders may request, in order to
(a) continue the perfection of the Liens granted or purported to be granted by
the Collateral Documents or (b) otherwise ensure that the Collateral and
Guarantee Requirement is satisfied, the Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article 9 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent.

SECTION 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(g) and (h), 2.09 and 10.04)
allowed in such judicial proceeding; and

 

163



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.11. Collateral and Guaranty Matters. The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements not yet
due and payable, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable), the
expiration or termination of all Letters of Credit and any other obligation
(including a guarantee that is contingent in nature), (ii) at the time the
property subject to such Lien is transferred or to be transferred as part of or
in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than Parent, Foreign Holdings, Holdings, the
Borrower or any of its Domestic Subsidiaries that are Restricted Subsidiaries,
(iii) subject to Section 10.01, if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders, or (iv) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) below;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i);

(c) that any Guarantor shall be automatically released from its obligations
under the Guaranty if such Person ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted hereunder; provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of the High Yield Notes, the Specified Senior Secured Notes, any
Permitted Additional Incremental Debt, any Permitted Term Loan Refinancing Debt
or any Junior Financing;

 

164



--------------------------------------------------------------------------------

(d) if any Guarantor shall cease to be a Material Subsidiary (as certified in
writing by a Responsible Officer), (i) such Subsidiary shall be automatically
released from its obligations under any Guaranty and (ii) any Liens granted by
such Subsidiary or Liens on the Equity Interests of such Subsidiary shall be
automatically released; provided that no such release shall occur if such
Subsidiary continues to be a guarantor in respect of the High Yield Notes, the
Specified Senior Secured Notes, any Specified Refinancing Indebtedness or any
Junior Financing; and

(e) at the request of Parent, the Other Parent Guarantors shall be released from
their respective obligations under any Guaranty.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent will promptly (and each Lender irrevocably authorizes the Administrative
Agent to), at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release or subordination of such item of Collateral from the assignment and
security interest granted under the Collateral Documents, or to evidence the
release of such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.11.

SECTION 9.12. Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent”, “joint bookrunner” or “arranger”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of the Lenders or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders or other Persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.

SECTION 9.13. Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

 

165



--------------------------------------------------------------------------------

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article 9 and of
Sections 10.04 and 10.05 that refer to the Administrative Agent shall inure to
the benefit of such Supplemental Administrative Agent and all references therein
to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Administrative Agent, as the
context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower, Foreign Holdings, Holdings or
Parent, as applicable, shall, or shall cause such Loan Party to, execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent. In case any Supplemental Administrative Agent, or a
successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent.

SECTION 9.14. Approval and Authorization. The Lenders hereby approve and consent
to the entry into of the First Lien Intercreditor Agreement and the Second Lien
Intercreditor Agreement and authorize the Collateral Agent (a) to enter into the
same on their behalf and (b) to perform their duties and obligations and to
exercise their rights and remedies thereunder including, without limitation,
appointing and directing the directing agent thereunder to exercise such rights
and remedies on its behalf. The Lenders acknowledge that the Collateral Agent
will be acting as collateral agent for the holders of the Obligations under the
Collateral Documents and a separate agent or agents will be acting as collateral
agent for the holders of each series of Specified Senior Secured Notes,
Permitted Additional First Priority Debt and Permitted Additional First Priority
Debt under the applicable Permitted Additional Secured Debt Collateral
Documents, in each case, on the terms provided for in the Collateral Documents
and the applicable Permitted Additional Secured Debt Collateral Documents, but
subject in all respects to the First Lien Intercreditor Agreement or the Second
Lien Intercreditor Agreement, as applicable.

 

166



--------------------------------------------------------------------------------

ARTICLE X

Miscellaneous

SECTION 10.01. Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that, no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or 2.08 without the written consent of
each Lender directly affected thereby, it being understood that the waiver of
(or amendment to the terms of) any mandatory prepayment of the Term Loans shall
not constitute a postponement of any date scheduled for the payment of principal
or interest;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby, it being understood that any change to the definition of Total Leverage
Ratio or in the component definitions thereof shall not constitute a reduction
in the rate of interest; provided that, only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;

(d) change any provision of this Section 10.01, the definition of “Required
Lenders” or “Pro Rata Share” or Section 2.05(b)(v)(Y), 2.06(c), 8.04 or 2.13
without the written consent of each Lender affected thereby;

(e) other than in a transaction permitted under Section 7.05 or Section 10.23,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender;

(f) other than in a transaction permitted under Section 7.04, Section 7.05 or
Section 10.23, release all or substantially all of the aggregate value of the
Guarantees, without the written consent of each Lender; or

(g) change the currency in which any Loan is denominated of any Loan without the
written consent of the Lender holding such Loans;

 

167



--------------------------------------------------------------------------------

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.07(h) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (v) the consent of
Lenders holding more than 50% of any Class of Commitments shall be required with
respect to any amendment that by its terms adversely affects the rights of such
Class in respect of payments hereunder in a manner different than such amendment
affects other Classes. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender (it being understood
that any Commitments or Loans held or deemed held by any Defaulting Lender shall
be excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders).

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

Notwithstanding anything to the contrary contained in Section 10.01, guarantees,
collateral security documents and related documents executed by Subsidiaries in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be, together with this Agreement, amended and
waived with the consent of the Administrative Agent at the request of the
Borrower without the need to obtain the consent of any other Lender if such
amendment or waiver is delivered in order (i) to comply with local Law or advice
of local counsel, (ii) to cure ambiguities or defects or (iii) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents.

SECTION 10.02. Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

168



--------------------------------------------------------------------------------

(i) if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the L/C Issuers and the Swing Line
Lender pursuant to Article 2 shall not be effective until actually received by
such Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Guarantors, the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct. All telephonic notices to the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.

SECTION 10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a

 

169



--------------------------------------------------------------------------------

waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

SECTION 10.04. Attorney Costs and Expenses. The Borrower agrees (a) to pay or
reimburse the Administrative Agent, the Syndication Agent, the Documentation
Agent and the Third Restatement Arrangers for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, syndication and execution of this Agreement and the other Loan
Documents, and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including all Attorney Costs of
Cravath, Swaine & Moore LLP and one local and foreign counsel in each relevant
jurisdiction, and (b) to pay or reimburse the Administrative Agent, the
Syndication Agent, the Documentation Agent, the Third Restatement Arrangers and
each Lender for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any legal proceeding, including any proceeding under any Debtor
Relief Law, and including all Attorney Costs of counsel to the Administrative
Agent). The foregoing costs and expenses shall include all reasonable search,
filing, recording and title insurance charges and fees related thereto, and
other (reasonable, in the case of Section 10.04(a)) and documented out-of-pocket
expenses incurred by any Agent. The agreements in this Section 10.04 shall
survive the termination of the Aggregate Commitments and repayment of all other
Obligations. All amounts due under this Section 10.04 shall be paid within ten
(10) Business Days of receipt by the Borrower of an invoice relating thereto
setting forth such expenses in reasonable detail. If any Loan Party or Guarantor
fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party or such Guarantor by the Administrative Agent in its sole discretion.

SECTION 10.05. Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents, trustees, investment advisors
and attorneys-in-fact (collectively the “Indemnitees”) from and against any and
all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted against any such Indemnitee in any way relating to or
arising out of or in connection with (a) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (b) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), or
(c) any actual or alleged presence or release of Hazardous Materials on or from
any property currently or formerly owned or

 

170



--------------------------------------------------------------------------------

operated by the Borrower, any Subsidiary or any other Loan Party, or any
Environmental Liability related in any way to the Borrower, any Subsidiary or
any other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements resulted from (x) the gross negligence or willful misconduct of
such Indemnitee or of any affiliate, director, officer, employee, counsel, agent
or attorney-in-fact of such Indemnitee or (y) a material breach of the Loan
Documents by such Indemnitee or of any affiliate, director, officer, employee,
counsel, agent or attorney-in-fact of such Indemnitee. No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement, nor shall any Indemnitee
or any Loan Party have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, stockholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is consummated.
All amounts due under this Section 10.05 shall be paid within ten (10) Business
Days after demand therefor; provided, however, that such Indemnitee shall
promptly refund such amount to the extent that there is a final judicial or
arbitral determination that such Indemnitee was not entitled to indemnification
or contribution rights with respect to such payment pursuant to the express
terms of this Section 10.05. The agreements in this Section 10.05 shall survive
the resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

SECTION 10.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate from time to time in effect.

 

171



--------------------------------------------------------------------------------

SECTION 10.07. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that none of Parent, Foreign Holdings, Holdings or the
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee, (ii) by way of participation in accordance with the
provisions of Section 10.07(e), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(g) or (iv) to an
SPC in accordance with the provisions of Section 10.07(h) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.07(e) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed, it being understood that the Borrower shall have the right to
withhold its consent if the Borrower would be required to obtain the consent of,
or make a filing or registration with, a Governmental Authority) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under Section 8.01(a), (f) or (g) has occurred and is
continuing, any Assignee; provided further that consent under this clause
(A) shall be deemed given if the Borrower shall not have objected in writing to
a proposed assignment within ten Business Days following written notice thereof
from the Administrative Agent;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to another Lender, an Affiliate of a Lender or an Approved Fund;

(C) each Principal L/C Issuer at the time of such assignment, provided that no
consent of the Principal L/C Issuers shall be required for any assignment of a
Term Loan or any assignment to an Agent or an Affiliate of an Agent; and

(D) in the case of any assignment of any of the Dollar Revolving Credit
Facility, the Swing Line Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning

 

172



--------------------------------------------------------------------------------

Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 (in the case of
the Revolving Credit Facilities) or $1,000,000 (in the case of a Term Loan)
unless each of the Borrower and the Administrative Agent otherwise consents,
provided that (1) no such consent of the Borrower shall be required if an Event
of Default under Section 8.01(a), (f) or (g) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that only one such fee shall be payable
in the event of simultaneous assignments from any Lender or its Approved Funds
to one or more other Approved Funds; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(e).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.03,
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

173



--------------------------------------------------------------------------------

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01 (subject to the requirements of Section 10.15),
3.04 and 3.05 (through the applicable Lender) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.07(c).
To the extent permitted by applicable Law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letters of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.

 

174



--------------------------------------------------------------------------------

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Notwithstanding anything to the contrary contained herein,
any SPC may (i) with notice to, but without prior consent of the Borrower and
the Administrative Agent and with the payment of a processing fee of $3,500,
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the

 

175



--------------------------------------------------------------------------------

Swing Line Lender shall have identified, in consultation with the Borrower, a
successor L/C Issuer or Swing Line Lender willing to accept its appointment as
successor L/C Issuer or Swing Line Lender, as applicable. In the event of any
such resignation of an L/C Issuer or the Swing Line Lender, the Borrower shall
be entitled to appoint from among the Lenders willing to accept such appointment
a successor L/C Issuer or Swing Line Lender hereunder; provided that no failure
by the Borrower to appoint any such successor shall affect the resignation of
the relevant L/C Issuer or the Swing Line Lender, as the case may be. If an L/C
Issuer resigns as an L/C Issuer, it shall retain all the rights and obligations
of an L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If the Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c).

(k) Notwithstanding anything to the contrary contained in this Agreement, any
Lender may assign all or any portion of its Term Loans to the Borrower through
open market purchases on a non-pro rata basis, provided that in connection with
any assignment pursuant to this Section 10.07(k), (i) no Default or Event of
Default shall have occurred and be continuing at the time of such assignment or
shall result therefrom, (ii) any Term Loans purchased by the Borrower shall,
without further action by any Person, be deemed canceled and no longer
outstanding (and may not be resold) for all purposes of this Agreement and all
other Loan Documents, including, but not limited to (A) the making of, or the
application of, any payments to the Lenders under this Agreement or any other
Loan Document, (B) the making of any request, demand, authorization, direction,
notice, consent or waiver under this Agreement or any other Loan Document or
(C) the determination of Required Lenders (it being understood and agreed that
(x) any gains or losses by the Borrower upon any such purchase and cancelation
of Term Loans shall not be taken into account in the calculation of Excess Cash
Flow, Consolidated Net Income and Consolidated EBITDA and (y) any such purchase
of Term Loans pursuant to this Section 10.07(k) shall not constitute a voluntary
prepayment of Term Loans for purposes of this Agreement), (iii) the Borrower
shall not have any MNPI that either has not been disclosed in writing to the
assigning Lender (other than any such Lender what does not wish to receive MNPI)
on or prior to the date of any assignment to the Borrower or if not disclosed to
such Lender, could reasonably be expected to have a material effect upon, or
otherwise be material to, (x) a Lender’s decision to make such assignment or
(y) the market price of the Term Loans, in each case except to the extent that
such Lender has entered into a customary “big boy” letter with the Borrower,
(iv) the assigning Lender and the Borrower shall execute and deliver to the
Administrative Agent a Borrower Purchase Assignment and Assumption in lieu of an
Assignment and Assumption, (v) no proceeds of Revolving Loans may be used to
fund any such assignment and (vi) the aggregate principal amount of Term Loans
assigned to the Borrower pursuant to this Section 10.07(k) shall not exceed
$500,000,000. In connection with any Term Loans purchased and canceled pursuant
to this Section 10.07(k), the Administrative Agent is authorized to make
appropriate entries in the Register to reflect any such cancelation.

 

176



--------------------------------------------------------------------------------

(l) The Lenders hereby consent to the transactions described in Section 10.07(k)
and acknowledge that purchases made by the Borrower pursuant to Section 10.07(k)
may result in the retirement of Term Loans on a non-pro rata basis among the
Lenders. The Lenders further acknowledge that any payment made to a Lender in
connection with a transaction described in Section 10.07(k) is solely for the
account of such Lender and no ratable sharing of such proceeds is required under
this Agreement or any other Loan Document.

SECTION 10.08. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information and to not use or disclose such
information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ directors, officers, employees, trustees, investment
advisors and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any Governmental
Authority; (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) subject to an agreement containing provisions substantially the same as
those of this Section 10.08 (or as may otherwise be reasonably acceptable to the
Borrower), to any pledgee referred to in Section 10.07(g), counterparty to a
Swap Contract, Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Agreement; (f) with the written consent of the Borrower; (g) to the extent
such Information becomes publicly available other than as a result of a breach
of this Section 10.08; (h) to any Governmental Authority or examiner (including
the National Association of Insurance Commissioners or any other similar
organization) regulating any Lender; (i) to any rating agency when required by
it (it being understood that, prior to any such disclosure, such rating agency
shall undertake to preserve the confidentiality of any Information relating to
the Loan Parties received by it from such Lender); or (j) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder. In addition, the Agents and
the Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions. For the purposes of
this Section 10.08, “Information” means all information received from any Loan
Party or its Affiliates or its Affiliates’ directors, officers, employees,
trustees, investment advisors or agents, relating to Parent, Holdings, the
Borrower or any of their subsidiaries or its business, other than any such
information that is publicly available to any Agent or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this
Section 10.08; provided that, in the case of information received from a Loan
Party after the Closing Date, such information is clearly identified at the time
of delivery as confidential or (ii) is delivered pursuant to Section 6.01, 6.02
or 6.03 hereof.

SECTION 10.09. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates and each L/C Issuer and its Affiliates
is authorized at any time and from time to time, without prior notice to the
Borrower or any other Loan Party, any such notice being waived by the Borrower
(on its own behalf and on behalf of each Loan Party and its

 

177



--------------------------------------------------------------------------------

Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates or such L/C Issuer and its Affiliates, as the case may
be, to or for the credit or the account of the respective Loan Parties and their
Subsidiaries against any and all Obligations owing to such Lender and its
Affiliates or such L/C Issuer and its Affiliates hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not such
Agent or such Lender or Affiliate shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness. Notwithstanding anything to the contrary contained
herein, no Lender or its Affiliates and no L/C Issuer or its Affiliates shall
have a right to set off and apply any deposits held or other Indebtedness owning
by such Lender or its Affiliates or such L/C Issuer or its Affiliates, as the
case may be, to or for the credit or the account of any Subsidiary of a Loan
Party which is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code unless such Subsidiary is not a direct or
indirect subsidiary of Holdings. Each Lender and L/C Issuer agrees promptly to
notify the Borrower and the Administrative Agent after any such set off and
application made by such Lender or L/C Issuer, as the case may be; provided,
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights of the Administrative Agent, each Lender and
each L/C Issuer under this Section 10.09 are in addition to other rights and
remedies (including other rights of setoff) that the Administrative Agent, such
Lender and such L/C Issuer may have.

SECTION 10.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

SECTION 10.11. Counterparts. Each Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic transmission of an executed counterpart of a signature page to
any Loan Document shall be effective as delivery of an original executed
counterpart of such Loan Document. The Agents may also require that any such
documents and signatures delivered by facsimile or other electronic transmission
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by facsimile or other electronic transmission.

 

178



--------------------------------------------------------------------------------

SECTION 10.12. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

SECTION 10.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

SECTION 10.14. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 10.15. Tax Forms.

(a) Any Agent or Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Agent or Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Agent or Lender is subject
to backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(i) above and Sections 10.15(b)(i), (b)(ii) and
(c) below) shall not be required if in the Agent’s or Lender’s reasonable
judgment such completion, execution or submission would subject such Agent or
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Agent or Lender.

(b) Without limiting the generality of Section 10.15(a), (i) Each Lender and
Agent that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each, a “Foreign Lender”) shall, to the extent
it may lawfully do so, deliver to the Borrower

 

179



--------------------------------------------------------------------------------

and the Administrative Agent, on or prior to the Third Restatement Effective
Date (or upon accepting an assignment of an interest herein), two duly signed,
properly completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Foreign Lender and entitling it to an exemption from, or
reduction of, United States withholding tax on all payments to be made to such
Foreign Lender by the Borrower or any other Loan Party pursuant to this
Agreement or any other Loan Document) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Foreign Lender by the
Borrower or any other Loan Party pursuant to this Agreement or any other Loan
Document) or such other evidence reasonably satisfactory to the Borrower and the
Administrative Agent that such Foreign Lender is entitled to an exemption from,
or reduction of, United States federal withholding tax, including any exemption
pursuant to Section 871(h) or 881(c) of the Code, and in the case of a Foreign
Lender claiming such an exemption under Section 881(c) of the Code, executed
originals of IRS Form W-8BEN and a certificate substantially in the form of
Exhibit K-1 that establishes in writing to the Borrower and the Administrative
Agent that such Foreign Lender is not (i) a “bank” as defined in
Section 881(c)(3)(A) of the Code, (ii) a 10-percent stockholder within the
meaning of Section 871(h)(3)(B) of the Code, or (iii) a controlled foreign
corporation related to the Borrower with the meaning of Section 864(d) of the
Code. Thereafter and from time to time, each such Foreign Lender shall, to the
extent it may lawfully do so, (A) promptly submit to the Borrower and the
Administrative Agent such additional duly completed and signed copies of one or
more of such forms or certificates (or such successor forms or certificates as
shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States Laws and
regulations to avoid, or such evidence as is reasonably satisfactory to the
Borrower and the Administrative Agent of any available exemption from, or
reduction of, United States federal withholding taxes in respect of all payments
to be made to such Foreign Lender by the Borrower or other Loan Party pursuant
to this Agreement, or any other Loan Document, in each case, (1) on or before
the date that any such form, certificate or other evidence expires or becomes
obsolete, (2) after the occurrence of a change in the Lender’s circumstances
requiring a change in the most recent form, certificate or evidence previously
delivered by it to the Borrower and the Administrative Agent and (3) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent, and (B) promptly notify the Borrower and the Administrative Agent of any
change in the Lender’s circumstances which would modify or render invalid any
claimed exemption or reduction.

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Foreign Lender under any of the Loan Documents shall, to the extent it may
lawfully do so, deliver to the Borrower and the Administrative Agent on the date
when such Foreign Lender ceases to act for its own account with respect to any
portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Borrower or the Administrative Agent (in
either case, in the reasonable exercise of its discretion), (A) two duly signed
completed copies of the forms or statements required to be provided by such
Foreign Lender as set forth above, to establish the portion of any such sums
paid or payable with respect to which such Foreign Lender acts for its own
account that is not subject to United States federal withholding tax, and
(B) two duly signed completed copies of IRS Form W-8IMY (or any successor
thereto), together with any information such Foreign Lender is required to
transmit with such form, and any other certificate or statement of exemption
required under the Code, including, as applicable, IRS Form W-8, IRS Form W-9
and certificates in the form of Exhibit K-2, K-3 or K-4 from each beneficial
owner, to establish that such Foreign Lender is not acting for its own account
with respect to a portion of any such sums payable to such Foreign Lender.

 

180



--------------------------------------------------------------------------------

(iii) The Borrower shall not be required to pay any additional amount or any
indemnity payment under Section 3.01 to (A) any Foreign Lender if such Foreign
Lender shall have failed to satisfy the foregoing provisions of this
Section 10.15(b), or (B) any U.S. Lender if such U.S. Lender shall have failed
to satisfy the provisions of Section 10.15(c); provided that (i) if such Lender
shall have satisfied the requirement of this Section 10.15(b) or
Section 10.15(c), as applicable, on the date such Lender became a Lender or
ceased to act for its own account with respect to any payment under any of the
Loan Documents, nothing in this Section 10.15(b) or Section 10.15(c) shall
relieve the Borrower of its obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable Law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate and (ii) nothing in this Section 10.15(b) shall relieve the
Borrower of its obligation to pay any amounts pursuant to Section 3.01 in the
event that the requirements of 10.15(b)(ii) have not been satisfied if the
Borrower is entitled, under applicable Law, to rely on any applicable forms and
statements required to be provided under this Section 10.15 by the Foreign
Lender that does not act or has ceased to act for its own account under any of
the Loan Documents.

(iv) The Administrative Agent may deduct and withhold any taxes required by any
Laws to be deducted and withheld from any payment under any of the Loan
Documents.

(c) Without limiting the generality of Section 10.15(a), each Lender and Agent
that is a “United States person” within the meaning of Section 7701(a)(30) of
the Code (each, a “U.S. Lender”) shall deliver to the Administrative Agent and
the Borrower two duly signed, properly completed copies of IRS Form W-9, or any
successor thereto, certifying that such U.S. Lender is entitled to an exemption
from United States backup withholding tax (i) on or prior to the Third
Restatement Effective Date (or on or prior to the date it becomes a party to
this Agreement), (ii) on or before the date that such form expires or becomes
obsolete, (iii) after the occurrence of a change in the Lender’s circumstances
requiring a change in the most recent form previously delivered by it to the
Borrower and the Administrative Agent and (iv) from time to time thereafter if
reasonably requested by the Borrower or the Administrative Agent. If such U.S.
Lender fails to deliver such forms, then the Borrower and the Administrative
Agent may withhold from any payment to such U.S. Lender an amount equivalent to
the applicable backup withholding tax imposed by the Code.

SECTION 10.16. GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED THEREIN).

 

181



--------------------------------------------------------------------------------

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, THE BORROWER, FOREIGN HOLDINGS, HOLDINGS, PARENT EACH AGENT AND
EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, FOREIGN HOLDINGS,
HOLDINGS, PARENT, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.

SECTION 10.17. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.18. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, Foreign Holdings, Holdings and Parent
and the Administrative Agent shall have been notified by each Lender, Swing Line
Lender and L/C Issuer that each such Lender, Swing Line Lender and L/C Issuer
has executed it and thereafter shall be binding upon and inure to the benefit of
the Borrower, each Agent and each Lender and their respective successors and
assigns, except that no Borrower shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.04.

SECTION 10.19. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with

 

182



--------------------------------------------------------------------------------

such other currency on the Business Day preceding that on which final judgment
is given. The obligation of each Borrower in respect of any such sum due from it
to the Administrative Agent or the Lenders hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from any Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable Law).

SECTION 10.20. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent. The provisions of this Section 10.20 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

SECTION 10.21. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower and the Guarantors,
which information includes the names and addresses of the Borrower and the
Guarantors and other information that will allow such Lender to identify the
Borrower and the Guarantors in accordance with the USA PATRIOT Act.

SECTION 10.22. Agent for Service of Process. The Borrower agrees that promptly
following request by the Administrative Agent it shall cause each Material
Foreign Subsidiary for whose account a Letter of Credit is issued to appoint and
maintain an agent reasonably satisfactory to the Administrative Agent to receive
service of process in New York City on behalf of such Material Foreign
Subsidiary.

SECTION 10.23. Foreign Reorganization.

(a) So long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Parent and any Restricted Subsidiary shall
be permitted to take any and all actions necessary to consummate the Foreign
Reorganization. In the event that any of the Collateral shall be transferred by
any Loan Party in connection with the Foreign Reorganization, the Liens granted
hereunder or under the other Loan Documents on such

 

183



--------------------------------------------------------------------------------

Collateral shall automatically be discharged and released and all rights to such
Collateral shall revert to the applicable Loan Party without any further action
by the Collateral Agent or any other Person; provided that such Loan Party shall
cause any Transferred Foreign Subsidiary or Foreign Acquisition Co., as
applicable, to take such actions described in the definition of “Foreign
Reorganization” as a condition to such release. Without prejudice to the
foregoing, upon the request of the applicable Loan Party, the Collateral Agent,
at the expense of such Loan Party, shall promptly execute and deliver to such
Loan Party, all releases, termination statements, stock certificates, any
certificated securities or any other documents necessary or desirable for the
release of the Liens on such Collateral.

(b) Notwithstanding anything to the contrary set forth herein or in any other
Loan Document, so long as no Default or Event of Default shall have occurred and
be continuing, in the event that the Foreign Reorganization is not consummated
and to the extent that any Permitted Intercompany Transfer has occurred (or will
occur concurrently with such release described herein), any Other Parent
Guarantor, Parent and Foreign Holdings, as applicable, shall (x) be
automatically released from their respective obligations under the Guaranty,
(y) be automatically released from any and all obligations under the Loan
Documents (including, without limitation, any obligation to comply with the
covenants set forth herein) and any reference to “Parent” or “Foreign Holdings”
herein shall be construed as a reference to the Successor Person mutatis
mutandis, and (z) any Liens granted hereunder or under the other Loan Documents
by Parent and Foreign Holdings on any Collateral shall automatically be
discharged and released, as applicable, without any further action by the
Collateral Agent or any other Person. In connection with the foregoing, upon the
request of the Borrower, the Collateral Agent, at the expense of Borrower, shall
promptly execute and deliver to any Other Parent Guarantor, Parent, Foreign
Holdings or Holdings, as applicable, all releases, termination statements, stock
certificates, any certificated securities or any other documents necessary or
desirable for the release of any Other Parent Guarantor, Parent and Foreign
Holdings from their obligations under the Loan Documents and the release of the
Liens on such Collateral. For the avoidance of doubt, after any such
reorganization as contemplated in this Section 10.23(b) shall have occurred, the
Foreign Reorganization shall not be permitted pursuant to Section 10.23(a) or
otherwise.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

184



--------------------------------------------------------------------------------

Schedule I

Guarantors

SigmaTel, LLC.

 

1



--------------------------------------------------------------------------------

Schedule 1.01B

Unrestricted Subsidiaries

None.

 

2



--------------------------------------------------------------------------------

Schedule 1.01D

Excluded Subsidiaries

None.

 

3



--------------------------------------------------------------------------------

Schedule 2.03(a)(ii)(B)

Certain Letters of Credit

As of February 15, 2013:

  EXPIRING 12 MONTHS OR LESS FROM MARCH 1, 2013

Issuer    Date    Entity    Curr      

LC 

Amount 

    

US$

Equiv

     Expires    Beneficiary                

Citibank 

 

   4/3/2007 

 

  

Freescale

Semiconductor Inc 

 

    

 

USD 

 

  

 

    

 

2,900,000

 

  

 

    

 

2,900,000

 

  

 

   12/17/2013

 

  

UNITED STATES

FIDELITY AND

GUARANTY

 

               

Citibank 

 

   8/21/2008 

 

  

Freescale

Semiconductor Inc 

 

    

 

USD 

 

  

 

    

 

1,500,000

 

  

 

    

 

1,500,000

 

  

 

   8/19/2013

 

  

BRANDYWINE

ACQUISITION PARTNERS

LP

 

           

  EXPIRING MORE THAN 12 MONTHS FROM MARCH 1, 2013

  

      Issuer    Date    Entity    Curr       LC 
Amount      

US$

Equiv

     Expires    Beneficiary                

Citibank

 

   3/11/2008

 

  

Freescale

Semiconductor Inc

 

    

 

USD

 

  

 

    

 

4,400,000

 

  

 

    

 

4,400,000

 

  

 

   6/24/2016

 

  

CITIBANK N.A.

 

               

Citibank

 

   3/24/2008

 

  

Freescale

Semiconductor Inc

 

    

 

USD

 

  

 

    

 

2,497,113

 

  

 

    

 

2,497,113

 

  

 

   12/1/2016

 

  

SALT RIVER PROJECT

AGRICULTURAL

 

               

Citibank

 

   3/22/2012

 

  

Freescale

Semiconductor Inc

 

    

 

EUR

 

  

 

    

 

1,000,000

 

  

 

    

 

1,334,700

 

  

 

   3/23/2014

 

  

DEUTSCHE BANK A G

AMSTERDAM

 

               

Citibank

 

   4/2/2009

 

  

Freescale

Semiconductor Inc

 

    

 

USD

 

  

 

    

 

500,000

 

  

 

    

 

500,000

 

  

 

   11/26/2015

 

  

SHELL ENERGY NORTH

AMERICA

 

               

Citibank

 

   5/27/2009

 

  

Freescale

Semiconductor Inc

 

    

 

USD

 

  

 

    

 

505,370

 

  

 

    

 

507,370

 

  

 

   EVERGREEN  

 

  

LIBERTY MUTUAL

INSURANCE COMPANY

 

               

Citibank

 

   4/30/2008

 

  

Freescale

Semiconductor

EME&A S.A.

 

    

 

GBP

 

  

 

    

 

1,000,000

 

  

 

    

 

1,546,702

 

  

 

   11/26/2014

 

  

CITIBANK NA LONDON

 

               

Citibank

 

   9/12/2012

 

  

Freescale

Semiconductor Inc

 

    

 

USD

 

  

 

    

 

250,000

 

  

 

    

 

250,000

 

  

 

   EVERGREEN  

 

  

EDF TRADING NORTH

AMERICA, LLC

               

Citibank

 

   4/17/2008

 

  

Freescale

Semiconductor Inc

 

    

 

USD

 

  

 

    

 

1,000,000

 

  

 

    

 

1,000,000

 

  

 

   6/24/2016

 

  

CITIBANK N.A.

 

 

4



--------------------------------------------------------------------------------

               

Citibank  

 

   7/8/2008

 

  

Freescale

Semiconductor Inc  

 

   GBP  

 

   90,000  

 

    

 

139,203  

 

  

 

   11/29/2014

 

  

CITBANK N.A. LONDON

 

               

Citibank  

 

   10/13/2011

 

  

Freescale

Semiconductor Inc  

 

   USD  

 

   78,951  

 

    

 

78,951  

 

  

 

   6/23/2016

 

  

Carr NP Properties LLC

 

               

Citibank  

 

   10/25/2007

 

  

Freescale

Semiconductor Inc  

 

   USD  

 

   45,000  

 

    

 

45,000  

 

  

 

   EVERGREEN  

 

  

EL PASO NATURAL GAS

COMPANY

 

               

Citibank  

 

   2/5/2008

 

  

Freescale

Semiconductor Inc  

 

   USD  

 

   44,000  

 

    

 

44,000  

 

  

 

   11/26/2014

 

  

DEUTSCHE BANK AG

LONDON

 

               

Citibank  

 

   2/23/2009

 

  

Freescale

Semiconductor Inc  

 

   EUR  

 

   23,000  

 

    

 

30,698  

 

  

 

   11/26/2014

 

  

SOCIETE PRIVEE DE

GERANCE

 

               

Citibank  

 

   9/17/2008

 

  

Freescale

Semiconductor Inc  

 

   EUR  

 

   22,000  

 

    

 

29,363  

 

  

 

   11/26/2014

 

  

CITIBANK NA LONDON

 

               

Citibank  

 

   2/23/2009

 

  

Freescale

Semiconductor Inc  

 

   EUR  

 

   20,000  

 

    

 

26,694  

 

  

 

   11/26/2014

 

  

SOCIETE PRIVEE DE

GERANCE

 

               

Citibank  

 

   4/28/2010

 

  

Freescale

Semiconductor Inc  

 

   EUR  

 

   16,461  

 

    

 

21,970  

 

  

 

   11/15/2014

 

  

CITIBANK

INTERNATIONAL PLC

 

               

Citibank  

 

   2/5/2008

 

  

Freescale

Semiconductor Inc  

 

   USD  

 

   4,000  

 

    

 

4,000  

 

  

 

   EVERGREEN  

 

  

DEUTSCHE BANK AG

TAIPEI BRANCH

 

 

5



--------------------------------------------------------------------------------

Schedule 5.05

Certain Liabilities

See letters of credit listed on Schedule 2.03(a)(ii)(B).

 

Debt Facility    Borrower    Creditor    Amount

 

10.125% Senior Secured Notes due 2018 (pursuant to the Indenture dated as of
February 19, 2010 between Freescale and the Bank of New York, as Trustee)

  

Freescale

Semiconductor,

Inc.

   Public markets    $663,102,000

 

9.25% Senior Secured Notes due 2018 (pursuant to the Indenture dated as of
April 13, 2010 between Freescale and the Bank of New York, as Trustee)

  

Freescale

Semiconductor,

Inc.

   Public markets    $1,380,000,000

 

8.875% Senior Notes due 2014 (pursuant to the Indenture dated as of December 1,
2006 between Freescale and the Bank of New York, as Trustee)

  

Freescale

Semiconductor,

Inc.

   Public markets    $98,059,000

 

10.75% Senior Notes due 2020 (pursuant to the Indenture dated as of
September 30, 2010 between Freescale and the Bank of New York, as Trustee)

  

Freescale

Semiconductor,

Inc.

   Public markets    $472,500,000

 

8.05% Senior Notes due 2020 (pursuant to the Indenture dated as of June 10, 2011
between Freescale and the Bank of New York, as Trustee)

  

Freescale

Semiconductor,

Inc.

   Public markets    $738,500,000

 

Senior Floating Rate Notes due 2014 (pursuant to the Indenture dated as of
December 1, 2006 between Freescale and the Bank of New York, as Trustee)

  

Freescale

Semiconductor,

Inc.

   Public markets    $57,340,000

 

10.125% Senior Subordinated Notes due 2016 (pursuant to the Indenture dated as
of December 1, 2006 between Freescale and the Bank of New York, as Trustee)

  

Freescale

Semiconductor,

Inc.

   Public markets    $264,286,000

 

Obligor    Counterparty   

Obligation

Description

  

Net Obligation

or

(Receivable)

  

Contract

Termination

Date

Freescale Semiconductor, Inc.   

Barclays, Credit Suisse,

Citibank, Goldman

Sachs, Royal Bank of

Canada

   Foreign Exchange Contracts    283,776.07   

Various through

November 2013

 

6



--------------------------------------------------------------------------------

          Freescale Semiconductor Luxembourg   

Barclays, Credit Suisse,

Goldman Sachs,

Royal Bank of

Canada

  

Foreign Exchange

Contracts

  

 

(886,209.95)

  

Various through

February 2013

          Freescale Semiconductor, Inc.   

Goldman Sachs, Credit

Suisse, Citibank

   Commodity Swap Contracts   

 

1,511,325.00

  

Various through

December 2013

          Freescale Semiconductor, Inc.   

Goldman Sachs, Credit

Suisse, Citibank, Royal

Bank of Canada

   Interest Rate Swap Contracts   

 

15,480,334.00

   Various through December 2016

 

Lessor    Leased Assets    Asset Location   

Capital Lease

Amount at 2/22/2013

Air Products, Inc   

Nitrogen Holding

Tanks

  

Phoenix,

Arizona

   (392,544.95) Cisco Systems, Inc    Computer Equipment   

Phoenix,

Arizona

Austin, Texas

   (678,015.32)

ElectroRent

Corporation

   Equipment   

Phoenix,

Arizona

Austin, Texas

   (200,720.01)

 

7



--------------------------------------------------------------------------------

Schedule 5.10

Taxes

None.

 

8



--------------------------------------------------------------------------------

Schedule 5.11(a)

ERISA Compliance

None.

 

9



--------------------------------------------------------------------------------

Schedule 5.12

Subsidiaries and Other Equity Interests

 

 

Country

 

  

 

Entity Name

 

  

 

% Ownership

 

 

Bermuda

 

  

 

Freescale Semiconductor Holdings III, Ltd

 

  

 

Freescale Semiconductor Holdings II, Ltd. = 100%

 

    

 

Freescale Semiconductor Holdings IV, Ltd

 

  

 

Freescale Semiconductor Holdings III, Ltd. = 100%

 

 

Brazil

  

 

Freescale Semicondutores Brasil Ltda.

  

 

Freescale Semiconductor, Inc. = 99%

Freescale Semiconductor International Corporation

= 1%

 

 

British Virgin Islands

 

  

 

Freescale Semiconductor Holding Limited

  

 

Freescale Semiconductor, Inc. = 100%

 

Canada

 

  

 

Freescale Semiconductor Canada Inc.

 

  

 

Freescale Semiconductor, Inc. = 100%

 

 

Cayman Islands  

 

  

 

Freescale Semiconductor Cayman Holdings Ltd.

  

 

Freescale Semiconductor, Inc. = 100% of Voting

Rights (no economic interests)

Freescale Semiconductor Holdings IV, Ltd. = 100%

of Economic Interests (no voting rights)

 

 

China

  

 

Freescale Qiangxin (Tianjin) IC Design Co. Ltd.

  

 

Freescale Semiconductor Holding Limited = 75%

Tianjin Qiangxin Semiconductor Chip Design Co.

Ltd. = 25%

 

    

 

Freescale Semiconductor (China) Ltd.

 

  

 

Providence China Holding Limited = 100%

 

 

Czech Republic

  

 

Freescale Polovodice Ceska republika s.r.o.

 

  

 

Freescale Semiconductor, Inc. = 100%

 

 

Denmark

  

 

Freescale Semiconductor Danmark A/S

 

  

 

Freescale Semiconductor, Inc. = 100%

 

 

France

  

 

Freescale Semiconducteurs France SAS

  

 

Freescale Semiconductor Danmark A/S = 99.99% Freescale Semiconductor
International Corporation = 0.01%

 

 

Germany

  

 

Freescale Halbleiter Deutschland GmbH

  

 

Freescale Semiconductor Danmark A/S =84.16%

Freescale Semiconductor, Inc. = 10.69% Freescale

Semiconductor Holdings III, Ltd. = 5.15%

 

 

Hong Kong

  

 

Freescale Semiconductor Hong Kong Limited

 

  

 

Freescale Semiconductor, Inc. = 100%

 

    

 

Providence China Holdings Limited

 

  

 

Freescale Semiconductor Holding Limited = 100%

 

 

Hungary

  

 

Providence Holdings Befektetési Korlátolt Felelősségű Társaság

 

  

 

Freescale Semiconductor Holdings IV, Ltd. = 100%

 

India

  

 

Freescale Semiconductor India Pvt. Ltd.

  

 

Freescale Semiconductor, Inc. = 99.999973%

Freescale Semiconductor International Corporation = 0.000027%

 

    

 

Intoto Software India Private Limited

 

  

 

Intoto, LLC = 99.817%

Freescale Semiconductor, Inc. = 0.183%

 

 

Israel

  

 

Freescale Semiconductor Israel Limited

 

  

 

Freescale Semiconductor, Inc. = 100%

 

 

Italy

  

 

Freescale Semiconduttori Italia S.r.l

 

  

 

Freescale Semiconductor, Inc. = 100%

 

 

Japan

  

 

Freescale Semiconductor Japan Limited

 

  

 

Freescale Semiconductor, Inc. = 100%

 

 

10



--------------------------------------------------------------------------------

 

Country

 

  

 

Entity Name

 

  

 

% Ownership

 

    

 

Tohoku Semiconductor Corporation

  

 

Freescale Semiconductor, Inc. = 100%

 

 

Korea

  

 

Freescale Semiconductor Korea, Inc.

 

  

 

Freescale Semiconductor, Inc. = 100%

 

 

Luxembourg    

  

 

Freescale Semiconductor Luxembourg Investing Services S.à.r.l.

 

  

 

Freescale Semiconductor Luxembourg Treasury Services S.à.r.l. = 100%

 

    

 

Freescale Semiconductor Luxembourg Treasury Services S.à.r.l.

 

  

 

Freescale Semiconductor Cayman Holdings Ltd. = 100%

 

 

Malaysia

  

 

Freescale Asia Fulfillment Centre Sdn Bhd.

  

 

Freescale Semiconductor Cayman Holdings Ltd. = 100%

 

    

 

Freescale Semiconductor Malaysia Sdn Bhd.

  

 

Freescale Semiconductor, Inc. = 100%

 

 

Mexico

  

 

Freescale Semiconductor Mexico S. de R.L. de C.V.

  

 

Freescale Semiconductor, Inc. = 99.99%

Freescale Semiconductor International Corporation = 0.01%

 

 

Romania

  

 

Freescale Semiconductor Romania Srl

 

  

 

Freescale Semiconductor, Inc. = 100%

 

Russia

  

 

Freescale Semiconductor LLC

  

 

Freescale Semiconductor, Inc. is the sole participant; holds equity shares which
are not securities under Russian law

 

 

Singapore

  

 

Freescale Semiconductor Singapore Pte. Ltd.

  

 

Freescale Semiconductor, Inc. = 100%

 

 

Sweden

  

 

Freescale Semiconductor Nordic AB

  

 

Freescale Semiconductor, Inc. = 100%

 

 

Switzerland

  

 

Freescale Semiconductor EME&A SA

  

 

Freescale Semiconductor, Inc. = 90.91%

Providence Holdings Befektetési Korlátolt

Felelősségű Társaság = 9.09%

 

    

 

Freescale Semiconductor Holdings GmbH

  

 

Providence Holdings Befektetési Korlátolt Felelősségű Társaság = 100%

 

    

 

Freescale Semiconductor S.A.

  

 

Freescale Semiconductor, Inc. = 100%

 

 

Taiwan

  

 

Freescale Semiconductor Taiwan Ltd.

  

 

Freescale Semiconductor, Inc. = 100%

 

 

UK

  

 

Freescale Semiconductor Holding UK Limited

  

 

Freescale Semiconductor Danmark A/S = 100%

 

    

 

Freescale Semiconductor UK Limited

  

 

Freescale Semiconductor Holding UK Limited = 100%

 

 

Ukraine

  

 

Freescale Semiconductor Ukraine LLC

  

 

Freescale Semiconducteurs France SAS = 100%

 

 

US

  

 

Freescale Semiconductor Holdings V, Inc.

 

(Delaware corporation)

 

  

 

Freescale Semiconductor Holdings IV, Ltd. = 100%

 

    

 

Freescale Semiconductor, Inc.

 

(Delaware corporation)

 

  

 

Freescale Semiconductor Holdings V, Inc. = 100%

 

    

 

Chip Re Inc.

 

(Arizona corporation)

 

  

 

Freescale Semiconductor, Inc. = 100%

 

 

11



--------------------------------------------------------------------------------

 

Country        

 

  

 

Entity Name

 

  

 

% Ownership

 

    

 

intoto, LLC

 

(Delaware limited liability company)

 

  

 

Freescale Semiconductor, Inc. = 100%

 

    

 

Freescale Semiconductor International Corporation

 

(Delaware corporation)

 

  

 

Freescale Semiconductor, Inc. = 100%

 

    

 

SigmaTel, LLC

 

(Delaware limited liability company)

 

  

 

Freescale Semiconductor, Inc. = 100%

 

 

12



--------------------------------------------------------------------------------

Schedule 10.02

Administrative Agent’s Office, Certain Addresses for Notices

Borrower:

Freescale Semiconductor, Inc.

6501 William Cannon Drive West

Austin, Texas 78735

Facsimile: (512) 895-1777

Telephone: (512) 895-7607

Email: david.stasse@freescale.com

Attention: David Stasse, Vice President and Treasurer

www.freescale.com

Administrative Agent, Swing Line Lender and L/C Issuer:

Citibank N.A.

390 Greenwich Street

New York, NY 10013

Facsimile: 646-291-1629

Telephone: 212-723-6614

Email: cornelius.p.mahon@citigroup.com

Additional email: oploanswebadmin@citigroup.com

Attention: Neil Mahon

Citi Global Loans

1615 Brett Road Ops III

New Castle, DE 19720

Attn: Annemarie E Pavco

Facsimile: 212-994-0961

Telephone: 302-323-2475

Email: GLAgentOfficeOps@citi.com

 

13



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

COMMITTED LOAN NOTICE

 

To: Citibank, N.A., as Administrative Agent

     [•]

 

     Attention: [•]

[Date]

Ladies and Gentlemen:

Reference is made to the Third Amended and Restated Credit Agreement dated as of
[—], 2013 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Freescale Semiconductor, Inc. (the “Borrower”),
Freescale Semiconductor Holdings V, Inc., Freescale Semiconductor Holdings IV,
Ltd., Freescale Semiconductor Holdings III, Ltd., the lenders from time to time
party thereto (the “Lenders”) and Citibank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), Collateral Agent, Swing Line Lender
and L/C Issuer. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

The Borrower hereby requests (select one):

 

  LOGO [g495545g07p68.jpg] A Borrowing of new Loans

 

  LOGO [g495545g07p68.jpg] A conversion of Loans

 

  LOGO [g495545g07p68.jpg] A continuation of Loans

to be made on the terms set forth below:

 

(A)      Class of Borrowing1         (B)     

Date of Borrowing, conversion or

continuation (which is a Business Day)

        (C)      Principal amount        

 

 

1 Tranche B-3 Term Loan, Tranche B-4 Term Loan, Incremental Term Loan, Specified
Incremental Term Loan, Dollar Revolving Credit Loan, or Alternative Currency
Revolving Credit Loan.



--------------------------------------------------------------------------------

(D)      Type of Loan2         (E)      Interest Period3         (F)     
Currency of Loan        

The above request has been made to the Administrative Agent by telephone at
[                    ].

 

 

2 Specify Eurocurrency or Base Rate. Alternative Currency Revolving Credit Loans
must be Eurocurrency.

3 Applicable for Eurocurrency Borrowings/Loans only.

 

2



--------------------------------------------------------------------------------

[The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on the date of this Committed Loan Notice and on the date of the
related Borrowing, the conditions to lending specified in paragraphs (a) and
(b) of Section 4.02 of the Credit Agreement have been satisfied.]4

 

FREESCALE SEMICONDUCTOR, INC. By:       Name:     Title:  

 

 

4 Insert bracketed language if the Borrower is requesting a Borrowing of new
Loans.

 

3



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

SWING LINE LOAN NOTICE

 

To: Citibank, N.A.,

     as Swing Line Lender

     [•]

 

     Attention: [•]

[Date]

 

Ladies and Gentlemen:

Reference is made to the Third Amended and Restated Credit Agreement dated as of
[—], 2013 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Freescale Semiconductor, Inc. (the “Borrower”),
Freescale Semiconductor Holdings V, Inc., Freescale Semiconductor Holdings IV,
Ltd., Freescale Semiconductor Holdings III, Ltd., the lenders from time to time
party thereto (the “Lenders”) and Citibank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), Collateral Agent, Swing Line Lender
and L/C Issuer. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement. The
Borrower hereby gives you notice pursuant to Section 2.04(b) of the Credit
Agreement that it requests a Swing Line Borrowing under the Credit Agreement,
and in that connection sets forth below the terms on which such Swing Line
Borrowing is requested to be made:

 

(A)      Principal Amount to be Borrowed1      (B)     
Date of Borrowing (which is a Business Day)     

 

 

The above request has been made to the Swing Line Lender and the Administrative
Agent by telephone at [                    ].

 

 

1 Shall be a minimum of $100,000.



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on the date of this Swing Line Loan Notice and on the date of the
related Swing Line Borrowing, the conditions to lending specified in paragraphs
(a) and (b) of Section 4.02 of the Credit Agreement have been satisfied.

 

FREESCALE SEMICONDUCTOR, INC.  By:       Name:     Title:  

 

2



--------------------------------------------------------------------------------

EXHIBIT C-1

LENDER: [—]

PRINCIPAL AMOUNT: $[—]

[FORM OF]

[TRANCHE B-3] [TRANCHE B-4] TERM LOAN NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, FREESCALE SEMICONDUCTOR, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay to the Lender set forth
above (the “Lender”) or its registered assigns, in lawful money of the United
States of America in immediately available funds at the Administrative Agent’s
Office (such term, and each other capitalized term used but not defined herein,
having the meaning assigned to it in the Third Amended and Restated Credit
Agreement dated as of [—], 2013 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, Freescale
Semiconductor Holdings V, Inc., Freescale Semiconductor Holdings IV, Ltd.,
Freescale Semiconductor Holdings III, Ltd., the lenders from time to time party
thereto and Citibank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), Collateral Agent, Swing Line Lender and L/C Issuer)
(i) on the dates set forth in the Credit Agreement or the other Loan Documents,
the principal amounts set forth in the Credit Agreement with respect to [Tranche
B-3] [Tranche B-4] Term Loans made by the Lender to the Borrower pursuant to the
Credit Agreement or the other Loan Documents and (ii) on each Interest Payment
Date, interest at the rate or rates per annum as provided in the Credit
Agreement or the other Loan Documents on the unpaid principal amount of all
[Tranche B-3] [Tranche B-4] Term Loans made by the Lender to the Borrower
pursuant to the Credit Agreement or the other Loan Documents.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement or the other Loan Documents.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.



--------------------------------------------------------------------------------

This note is one of the Term Notes referred to in the Credit Agreement that,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC. By:       Name:   Title:

 

3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

    Date    

      Amount of Loan           Maturity Date       Payments of
    Principal/Interest       Principal
     Balance of Note       Name of
Person
Making the
        Notation        

 

4



--------------------------------------------------------------------------------

EXHIBIT C-2

LENDER: [—]

PRINCIPAL AMOUNT: $[—]

[FORM OF]

DOLLAR REVOLVING CREDIT NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, FREESCALE SEMICONDUCTOR, INC., a Delaware
corporation (the “Borrower”), hereby severally promises to pay to the Lender set
forth above (the “Lender”) or its registered assigns, in immediately available
funds at the relevant Administrative Agent’s Office (such term, and each other
capitalized term used but not defined herein, having the meaning assigned to it
in the Third Amended and Restated Credit Agreement dated as of [—], 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, Freescale Semiconductor Holdings V, Inc.,
Freescale Semiconductor Holdings IV, Ltd., Freescale Semiconductor Holdings III,
Ltd., the lenders from time to time party thereto and Citibank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), Collateral
Agent, Swing Line Lender and L/C Issuer) (A) on the dates set forth in the
Credit Agreement, the lesser of (i) the principal amount set forth above and
(ii) the aggregate unpaid principal amount of all Dollar Revolving Credit Loans
made by the Lender to the Borrower pursuant to the Credit Agreement, and
(B) interest from the date hereof on the principal amount from time to time
outstanding on each such Dollar Revolving Credit Loan at the rate or rates per
annum and payable on such dates as provided in the Credit Agreement in lawful
money of the United States of America.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.



--------------------------------------------------------------------------------

This note is one of the Dollar Revolving Credit Notes referred to in the Credit
Agreement that, among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC. By:       Name:   Title:

 

3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

    Date    

       Amount of Loan            Maturity Date        Payments of
    Principal/Interest        Principal
    Balance of Note        Name of
Person
Making the
        Notation        

 

4



--------------------------------------------------------------------------------

EXHIBIT C-3

LENDER: [•]

PRINCIPAL AMOUNT: [€][£][$]

[FORM OF]

ALTERNATIVE CURRENCY REVOLVING CREDIT NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, FREESCALE SEMICONDUCTOR, INC., a Delaware
corporation (the “Borrower”), hereby severally promises to pay to the Lender set
forth above (the “Lender”) or its registered assigns, in immediately available
funds at the relevant Administrative Agent’s Office (such term, and each other
capitalized term used but not defined herein, having the meaning assigned to it
in the Third Amended and Restated Credit Agreement dated as of [—], 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, Freescale Semiconductor Holdings V, Inc.,
Freescale Semiconductor Holdings IV, Ltd., Freescale Semiconductor Holdings III,
Ltd., the lenders from time to time party thereto and Citibank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), Collateral
Agent, Swing Line Lender and L/C Issuer) (A) on the dates set forth in the
Credit Agreement, the lesser of (i) the principal amount set forth above and
(ii) the aggregate unpaid principal amount of all Alternative Currency Revolving
Credit Loans made by the Lender to the Borrower pursuant to the Credit
Agreement, and (B) interest from the date hereof on the principal amount from
time to time outstanding on each such Alternative Currency Revolving Credit Loan
at the rate or rates per annum as provided in the Credit Agreement on the unpaid
principal amount of all Alternative Currency Revolving Credit Loans made by the
Lender to the Borrower pursuant to the Credit Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.



--------------------------------------------------------------------------------

This note is one of the Alternative Currency Revolving Credit Notes referred to
in the Credit Agreement that, among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
optional and mandatory prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC. By:       Name:   Title:

 

3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

       Amount of Loan            Maturity Date        Payments of
    Principal/Interest        Principal
    Balance of Note        Name of
Person
Making the
Notation

 

4



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

COMPLIANCE CERTIFICATE

Reference is made to the Third Amended and Restated Credit Agreement dated as of
[—], 2013 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Freescale Semiconductor, Inc. (the “Borrower”),
Freescale Semiconductor Holdings V, Inc., Freescale Semiconductor Holdings IV,
Ltd., Freescale Semiconductor Holdings III, Ltd., the lenders from time to time
party thereto (the “Lenders”) and Citibank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), Collateral Agent, Swing Line Lender
and L/C Issuer (capitalized terms used herein have the meanings attributed
thereto in the Credit Agreement unless otherwise defined herein). Pursuant to
Section 6.02 of the Credit Agreement, the undersigned, in his/her capacity as a
Responsible Officer of the Parent, certifies as follows:

 

  1. [Attached hereto as Exhibit [A] is the consolidated balance sheet of Parent
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of KPMG
LLP or any other independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit.]

 

  2. [Attached hereto as Exhibit [B] is the consolidated balance sheet of Parent
and its Subsidiaries as at the end of such fiscal quarter, and the related
(i) consolidated statements of income or operations for such fiscal quarter and
for the portion of the fiscal year then ended and (ii) consolidated statements
of cash flows for the portion of the fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail and certified by a Responsible Officer of Parent
as fairly presenting in all material respects the financial condition, results
of operations, stockholders’ equity and cash flows of Parent and its
Subsidiaries in accordance with GAAP, subject only to normal year-end
adjustments and the absence of footnotes.]

 

  3.

To my knowledge, except as otherwise disclosed to the Administrative Agent in
writing pursuant to the Credit Agreement, at no time during the period between
[    ] and [    ] (the “Certificate Period”) did a Default or an Event of
Default exist. [If unable to provide the foregoing certification, fully describe
the reasons therefor and circumstances thereof and any



--------------------------------------------------------------------------------

 

action taken or proposed to be taken with respect thereto (including the
delivery of a “Notice of Intent to Cure” concurrently with delivery of this
Compliance Certificate) on Annex A attached hereto.]

IN WITNESS WHEREOF, the undersigned, in his/her capacity as a Responsible
Officer of the Parent, has executed this certificate for and on behalf of the
Borrower and has caused this certificate to be delivered this          day of
                     .

 

FREESCALE SEMICONDUCTOR

HOLDINGS III, LTD.

By:       Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT E-1

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used in this Assignment and Assumption and not otherwise defined herein
have the meanings specified in the Third Amended and Restated Credit Agreement
dated as of [—], 2013 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Freescale Semiconductor, Inc. (the
“Borrower”), Freescale Semiconductor Holdings V, Inc., Freescale Semiconductor
Holdings IV, Ltd., Freescale Semiconductor Holdings III, Ltd., the lenders from
time to time party thereto (the “Lenders”) and Citibank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), Collateral Agent, Swing
Line Lender and L/C Issuer, receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below
(including participations in any Letters of Credit or Swing Line Loans included
in such facility) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

  1. Assignor (the “Assignor”):

 

  2. Assignee (the “Assignee”):

 

       Assignee is an Affiliate of: [Name of Lender]



--------------------------------------------------------------------------------

       Assignee is an Approved Fund of: [Name of Lender]

 

  3. Borrower: Freescale Semiconductor, Inc.

 

  4. Administrative Agent: Citibank, N.A.

 

  5. Assigned Interest:

 

Facility  

Aggregate Amount of  

Commitment/Loans of  

all Lenders

 

Amount of  

Commitment/Loans  

Assigned

 

Percentage

Assigned of

Commitment/ 

Loans1

Dollar Revolving

Credit Facility

  $       $   %

Alternative Currency   Revolving Credit

Facility

  [€][£][$]   [€][£][$]   %

Tranche B-3 Term

Loan

  $       $   %

Tranche B-4 Term

Loan

  $       $   %

Effective Date:

 

 

 

1 Set forth, to at least 8 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor By:       Name:   Title:

 

[NAME OF ASSIGNEE], as Assignee By:       Name:   Title:

 

3



--------------------------------------------------------------------------------

[Consented to and]2 Accepted:

CITIBANK, N.A

as Administrative Agent

By:       Name:   Title:

 

[Consented to]: [    ], as a Principal L/C Issuer By:       Name:   Title:3

 

CITIBANK, N.A., as Swing Line Lender

By:

      Name:   Title:4

 

 

2 No consent of the Administrative Agent shall be required for an assignment of
all or any portion of a Term Loan to another Lender, an Affiliate of a Lender or
an Approved Fund.

3 No consent of the Principal L/C Issuers shall be required for any assignment
of a Term Loan or any assignment to an Agent or an Affiliate of an Agent.

4 Only required for any assignment of any Dollar Revolving Credit Facility.

 

4



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC. By:       Name:   Title:5

 

 

5 No consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default under
Section 8.01(a), (f) or (g) of the Credit Agreement has occurred and is
continuing, any Assignee.

 

5



--------------------------------------------------------------------------------

Annex 1

CREDIT AGREEMENT1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, (iii) the financial
condition of Parent, Foreign Holdings, Holdings, the Borrower, or any of their
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by Parent, Foreign
Holdings, Holdings, the Borrower, or any of their Subsidiaries or Affiliates or
any other Person of any of their obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on any Agent or any other
Lender, and (v) if it is a Foreign Lender, attached to this Assignment and
Assumption is any documentation required to be delivered by it pursuant to
Section 10.15 of the Credit Agreement, duly completed and executed by the

 

 

1 Capitalized terms used in this Assignment and Assumption and not otherwise
defined herein have the meanings specified in the Third Amended and Restated
Credit Agreement dated as of [—], 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Freescale
Semiconductor, Inc. (the “Borrower”), Freescale Semiconductor Holdings V, Inc.,
Freescale Semiconductor Holdings IV, Ltd., Freescale Semiconductor Holdings III,
Ltd., the lenders from time to time party thereto (the “Lenders”) and Citibank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”),
Collateral Agent, Swing Line Lender and L/C Issuer.



--------------------------------------------------------------------------------

Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Assignor, any Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be construed in accordance with and governed by
the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT E-2

[FORM OF]

BORROWER PURCHASE ASSIGNMENT AND ASSUMPTION

This Borrower Purchase Assignment and Assumption (this “Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between the Assignor (as defined below) and the Assignee (as defined
below). Capitalized terms used in this Assignment and Assumption and not
otherwise defined herein have the meanings specified in the Third Amended and
Restated Credit Agreement dated as of [•], 2013 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Freescale
Semiconductor, Inc. (the “Borrower”), Freescale Semiconductor Holdings V, Inc.,
Freescale Semiconductor Holdings IV, Ltd., Freescale Semiconductor Holdings III,
Ltd., the lenders from time to time party thereto (the “Lenders”) and Citibank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”),
Collateral Agent, Swing Line Lender and L/C Issuer, receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

  1. Assignor (the “Assignor”):

 

  2. Assignee (the “Assignee”): Freescale Semiconductor, Inc.

 

  3. Borrower: Freescale Semiconductor, Inc.



--------------------------------------------------------------------------------

  4. Administrative Agent: Citibank, N.A.

 

  5. Assigned Interest:

 

Facility  

Aggregate Amount of    

Commitment/Loans of    

all Lenders    

  

Amount of    

Commitment/Loans    

Assigned    

  

Percentage    

Assigned of    

Commitment/    

Loans1     

        Tranche B-3 Term Loan   $    $    %         Tranche B-4 Term Loan   $   
$    %

Effective Date:

 

 

1 Set forth, to at least 8 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor By:       Name:   Title: FREESCALE
SEMICONDUCTOR, INC., as Assignee By:       Name:   Title:

 

3



--------------------------------------------------------------------------------

Consented to and Accepted:

 

CITIBANK, N.A

as Administrative Agent

By:       Name:   Title:

 

4



--------------------------------------------------------------------------------

Annex 1

CREDIT AGREEMENT1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, (iii) the financial
condition of Parent, Foreign Holdings, Holdings, the Borrower, or any of their
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by Parent, Foreign
Holdings, Holdings, the Borrower, or any of their Subsidiaries or Affiliates or
any other Person of any of their obligations under the Credit Agreement.

1.2. Assignee. The Assignee represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest, (iii) no Default or Event of Default has occurred and is
continuing as of the effectiveness of this Assignment and Assumption and the
consummation of the purchase and assumption of the Assigned Interest
contemplated hereby or would result therefrom, (iv) all Term Loans purchased by
the Assignee pursuant to this Assignment and Assumption will be automatically
canceled on the Effective Date and no longer outstanding for all purposes of the
Credit Agreement and the other Loan Documents, (v) the Assignee does not have
any MNPI that either has not been disclosed in writing to the Assignor (other
than solely due to such Assignor’s election not to receive MNPI) on or prior to
the Effective Date hereof or if not disclosed to such Assignor, could reasonably
be expected to have a material effect upon, or otherwise be material to, (x) a
Lender’s decision to make such assignment or (y) the market price of the Term
Loans, in each case except to the extent the Assignor has

 

 

1 Capitalized terms used in this Assignment and Assumption and not otherwise
defined herein have the meanings specified in the Third Amended and Restated
Credit Agreement dated as of [—], 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Freescale
Semiconductor, Inc. (the “Borrower”), Freescale Semiconductor Holdings V, Inc.,
Freescale Semiconductor Holdings IV, Ltd., Freescale Semiconductor Holdings III,
Ltd., the lenders from time to time party thereto (the “Lenders”) and Citibank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”),
Collateral Agent, Swing Line Lender and L/C Issuer.



--------------------------------------------------------------------------------

entered into a customary “big boy” letter with the Assignee, (v) no proceeds of
Revolving Loans are being used to fund the purchase and assumption of the
Assigned Interest, (vi) after giving effect to the purchase and assumption of
the Assigned Interest contemplated hereby, the aggregate principal amount of
Term Loans sold and assigned to the Borrower pursuant to Section 10.07(k) of the
Credit Agreement does not exceed $500,000,000.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be construed in accordance with and governed by
the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

GUARANTY

[On file with the Administrative Agent]



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF]

SECURITY AGREEMENT

[On file with the Administrative Agent]



--------------------------------------------------------------------------------

EXHIBIT H

[Reserved]



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF]

INTELLECTUAL PROPERTY SECURITY AGREEMENT

[On file with the Administrative Agent]



--------------------------------------------------------------------------------

EXHIBIT J-1

[FORM OF]

SPECIFIED DISCOUNT PREPAYMENT NOTICE

Date: ______, 201_

To: [Citibank, N.A.] [—], as Auction Agent [and Citibank, N.A., as
Administrative Agent]

Ladies and Gentlemen:

This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(v)(B) of that certain Third Amended and Restated Credit
Agreement, dated as of [—], 2013, (as further amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Freescale Semiconductor, Inc., a Delaware corporation (the
“Borrower”), Freescale Semiconductor Holdings V, Inc., a Delaware corporation,
Freescale Semiconductor Holdings IV, Ltd., a Bermuda exempted limited liability
company, Freescale Semiconductor Holdings III, Ltd., a Bermuda exempted limited
liability company, Citibank, N.A., as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer, and each lender from time to time party
thereto. Capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.05(a)(v)(B) of the Credit Agreement, the Borrower hereby
offers to make a Discounted Term Loan Prepayment to each [Tranche B-3 Term
Lender] [Tranche B-4 Term Lender] [Term Lender] of the [Tranche B-3 Loans]
[Tranche B-4 Loans] [Term Loans] on the following terms:

1. This Borrower Offer of Specified Discount Prepayment is available [only to
each [Tranche B-3 Term Lender] [Tranche B-4 Term Lender]] [to each Term Lender].

2. The aggregate principal amount offered to be prepaid pursuant to this
Specified Discount Prepayment Notice is $[—] of [Tranche B-3 Term Loans]
[Tranche B-4 Term Loans] [and $[—] of Tranche B-4 Term Loans] (the “Specified
Discount Prepayment Amount”).14

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment will be made is [—]% in respect of the [Tranche B-3 Term Loans]
[Tranche B-4 Term Loans] [and [—]% in respect of the Tranche B-4 Term Loans]
(the “Specified Discount”).

4. The Type [and Interest Period] of Term Loans to be prepaid is [Base Rate
Loans] [Eurodollar Rate Loans with an Interest Period of [—] months].

 

 

14 Minimum of $10,000,000 and whole increments of $1,000,000 in excess thereof.



--------------------------------------------------------------------------------

To accept this offer, you are required to submit to the Auction Agent a
Specified Discount Prepayment Response on or before 5:00 p.m. New York time on
the date that is three (3) Business Days following the date of delivery of this
notice pursuant to Section 2.05(a)(v)(B) of the Credit Agreement.

The Borrower hereby represents and warrants to the Auction Agent, the
Administrative Agent and the [Tranche B-3 Term Lenders] [Tranche B-4 Term
Lenders] [Term Lenders] as follows:

1. No Default or Event of Default has occurred and is continuing at the time of
this Specified Discount Prepayment Notice or at the time of the Discounted Term
Loan Prepayment contemplated hereby or would result from either of the
foregoing.

2. The Borrower has no MNPI that either has not been disclosed in writing to the
Administrative Agent and the Lenders or, if not so disclosed, could reasonably
be expected to have a material effect upon, or otherwise be material to, (A) a
Lender’s decision to participate in any such Discounted Term Loan Prepayment or
(B) the market price of the Term Loans, in each case except to the extent that
the relevant Lenders have entered into customary “big boy” letters with the
Borrower.

3. The Borrower will not make a Borrowing of Revolving Credit Loans to fund the
Discounted Term Loan Prepayment contemplated hereby.

4. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
the Borrower on the applicable Discounted Prepayment Effective Date.] [At least
three (3) Business Days have passed since the date the Borrower was notified
that no Term Lender was willing to accept any prepayment of any Term Loan at the
Specified Discount, within the Discount Range or at any discount to par value,
as applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers made by a Term Lender], provided, further, that any
Term Loan that is prepaid will be automatically and irrevocably canceled.

The Borrower acknowledges that the Auction Agent, the Administrative Agent and
the relevant Term Lenders are relying on the truth and accuracy of the foregoing
representations and warranties in connection with their decision whether or not
to accept the offer set forth in this Specified Discount Prepayment Notice and
the acceptance of any prepayment made in connection with this Specified Discount
Prepayment Notice.

The Borrower requests that Auction Agent promptly notify each of the relevant
Term Lenders party to the Credit Agreement of this Specified Discount Prepayment
Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

FREESCALE SEMICONDUCTOR, INC. By:         Name:   Title:

Enclosure: Form of Specified Discount Prepayment Response

 

5



--------------------------------------------------------------------------------

EXHIBIT J-2

[FORM OF]

SPECIFIED DISCOUNT PREPAYMENT RESPONSE

Date: ______, 201_

To: [Citibank, N.A.] [—], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Third Amended and Restated Credit
Agreement, dated as of
[—], 2013, (as further amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Freescale
Semiconductor, Inc., a Delaware corporation (the “Borrower”), Freescale
Semiconductor Holdings V, Inc., a Delaware corporation, Freescale Semiconductor
Holdings IV, Ltd., a Bermuda exempted limited liability company, Freescale
Semiconductor Holdings III, Ltd., a Bermuda exempted limited liability company,
Citibank, N.A., as Administrative Agent, Collateral Agent, Swing Line Lender and
L/C Issuer, and each lender from time to time party thereto and (b) that certain
Specified Discount Prepayment Notice, dated ______, 201_, from the Borrower (the
“Specified Discount Prepayment Notice”). Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Specified Discount Prepayment Notice or, to the extent not defined therein, in
the Credit Agreement.

The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(v)(B) of the Credit Agreement, that it is willing to accept a
prepayment of the following Class[es] of Term Loans held by such Term Lender at
the Specified Discount in an aggregate outstanding amount as follows:

[Tranche B-3 Term Loans - $[—]]

[Tranche B-4 Term Loans - $[—]]

The undersigned Term Lender hereby expressly consents and agrees to a prepayment
of its [Tranche B-3 Term Loans] [Tranche B-4 Term Loans] pursuant to
Section 2.05(a)(v)(B) of the Credit Agreement at a price equal to the
[applicable] Specified Discount in the aggregate outstanding amount not to
exceed the amount set forth above, as such amount may be reduced in accordance
with the Specified Discount Proration, and as otherwise determined in accordance
with and subject to the requirements of the Credit Agreement.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

[                    ]

 

By:         Name:   Title: By:         Name:   Title:

 

7



--------------------------------------------------------------------------------

EXHIBIT J-3

[FORM OF]

DISCOUNT RANGE PREPAYMENT NOTICE

Date: ______, 201_

To: [Citibank, N.A.] [—], as Auction Agent [and Citibank, N.A., as
Administrative Agent]

Ladies and Gentlemen:

This Discount Range Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(v)(C) of that certain Third Amended and Restated Credit
Agreement, dated as of [—], 2013, (as further amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Freescale Semiconductor, Inc., a Delaware corporation (the
“Borrower”), Freescale Semiconductor Holdings V, Inc., a Delaware corporation,
Freescale Semiconductor Holdings IV, Ltd., a Bermuda exempted limited liability
company, Freescale Semiconductor Holdings III, Ltd., a Bermuda exempted limited
liability company, Citibank, N.A., as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer, and each lender from time to time party
thereto. Capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.05(a)(v)(C) of the Credit Agreement, the Borrower hereby
requests that each [Tranche B-3 Term Lender] [Tranche B-4 Term Lender] [Term
Lender] submit a Discount Range Prepayment Offer for the [Tranche B-3 Loans]
[Tranche B-4 Loans] [Term Loans]. Any Discounted Term Loan Prepayment made in
connection with this solicitation shall be subject to the following terms:

1. This Borrower Solicitation of Discount Range Prepayment Offers is available
[only to each [Tranche B-3 Term Lender] [Tranche B-4 Term Lender]] [to each Term
Lender].

2. The maximum aggregate principal amount of the Term Loans subject to the
Discounted Term Loan Prepayment that will be made in connection with this
solicitation is $[—] of [Tranche B-3 Term Loans] [Tranche B-4 Term Loans] [and
$[—] of Tranche B-4 Term Loans] (the “Discount Range Prepayment Amount”).15

3. The Borrower is willing to make Discounted Term Loan Prepayments at a
percentage discount to par value greater than or equal to [—]% but less than or
equal to [—]% in respect of the [Tranche B-3 Term Loans] [Tranche B-4 Term
Loans] [and greater than or equal to [—]% but less than or equal to [—]% in
respect of the Tranche B-4 Term Loans] (the “Discount Range”).

 

 

15  Minimum of $10,000,000 and whole increments of $1,000,000 in excess thereof.



--------------------------------------------------------------------------------

4. The Type [and Interest Period] of Term Loans to be prepaid that the Borrower
is willing to prepay is [Base Rate Loans] [Eurodollar Rate Loans with an
Interest Period of [—] months].

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Discount Range Prepayment Offer on or before 5:00
p.m. New York time on the date that is three (3) Business Days following the
dated delivery of the notice pursuant to Section 2.05(a)(v)(C) of the Credit
Agreement.

The Borrower hereby represents and warrants to the Auction Agent, the
Administrative Agent and the [Tranche B-3 Term Lenders] [Tranche B-4 Term
Lenders] [Term Lenders] as follows:

1. No Default or Event of Default has occurred and is continuing at the time of
this Discount Range Prepayment Notice or at the time of the Discounted Term Loan
Prepayment contemplated hereby or would result from either of the foregoing.

2. The Borrower has no MNPI that either has not been disclosed in writing to the
Administrative Agent and the Lenders or, if not so disclosed, could reasonably
be expected to have a material effect upon, or otherwise be material to, (A) a
Lender’s decision to participate in any such Discounted Term Loan Prepayment or
(B) the market price of the Term Loans, in each case except to the extent that
the relevant Lenders have entered into customary “big boy” letters with the
Borrower.

3. The Borrower will not make a Borrowing of Revolving Credit Loans to fund the
Discounted Term Loan Prepayment contemplated hereby.

4. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
the Borrower on the applicable Discounted Prepayment Effective Date.] [At least
three (3) Business Days have passed since the date the Borrower was notified
that no Term Lender was willing to accept any prepayment of any Term Loan at the
Specified Discount, within the Discount Range or at any discount to par value,
as applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers made by a Term Lender], provided, further, that any
Term Loan that is prepaid will be automatically and irrevocably canceled.

The Borrower acknowledges that the Auction Agent, the Administrative Agent and
the relevant Term Lenders are relying on the truth and accuracy of the foregoing
representations and warranties in connection with any Discount Range Prepayment
Offer made in response to this Discount Range Prepayment Notice and the
acceptance of any prepayment made in connection with this Discount Range
Prepayment Notice.

 

9



--------------------------------------------------------------------------------

The Borrower requests that Auction Agent promptly notify each of the relevant
Term Lenders party to the Credit Agreement of this Discount Range Prepayment
Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

FREESCALE SEMICONDUCTOR, INC. By:         Name:   Title:

Enclosure: Form of Discount Range Prepayment Offer

 

11



--------------------------------------------------------------------------------

EXHIBIT J-4

[FORM OF]

DISCOUNT RANGE PREPAYMENT OFFER

Date: ______, 201_

To: [Citibank, N.A.] [—], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Third Amended and Restated Credit
Agreement, dated as of
[—], 2013, (as further amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Freescale
Semiconductor, Inc., a Delaware corporation (the “Borrower”), Freescale
Semiconductor Holdings V, Inc., a Delaware corporation, Freescale Semiconductor
Holdings IV, Ltd., a Bermuda exempted limited liability company, Freescale
Semiconductor Holdings III, Ltd., a Bermuda exempted limited liability company,
Citibank, N.A., as Administrative Agent, Collateral Agent, Swing Line Lender and
L/C Issuer, and each lender from time to time party thereto and (b) that certain
Discount Range Prepayment Notice, dated ______, 201_, from the Borrower (the
“Discount Range Prepayment Notice”). Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Discount Range Prepayment Notice or, to the extent not defined therein, in the
Credit Agreement.

The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(v)(C) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

1. This Discount Range Prepayment Offer is available only for prepayment on the
[Tranche B-3 Term Loans] [and Tranche B-4 Term Loans] held by the undersigned.

2. The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [—]% in respect of the [Tranche B-3 Term Loans]
[Tranche B-4 Term Loans] [and [—]% in respect of the Tranche B-4 Term Loans]
(the “Submitted Discount”).

3. The maximum aggregate principal amount of the Term Loans that may be prepaid
pursuant to the Discounted Term Loan Prepayment contemplated hereby (the
“Submitted Amount”) is:

[Tranche B-3 Term Loans - $[—]]

[Tranche B-4 Term Loans - $[—]]

The undersigned Term Lender hereby expressly consents and agrees to a prepayment
of its Term Loans indicated above pursuant to Section 2.05(a)(v)(C) of the
Credit Agreement at a price equal to the Applicable Discount and in an aggregate



--------------------------------------------------------------------------------

outstanding amount not to exceed the Submitted Amount, as such amount may be
reduced in accordance with the Discount Range Proration, if any, and as
otherwise determined in accordance with and subject to the requirements of the
Credit Agreement.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

[                    ]

 

By:         Name:   Title: By:         Name:   Title:

 

14



--------------------------------------------------------------------------------

EXHIBIT J-5

[FORM OF]

SOLICITED DISCOUNTED PREPAYMENT NOTICE

Date: ______, 201_

To: [Citibank, N.A.] [—], as Auction Agent [and Citibank, N.A., as
Administrative Agent]

Ladies and Gentlemen:

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(v)(D) of that certain Third Amended and Restated Credit
Agreement, dated as of [—], 2013, (as further amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Freescale Semiconductor, Inc., a Delaware corporation (the
“Borrower”), Freescale Semiconductor Holdings V, Inc., a Delaware corporation,
Freescale Semiconductor Holdings IV, Ltd., a Bermuda exempted limited liability
company, Freescale Semiconductor Holdings III, Ltd., a Bermuda exempted limited
liability company, Citibank, N.A., as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer, and each lender from time to time party
thereto. Capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.05(a)(v)(D) of the Credit Agreement, the Borrower hereby
requests that each [Tranche B-3 Term Lender] [Tranche B-4 Term Lender] [Term
Lender] submit a Solicited Discounted Prepayment Offer for the [Tranche B-3
Loans] [Tranche B-4 Loans] [Term Loans]. Any Discounted Term Loan Prepayment
made in connection with this solicitation shall be subject to the following
terms:

1. This Borrower Solicitation of Discounted Prepayment Offers is available [only
to each [Tranche B-3 Term Lender] [Tranche B-4 Term Lender]] [to each Term
Lender].

2. The maximum aggregate principal amount of the Term Loans subject to the
Discounted Term Loan Prepayment that will be made in connection with this
solicitation is (the “Solicited Discounted Prepayment Amount”):16

[Tranche B-3 Term Loans - $[—]]

[Tranche B-4 Term Loans - $[—]]

3. The Type [and Interest Period] of Term Loans to be prepaid is [Base Rate
Loans] [Eurodollar Rate Loans with an interest period of [—] months].

 

 

16  Minimum of $10,000,000 and whole increments of $1,000,000 in excess thereof.



--------------------------------------------------------------------------------

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Solicited Discounted Prepayment Offer on or
before 5:00 p.m. New York time on the date that is three (3) Business Days
following delivery of this notice pursuant to Section 2.05(a)(v)(D) of the
Credit Agreement.

1. No Default or Event of Default has occurred and is continuing at the time of
this Solicited Discounted Prepayment Notice or at the time of the Discounted
Term Loan Prepayment contemplated hereby or would result from either of the
foregoing.

2. The Borrower has no MNPI that either has not been disclosed in writing to the
Administrative Agent and the Lenders or, if not so disclosed, could reasonably
be expected to have a material effect upon, or otherwise be material to, (A) a
Lender’s decision to participate in any such Discounted Term Loan Prepayment or
(B) the market price of the Term Loans, in each case except to the extent that
the relevant Lenders have entered into customary “big boy” letters with the
Borrower.

3. The Borrower will not make a Borrowing of Revolving Credit Loans to fund the
Discounted Term Loan Prepayment contemplated hereby.

4. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
the Borrower on the applicable Discounted Prepayment Effective Date.] [At least
three (3) Business Days have passed since the date the Borrower was notified
that no Term Lender was willing to accept any prepayment of any Term Loan at the
Specified Discount, within the Discount Range or at any discount to par value,
as applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers made by a Term Lender], provided, further, that any
Term Loan that is prepaid will be automatically and irrevocably canceled.

The Borrower acknowledges that the Auction Agent, the Administrative Agent and
the relevant Term Lenders are relying on the truth and accuracy of the foregoing
representations and warranties in connection with their decision whether or not
to accept the offer set forth in this Solicited Discounted Prepayment Notice and
the acceptance of any prepayment made in connection with this Solicited
Discounted Prepayment Notice.

The Borrower requests that Auction Agent promptly notify each of the relevant
Term Lenders party to the Credit Agreement of this Solicited Discounted
Prepayment Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

FREESCALE SEMICONDUCTOR, INC. By:         Name:   Title:

Enclosure: Form of Solicited Discounted Prepayment Offer

 

17



--------------------------------------------------------------------------------

EXHIBIT J-6

[FORM OF]

SOLICITED DISCOUNTED PREPAYMENT OFFER

Date: ______, 201_

To: [Citibank, N.A.] [—], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Third Amended and Restated Credit
Agreement, dated as of
[—], 2013, (as further amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Freescale
Semiconductor, Inc., a Delaware corporation (the “Borrower”), Freescale
Semiconductor Holdings V, Inc., a Delaware corporation, Freescale Semiconductor
Holdings IV, Ltd., a Bermuda exempted limited liability company, Freescale
Semiconductor Holdings III, Ltd., a Bermuda exempted limited liability company,
Citibank, N.A., as Administrative Agent, Collateral Agent, Swing Line Lender and
L/C Issuer, and each lender from time to time party thereto and (b) that certain
Solicited Discounted Prepayment Notice, dated ______, 201_, from the Borrower
(the “Solicited Discounted Prepayment Notice”). Capitalized terms used herein
and not otherwise defined herein shall have the meaning ascribed to such terms
in the Solicited Discounted Prepayment Notice or, to the extent not defined
therein, in the Credit Agreement.

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice on or before the third Business Day following your receipt of
this notice.

The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(v)(D) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

1. This Solicited Discounted Prepayment Offer is available only for prepayment
of the [Tranche B-3 Term Loans] [Tranche B-4 Term Loans] held by the
undersigned.

2. The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [—]% in respect of the [Tranche B-3 Term Loans] [and
[—]% in respect of the Tranche B-4 Term Loans] (the “Offered Discount”).

3. The maximum aggregate principal amount of the Term Loans that may be prepaid
pursuant to the Discounted Term Loan Prepayment contemplated hereby (the
“Offered Amount”) is:

[Tranche B-3 Term Loans - $[—]]

[Tranche B-3 Term Loans - $[—]]



--------------------------------------------------------------------------------

The undersigned Term Lender hereby expressly consents and agrees to a prepayment
of its [Tranche B-3 Term Loans] [and] [Tranche B-4 Term Loans] pursuant to
Section 2.05(a)(v)(D) of the Credit Agreement at a price equal to the Acceptable
Discount and in an aggregate outstanding amount not to exceed such Lender’s
Offered Amount as such amount may be reduced in accordance with the Solicited
Discount Proration, if any, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

[                    ]

 

By:         Name:   Title: By:       Name:   Title:

 

20



--------------------------------------------------------------------------------

EXHIBIT J-7

[FORM OF]

ACCEPTANCE AND PREPAYMENT NOTICE

Date: ______, 201_

To: [Citibank, N.A.] [—], as Auction Agent

Ladies and Gentlemen:

This Acceptance and Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(v)(D) of that certain Third Amended and Restated Credit
Agreement, dated as of [—], 2013, (as further amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Freescale Semiconductor, Inc., a Delaware corporation (the
“Borrower”), Freescale Semiconductor Holdings V, Inc., a Delaware corporation,
Freescale Semiconductor Holdings IV, Ltd., a Bermuda exempted limited liability
company, Freescale Semiconductor Holdings III, Ltd., a Bermuda exempted limited
liability company, Citibank, N.A., as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer, and each lender from time to time party
thereto. Capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.05(a)(v)(D) of the Credit Agreement, the Borrower hereby
irrevocably notifies you that it accepts Solicited Discounted Prepayment Offers
delivered in response to the Solicited Discounted Prepayment Notice having an
Offered Discount equal to or greater than [—]% in respect of the [Tranche B-3
Term Loans] [Tranche B-4 Term Loans] [and [—]% in respect of the Tranche B-4
Term Loans] (the “Acceptable Discount”) in an aggregate principal amount not to
exceed the Solicited Discounted Prepayment Amount.

The Borrower expressly agrees that this Acceptance and Prepayment Notice shall
be irrevocable and is subject to the provisions of Section 2.05(a)(v)(D) of the
Credit Agreement.

The Borrower hereby represents and warrants to the Auction Agent, the
Administrative Agent and the [Tranche B-3 Term Lenders] [Tranche B-4 Term
Lenders] [Term Lenders] as follows:

1. No Default or Event of Default has occurred and is continuing at the time of
this Acceptance and Prepayment Notice or at the time of the Discounted Term Loan
Prepayment contemplated hereby or would result from either of the foregoing.

2. The Borrower has no MNPI that either has not been disclosed in writing to the
Administrative Agent and the Lenders or, if not so disclosed, could reasonably
be expected to have a material effect upon, or otherwise be material to, (A) a
Lender’s decision to participate in any such Discounted Term Loan Prepayment or
(B) the market price of the Term Loans, in each case except to the extent that
the relevant Lenders have entered into customary “big boy” letters with the
Borrower.



--------------------------------------------------------------------------------

3. The Borrower will not make a Borrowing of Revolving Credit Loans to fund the
Discounted Term Loan Prepayment contemplated hereby.

4. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
the Borrower on the applicable Discounted Prepayment Effective Date.] [At least
three (3) Business Days have passed since the date the Borrower was notified
that no Term Lender was willing to accept any prepayment of any Term Loan at the
Specified Discount, within the Discount Range or at any discount to par value,
as applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers made by a Term Lender], provided, further, that any
Term Loan that is prepaid will be automatically and irrevocably canceled.

The Borrower acknowledges that the Auction Agent, the Administrative Agent and
the relevant Term Lenders are relying on the truth and accuracy of the foregoing
representations and warranties in connection with the acceptance of any
prepayment made in connection with a Solicited Discounted Prepayment Offer.

The Borrower requests that the Auction Agent promptly notify each of the
relevant Term Lenders party to the Credit Agreement of this Acceptance and
Prepayment Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

FREESCALE SEMICONDUCTOR, INC. By:           Name:     Title:



--------------------------------------------------------------------------------

EXHIBIT K-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of [—] (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Freescale Semiconductor, Inc., Freescale
Semiconductor Holdings V, Inc., Freescale Semiconductor IV, Ltd., Freescale
Semiconductor Holdings III, Ltd., Citibank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) Collateral Agent, Swing Line Lender
and L/C Issuer and each Lender from time to time party thereto.

Pursuant to the provisions of Section 10.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:      

    Name:

    Title:

Date:_______________ __, 20[ ]



--------------------------------------------------------------------------------

EXHIBIT K-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of [—] (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Freescale Semiconductor, Inc., Freescale
Semiconductor Holdings V, Inc., Freescale Semiconductor IV, Ltd., Freescale
Semiconductor Holdings III, Ltd., Citibank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) Collateral Agent, Swing Line Lender
and L/C Issuer and each Lender from time to time party thereto.

Pursuant to the provisions of Section 10.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

  [NAME OF PARTICIPANT]   By:        

    Name:

    Title:

Date:_______________ __, 20[ ]



--------------------------------------------------------------------------------

EXHIBIT K-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of [—] (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Freescale Semiconductor, Inc., Freescale
Semiconductor Holdings V, Inc., Freescale Semiconductor IV, Ltd., Freescale
Semiconductor Holdings III, Ltd., Citibank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) Collateral Agent, Swing Line Lender
and L/C Issuer and each Lender from time to time party thereto.

Pursuant to the provisions of Section 10.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

  [NAME OF PARTICIPANT]   By:        

    Name:

    Title:

Date:_______________ __, 20[  ]



--------------------------------------------------------------------------------

EXHIBIT K-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of [—] (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Freescale Semiconductor, Inc., Freescale
Semiconductor Holdings V, Inc., Freescale Semiconductor IV, Ltd., Freescale
Semiconductor Holdings III, Ltd., Citibank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) Collateral Agent, Swing Line Lender
and L/C Issuer and each Lender from time to time party thereto.

Pursuant to the provisions of Section 10.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

  [NAME OF LENDER]   By:        

    Name:

    Title:

 

Date:_______________ __, 20[   ]